Exhibit 10.1

________________________________________________________________________

[ex101actuantdebt_image1.gif]
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of May 8, 2015

among

ACTUANT CORPORATION

THE FOREIGN SUBSIDIARY BORROWERS PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,


BANK OF AMERICA, N.A.
WELLS FARGO BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents,

and

KEYBANK NATIONAL ASSOCIATION
BMO HARRIS BANK N.A.
SUNTRUST BANK
and
ROYAL BANK OF CANADA
as Documentation Agents

________________________________________________________________________


J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES, LLC
and
U.S. BANK NATIONAL ASSOCIATION
Joint Lead Arrangers and Joint Bookrunners

________________________________________________________________________





--------------------------------------------------------------------------------




ETABLE OF CONTENTS
ARTICLE I DEFINITIONS
1

1.1.
Defined Terms    1

1.2.
Terms Generally    30

1.3.
Amendment and Restatement of the Existing Credit Agreement    31

ARTICLE II THE CREDITS
32

2.1.
Revolving Loans    32

2.2.
Term Loans    33

2.3.
Ratable Loans; Types of Advances    34

2.4.
Swing Line Loans    34

2.5.
Commitment Fee; Reduction in Aggregate Revolving Loan Commitment; Expansion
Option    36

2.6.
Minimum Amount of Each Advance    38

2.7.
Prepayments; Termination.    38

2.8.
Method of Selecting Types and Interest Periods for New Advances; Funding of
Advances    41

2.9.
Conversion and Continuation of Outstanding Advances    41

2.10.
Changes in Interest Rate, etc    42

2.11.
Rates Applicable After Default    42

2.12.
Method of Payment    43

2.13.
Noteless Agreement; Evidence of Indebtedness    44

2.14.
Telephonic Notices    44

2.15.
Interest Payment Dates; Interest and Fee Basis    45

2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions    45

2.17.
Lending Installations    45

2.18.
Non-Receipt of Funds by the Agent    45

2.19.
Facility LCs    46

2.20.
Replacement of Lender    51

2.21.
Defaulting Lenders    52

2.22.
Judgment Currency    53

2.23.
Market Disruption    54

2.24.
Foreign Subsidiary Borrowers    54

ARTICLE III YIELD PROTECTION; TAXES
55

3.1.
Yield Protection    55

3.2.
Changes in Capital Adequacy Regulations    56

3.3.
Availability of Types of Advances    56

3.4.
Funding Indemnification    57

3.5.
Taxes.    57

3.6.
UK Tax.    59

3.7.
Lender Statements; Survival of Indemnity    64


i

--------------------------------------------------------------------------------




ARTICLE IV CONDITIONS PRECEDENT
65

4.1.
Effectiveness of Agreement and Initial Credit Extension    65

4.2.
Initial Advance to each Additional Foreign Subsidiary Borrower    66

4.3.
Each Credit Extension    68

ARTICLE V REPRESENTATIONS AND WARRANTIES
68

5.1.
Existence and Standing    68

5.2.
Authorization and Validity    69

5.3.
No Conflict; Government Consent    69

5.4.
Financial Statements    69

5.5.
Material Adverse Change    69

5.6.
Taxes    69

5.7.
Litigation and Contingent Obligations    70

5.8.
Subsidiaries    70

5.9.
Employee Benefit Plans    70

5.10.
Accuracy of Information    71

5.11.
Federal Reserve Regulations    71

5.12.
Material Agreements    71

5.13.
Compliance With Laws    71

5.14.
Ownership of Properties    71

5.15.
Insurance    71

5.16.
Environmental Matters    72

5.17.
Investment Company Act    72

5.18.
Centre of Main Interests and Establishment    72

5.19.
Security Interest in Collateral    72

5.20.
Anti-Corruption Laws and Sanctions    72

5.21.
Solvency    72

5.22.
No Default or Unmatured Default    73

5.23.
Special Representations and Warranties of each Foreign Subsidiary Borrower    73

ARTICLE VI COVENANTS
74

6.1.
Financial Reporting    74

6.2.
Use of Proceeds    75

6.3.
Notice of Default    76

6.4.
Conduct of Business    76

6.5.
Taxes    76

6.6.
Insurance    76

6.7.
Compliance with Laws    76

6.8.
Maintenance of Properties    77

6.9.
Books and Records; Inspection    77

6.10.
Dividends    77

6.11.
Indebtedness    78

6.12.
Merger    79


ii

--------------------------------------------------------------------------------




6.13.
Sale of Assets    80

6.14.
Investments and Acquisitions    81

6.15.
Liens    82

6.16.
Affiliates    83

6.17.
Subordinated Indebtedness and Senior Note Indebtedness    84

6.18.
Contingent Obligations    84

6.19.
Financial Covenants    84

6.20.
Fiscal Year    85

6.21.
Subsidiary Guarantors; Pledges; Collateral Documentation; Additional Collateral;
Further Assurances    85

6.22.
Centre of Main Interests and Establishment    90

ARTICLE VII DEFAULTS
90

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
92

8.1.
Acceleration.    92

8.2.
Amendments    93

8.3.
Preservation of Rights    95

ARTICLE IX GENERAL PROVISIONS
96

9.1.
Survival of Representations    96

9.2.
Governmental Regulation    96

9.3.
Headings    96

9.4.
Entire Agreement    96

9.5.
Several Obligations; Benefits of this Agreement    96

9.6.
Expenses; Indemnification    96

9.7.
Numbers of Documents    97

9.8.
Accounting    97

9.9.
Severability of Provisions    98

9.10.
Nonliability of Lenders    98

9.11.
Confidentiality    98

9.12.
Disclosure    99

9.13.
USA PATRIOT ACT; European “Know Your Customer” Checks    99

9.14.
English Language    100

9.15.
Borrower Limitations    100

9.16.
Interest Rate Limitation    100

ARTICLE X THE AGENT
101

10.1.
Appointment; Nature of Relationship    101

10.2.
Powers    101

10.3.
General Immunity    101

10.4.
No Responsibility for Loans, Recitals, etc    101

10.5.
Action on Instructions of Lenders    102


iii

--------------------------------------------------------------------------------




10.6.
Employment of Agents and Counsel    102

10.7.
Reliance on Documents; Counsel    102

10.8.
Agent’s Reimbursement and Indemnification    102

10.9.
Notice of Default    103

10.10.
Rights as a Lender    103

10.11.
Lender Credit Decision    103

10.12.
Successor Agent    103

10.13.
Agent and Arranger Fees    104

10.14.
Delegation to Affiliates    104

10.15.
Collateral Matters    104

10.16.
Guaranty and Collateral Releases    105

10.17.
Parallel Debt    105

10.18.
French Security    106

10.19.
Syndication Agents; Documentation Agents    107

ARTICLE XI SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS
107

11.1.
Setoff    107

11.2.
Ratable Payments    107

11.3.
Application of Proceeds    107

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
108

12.1.
Successors and Assigns    108

12.2.
Participations    108

12.3.
Assignments    110

12.4.
Dissemination of Information    112

12.5.
Tax Treatment    112

ARTICLE XIII NOTICES
112

13.1.
Notices; Electronic Communication.    112

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
WAIVERS
114

14.1.
Counterparts; Effectiveness    114

14.2.
Electronic Execution of Assignments    115

14.3.
Waiver of Defaults under Existing Credit Agreement    115

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
115

15.1.
CHOICE OF LAW    115

15.2.
CONSENT TO JURISDICTION    115

15.3.
WAIVER OF JURY TRIAL    116

15.4.
AGENT FOR SERVICE OF PROCESS    116


iv

--------------------------------------------------------------------------------




ARTICLE XVI GUARANTY
116

16.1.
Company Guaranty    116

16.2.
Foreign Subsidiary Borrower Guaranty    117

16.3.
Limitation on Obligations of Foreign Subsidiary Borrowers    118

16.4.
Keepwell    118




v

--------------------------------------------------------------------------------






EXHIBITS


Exhibit A    -    [Reserved]
Exhibit B    -    Compliance Certificate
Exhibit C     -    Assignment and Acceptance
Exhibit D-1    -    Form of Increasing Lender Supplement
Exhibit D-2    -    Form of Augmenting Lender Supplement
Exhibit E-1    -    Note for Revolving Loans (if requested)
Exhibit E-2    -    Note for Term Loans (if requested)
Exhibit F     -    Form of Assumption Letter
Exhibit G    -    Form of UK Tax Certificate
Exhibit H     -    Form of Subsidiary Borrower Termination
SCHEDULES

Commitment Schedule
Pricing Schedule
Schedule 1.2        -    Initial Material Domestic Subsidiaries
Schedule 1.3        -    Initial Material Foreign Subsidiaries
Schedule 1.4        -    Initial Foreign Law Pledgors and Foreign Law Pledge
Agreements
Schedule 1.5         -    Existing Sale and Leaseback Transactions
Schedule 2.19.13    -     Existing Letters of Credit
Schedule 4.1        -    List of Closing Documents
Schedule 5.7        -    Litigation
Schedule 5.8        -    Subsidiaries
Schedule 5.15        -    Insurance
Schedule 6.11        -    Indebtedness
Schedule 6.14        -    Investments
Schedule 6.15        -    Liens
Schedule 6.18        -    Contingent Obligations





vi

--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT
This Fifth Amended and Restated Credit Agreement, dated as of May 8, 2015, is
among ACTUANT CORPORATION, a Wisconsin corporation, the FOREIGN SUBSIDIARY
BORROWERS that are or may hereafter become party hereto, the LENDERS from time
to time party hereto, JPMORGAN CHASE BANK, N.A., a national banking association,
as LC Issuer and as Agent, BANK OF AMERICA, N.A., WELLS FARGO BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION, as Syndication Agents, and KEYBANK NATIONAL
ASSOCIATION, BMO HARRIS BANK N.A., SUNTRUST BANK and ROYAL BANK OF CANADA, as
Documentation Agents.
WHEREAS, the Borrowers, the lenders party thereto and the Agent are currently
party to the Fourth Amended and Restated Credit Agreement, dated as of July 18,
2013 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders and the Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Existing Credit Agreement, which shall be repayable in accordance with the terms
of this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrowers;
WHEREAS, it is the intent of the parties hereto that this Agreement shall not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement shall
amend and restate in its entirety the Existing Credit Agreement and re-evidence
the obligations and liabilities of the Borrowers outstanding thereunder, which
shall be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrowers, the Guarantors and the Foreign
Law Pledgors to confirm that all obligations under the applicable “Loan
Documents” (as referred to and defined in the Existing Credit Agreement, and
including the Existing Credit Agreement, the “Existing Loan Documents”) shall
continue in full force and effect as modified or restated by the Loan Documents
(as referred to and defined herein) and that, from and after the Closing Date,
all references to the “Credit Agreement” contained in any such Existing Loan
Documents shall be deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:
ARTICLE I

DEFINITIONS
1.1.    Defined Terms. As used in this Agreement:
“2012 Senior Note Indenture” means that certain Indenture, dated as of April 16,
2012, between the Company and the “Trustee” referred to therein, under which the
Company has issued 5.625% senior unsecured notes in an original aggregate
principal amount of $300,000,000 as of the Closing Date, as such Indenture may
be amended, restated, supplemented or otherwise modified from time to time in a
manner permitted by the terms hereof.

1

--------------------------------------------------------------------------------




“2012 Senior Notes” means the “Notes” as defined in the 2012 Senior Note
Indenture, as such Notes may be amended, restated, supplemented or otherwise
modified from time to time in a manner permitted by the terms hereof.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Adjusted Eurocurrency Base Rate” means, with respect to any Eurocurrency
Advance for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the product of (a) the Eurocurrency
Base Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Advance” means a borrowing hereunder consisting of Revolving Loans or Term
Loans, as the case may be, (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same currency and for the same Interest Period. The term “Advance”
shall also include Swing Line Loans unless otherwise expressly provided.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means JPMorgan in its capacity as administrative agent and contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.
“Agent Parties” is defined in Section 13.1(d).
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Revolving
Lenders.
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders continuing or arising on the Closing Date, as
reduced or increased from time to time pursuant to the terms hereof. The initial
Aggregate Revolving Loan Commitment as of the Closing Date is $600,000,000.
“Agreed Currencies” means (a) Dollars and (b) so long as such currencies remain
lawful and readily available and freely transferable and convertible into
Dollars, Pounds Sterling and euro.
“Agreement” means this Fifth Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or modified and in effect from time to time.

2

--------------------------------------------------------------------------------




“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Base
Rate for a one month Interest Period denominated in Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Base Rate
for any day shall be based on the Eurocurrency Base Rate at approximately 11:00
a.m. (London time) on such day, subject to the interest rate floors set forth
therein. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Base Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Base
Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 3.3(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees under Section 2.5(a) are accruing on the unused portion of the
Aggregate Revolving Loan Commitment at such time as set forth in the Pricing
Schedule.
“Applicable LC Sublimit” means (i) with respect to JPMorgan in its capacity as
an LC Issuer under this Agreement and any Affiliates constituting LC Issuers,
$30,000,000, (ii) with respect to Bank of America, N.A. in its capacity as an LC
Issuer under this Agreement and any Affiliates constituting LC Issuers,
$30,000,000, (iii) with respect to U.S. Bank National Association in its
capacity as an LC Issuer under this Agreement and any Affiliates constituting LC
Issuers, $30,000,000, (iv) with respect to Wells Fargo Bank, National
Association in its capacity as an LC Issuer under this Agreement and any
Affiliates constituting LC Issuers, $30,000,000 and (v) with respect to any
other Person that becomes an LC Issuer pursuant to the terms of this Agreement,
such amount as agreed to in writing by the Borrower, the Agent and such Person
at the time such Person becomes an LC Issuer pursuant to the terms of this
Agreement, as each of the foregoing amounts may be decreased or increased (but
not in excess of $60,000,000) from time to time with the written consent of the
Borrower, the Agent and the increasing or decreasing LC Issuer.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
“Applicable Pledge Percentage” means 100%, but 65% in the case of a pledge of
Equity Interests of a Foreign Subsidiary to secure the Obligations of each
Borrower to the extent a 100% pledge would cause a Deemed Dividend Problem;
provided that, the Applicable Pledge Percentage with respect to the Equity
Interests in ATU Hungary Holding Kft may, in the Agent’s sole discretion as
reflected in the applicable Collateral Documents, be 100% of such Equity
Interests held by Engineered Solutions, L.P.  (representing 65% of the issued
and outstanding Equity Interests in ATU Hungary Holding Kft), 0% of such Equity
Interests held by Actuant Hungary Holding Kft  and 0% of the Equity Interests of
Actuant Hungary Holding Kft held by Engineered Solutions, L.P.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approximate Equivalent Amount” of any Foreign Currency with respect to any
amount of Dollars shall mean the equivalent amount thereof in the applicable
Foreign Currency using the Exchange Rate with

3

--------------------------------------------------------------------------------




respect to such Foreign Currency at the time in effect, rounded up to the
nearest amount of such currency as determined by the Agent from time to time.
“Arranger” means each of (i) J.P. Morgan Securities LLC and its successors, (ii)
Merrill Lynch, Pierce, Fenner & Smith Incorporated and its successors, (iii)
Wells Fargo Securities, LLC and its successors and (iv) U.S. Bank National
Association and its successors, each in its capacity as a Joint Lead Arranger
and Joint Bookrunner.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Asset Sale” means the sale, transfer or other disposition (by way of merger or
otherwise) by the Company or any of the Subsidiaries to any Person (other than
the Company or any Domestic Subsidiary Guarantor) of (a) any Equity Interest of
any of the Subsidiaries (other than directors’ qualifying shares or shares
required by applicable law to be held by a person other than the Company or a
Subsidiary) or (b) any other assets of the Company or any of the Subsidiaries,
other than (i) dispositions of inventory, excess, damaged, obsolete or worn out
equipment, scrap and Cash Equivalent Investments, in each case disposed of in
the ordinary course of business and consistent with past practices, (ii)
dispositions resulting in insurance proceeds or condemnation awards, (iii)
dispositions between or among Foreign Subsidiaries or (iv) transfers of
interests in accounts or notes receivable and related assets as part of a
Qualified Receivables Transaction or Permitted Factoring Transaction.
“Assumption Letter” means a letter of Applied Power Europa B.V. or Enerpac B.V.,
each a Dutch Subsidiary, addressed to the Lenders in substantially the form of
Exhibit F hereto, pursuant to which such Subsidiary agrees to become a “Foreign
Subsidiary Borrower” and agrees to be bound by the terms and conditions hereof.
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at the actual rate of
interest implicit in such transaction, compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback Transaction (including any period for
which such lease has been extended); provided, that any reference to
Attributable Debt in respect of Sale and Leaseback transactions shall exclude
the present value (discounted at the actual rate of interest implicit in such
transaction, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the leases identified on Schedule
1.5 hereto in an aggregate amount not to exceed $35,000,000 at any time.
“Augmenting Lender” is defined in Section 2.5(c).
“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services, (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services) and (e) letters of credit, bank guaranties and similar banking
services to Foreign Subsidiaries of the Company.

4

--------------------------------------------------------------------------------




“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company or any Foreign Subsidiary Borrower, as applicable,
and “Borrowers” means all of the foregoing.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.8.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago or New York City are authorized or required by
law to remain closed; provided that, when used in connection with a Eurocurrency
Loan or a Letter of Credit denominated in a Foreign Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in the
relevant Agreed Currency in the London interbank market or the principal
financial center of such Foreign Currency and, if the Loans or Letters of Credit
which are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET2 payment system is not open for the settlement of
payments in euro).
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) shares of money
market mutual funds having net assets in excess of $1,000,000,000, the
investments of which are limited to one or more of the types of investments
described in clauses (i) through (iv) above; provided in each case that the same
provides for payment of both principal

5

--------------------------------------------------------------------------------




and interest (and not principal alone or interest alone) and is not subject to
any contingency regarding the payment of principal or interest.
“CFC” means a “controlled foreign corporation” within the meaning of section 957
of the Code.
“Change in Control” shall be deemed to have occurred if (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that for purposes of this clause (a) such person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company (for the purpose of this clause (a) a person
shall be deemed to beneficially own the Voting Stock of a corporation that is
beneficially owned (as defined above) by another corporation (a “parent
corporation”) if such person beneficially owns (as defined above) at least 50%
of the aggregate voting power of all classes of Voting Stock of such parent
corporation); (b) during any period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders of the Company was approved by a vote of
66-2/3% of the directors of the Company then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office; (c) the adoption of a plan
relating to the liquidation or dissolution of the Company; (d) the merger or
consolidation of the Company with or into another Person, or the sale of all or
substantially all the assets of the Company to another Person; (e) any “Change
in Control” or “Change of Control” as defined in any Subordinated Indebtedness
Document occurs and as a result thereof the Company is required to prepay or
repurchase, or make an offer to prepay or repurchase, such Subordinated
Indebtedness, (f) any “Change of Control” (or other term of like effect) as
defined in the 2012 Senior Note Indenture or as similarly defined in any other
Senior Note Document or (g) the Company shall cease to own and control, directly
or indirectly, 100% of the Equity Interests of any Foreign Subsidiary Borrower.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Charges” is defined in Section 9.16.
“Closing Date” means May 8, 2015.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means the Property covered by the Collateral Documents, the
Facility LC Collateral Account and any other Property, now existing or hereafter
acquired, that may at any time be or become

6

--------------------------------------------------------------------------------




subject to a security interest or Lien in favor of the Agent, for the benefit of
the Holders of Secured Obligations, to secure the Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement, the Foreign
Law Pledge Agreements, the Intellectual Property Security Agreements and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations or any guaranty of the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, notices, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Company or any of its Subsidiaries and delivered to the Agent or
any of the Lenders, together with all agreements and documents referred to
therein or contemplated thereby.
“Collateral Release Date” means the date, if any, on which Liens on the
Collateral are released as described in Section 6.21(f)(i)(ii).
“Collateral Shortfall Amount” is defined in Section 8.1.1.
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commitment Supplement” means a supplement to this Agreement delivered by an
Increasing Lender or an Augmenting Lender pursuant to Section 2.5(c) with
respect to Incremental Term Loan Commitments or increases to the Revolving Loan
Commitments, in either case, substantially in the form of Exhibit D-1 or D-2
hereto, as appropriate.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” is defined in Section 13.1(d).
“Company” means Actuant Corporation, a Wisconsin corporation, and its successors
and assigns.
“Consolidated Assets” means at any time the assets of the Company and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP as of
such time.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus the sum of, to the extent deducted from revenues in determining
Consolidated Net Income but without duplication, (i) Consolidated Interest
Expense, (ii) provision for taxes based on income, (iii) total depreciation
expense, (iv) total amortization expense, (v) unrealized non-cash Net
Mark-to-Market Exposure under Rate Management Transactions, (vi) restructuring
charges in an aggregate amount not to exceed $30,000,000 during any four fiscal
quarter period, (vii) non-cash impairment and long-term incentive plan charges,
(viii) extraordinary losses, (ix) losses from sales of assets (other than
inventory sold in the ordinary course of business), (x) any non-cash charges
attributable to the expensing of stock options as required or recommended by the
Financial Standards and Accounting Board, (xi) the write-off of deferred
financing fees and any premium actually paid in connection with Specified
Financing Transactions and (xii) any non-cash charges associated with the sale
or discontinuance of assets, businesses or product lines, minus to the extent
included

7

--------------------------------------------------------------------------------




in revenues in determining Consolidated Net Income, but without duplication, (i)
extraordinary gains and (ii) gains from the sale of assets (other than inventory
sold in the ordinary course of business).
“Consolidated Indebtedness” means at any time the Indebtedness of the Company
and its Subsidiaries calculated on a consolidated basis as of such time;
provided, however, that Consolidated Indebtedness shall exclude Senior Note
Indebtedness or Subordinated Indebtedness evidenced by any indenture or other
agreement if funds remain irrevocably deposited with the trustee under such
indenture or other agreement in accordance with the terms thereof and in an
amount sufficient to redeem all outstanding Indebtedness thereunder (including
interest thereon) and all other sums due under such indenture or other agreement
in accordance with the terms thereof (and, in the case of any Senior Note
Indebtedness, such redemption is permitted by the terms hereof).
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (net of interest income) of the Company and its Subsidiaries
calculated on a consolidated basis for such period in accordance with GAAP,
including financing costs in connection with a Qualified Receivables
Transaction.
“Consolidated Net Income” means, for any period, (without duplication) the
consolidated net after tax income (or loss) of the Company and its consolidated
Subsidiaries (other than net income, if positive, of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions is
not at the time permitted by operation of the terms of its charter or by-laws or
any other agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary) determined in accordance
with GAAP.
“Consolidated Operating Income” means, for any period, consolidated operating
income of the Company and its consolidated Subsidiaries determined in accordance
with GAAP.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Event” means (i) any Credit Extension or (ii) any payment made by the LC
Issuer pursuant to one or more drawings under a Facility LC.
“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder (including the reevidencing of Term
Loans, Revolving Loans and/or Swing Line Loans and the deemed issuance of
Existing Letters of Credit, in any such case, on the Closing Date).

8

--------------------------------------------------------------------------------




“Credit Extension Date” means the Closing Date, the Borrowing Date for an
Advance or the issuance date for a Facility LC.
“Credit Party” means the Agent, the LC Issuer, the Swing Line Lender or any
other Lender.
“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, any
portion of such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary for United States federal income tax purposes and the effect
of such repatriation causing adverse tax consequences to the Company or such
parent Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Facility LCs or
Swing Line Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Facility LCs and Swing Line Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Agent, or (d) has
become the subject of a Bankruptcy Event.
“Disregarded Domestic Person” means a Subsidiary of the Company  incorporated
under the laws of any jurisdiction in the United States and is a direct or
indirect Subsidiary of a CFC.
“Dividend” with respect to any Person means that such Person has declared or
paid a dividend or returned any equity capital to its holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than common stock of such Person) or cash to holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests (or any options or warrants issued by such Person with respect to its
Equity Interests), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Equity Interests of such
Person (or any options or warrants issued by such Person with respect to its
Equity Interests) or, in any such case, entered into any transaction having a
substantially similar effect. Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.
“Dollar” and “$” means the lawful currency of the United States of America.

9

--------------------------------------------------------------------------------




“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Foreign Currency, the equivalent in Dollars of such amount, determined by the
Agent pursuant to Section 2.1(d) using the Exchange Rate with respect to such
Foreign Currency at the time in effect.
“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia and that is not a Disregarded Domestic Person.
“Domestic Subsidiary Guarantor” means each Domestic Subsidiary that is party to
the Subsidiary Guaranty. The initial Domestic Subsidiary Guarantors on the
Closing Date are identified as such in Schedule 1.2 hereto.
“Domestic Subsidiary Guaranty” means that certain Fifth Amended and Restated
Subsidiary Guaranty, dated as of the Prior Closing Date, executed by the
Domestic Subsidiary Guarantors in favor of the Agent, for the benefit of the
Holders of Secured Obligations, as it may be amended, restated, supplemented or
modified and in effect from time to time, pursuant to which the Domestic
Subsidiary Guarantors have jointly and severally guaranteed payment of the
Secured Obligations when due.
“Dutch Borrower” means, from and after the date on which it may become a party
hereto after the Closing Date pursuant to Section 2.24.1, (i) Applied Power
Europa B.V. and/or (ii) Enerpac B.V., each a Dutch Subsidiary and in each case,
unless such Subsidiary has ceased to constitute a Foreign Subsidiary Borrower
pursuant to Section 2.24.2.
“Dutch Borrower Amendment” is defined in Section 2.24.


“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act 2007
(Wet op het Financieel Toezicht 2007), as amended from time to time.
“Dutch Subsidiary” means a Subsidiary of the Company organized under the laws of
the Netherlands.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Commission.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including (i) e-mail, (ii)
e-fax, (iii) Intralinks®, ClearPar®, Debt Domain, Syndtrak and (iv) any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Agent and the LC Issuer and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)

10

--------------------------------------------------------------------------------




the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“Equity Interests” means (i) in the case of a corporation, corporate stock, (ii)
in the case of a limited liability company, association or business entity, any
and all shares, interests, participations, ownership or voting rights or other
equivalents (however designated) of corporate stock, (iii) in the case of a
partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, in each case regardless of class or designation, and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“Establishment” means in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.
“EU” means the European Union.
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance
denominated in any Agreed Currency and for any applicable Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for such Agreed Currency) for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m.
London time, on the Quotation Day for such currency and Interest Period;
provided that if any LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided that if the LIBOR
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency, the
Eurocurrency Base Rate shall be the Interpolated Rate at such time, subject to
Section 3.3; provided that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“Eurocurrency Base Rate” shall be subject to Section 3.3(a).
“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.
“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch or affiliate of the Agent, specified from time to
time as the “Eurocurrency Payment Office” for such Agreed Currency by the Agent
to the Borrowers and each Lender.
“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum equal to the sum of (i) the Adjusted
Eurocurrency Base Rate for such Interest Period plus (ii) the Applicable Margin.

11

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., local time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Agent or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such Foreign Currency on the London
market at 11:00 a.m., local time, on such date for the purchase of Dollars with
such Foreign Currency, for delivery two (2) Business Days later; provided, that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Exchange Rate Date” means, if on such date any outstanding Revolving Loan or
Facility LC is (or any Revolving Loan or Facility LC that has been requested at
such time would be) denominated in a currency other than Dollars, each of:
(a)     the last Business Day of each calendar quarter,
(b)     each date (with such date to be reasonably determined by the Agent) that
is on or about the date of (i) a Borrowing Notice or a Conversion/Continuation
Notice with respect to Revolving Loans or (ii) each request for the issuance or
Modification of any Facility LC or the extension of any Swing Line Loan, and
(c)    if a Default has occurred and is continuing, any other Business Day
designated as an Exchange Rate Date by the Agent in its sole discretion.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located, and (b) taxes imposed by
FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Credit Agreement” is defined in the Recitals to this Agreement.

12

--------------------------------------------------------------------------------




“Existing Foreign Law Pledge Agreement” is defined in Section 6.21(g).
“Existing Loan Documents” is defined in the Recitals to this Agreement.
“Existing Loans” means, collectively, the Existing Term Loans and the Existing
Revolving Loans.
“Existing Letters of Credit” is defined in Section 2.19.13.
“Existing Revolving Loans” is defined in Section 2.1(a).
“Existing Term Loans” is defined in Section 2.2(a).
“Facility LC” is defined in Section 2.19.1.
“Facility LC Application” is defined in Section 2.19.3.
“Facility LC Collateral Account” is defined in Section 2.19.11.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it; provided, that, if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
“Foreign Currency” means any Agreed Currency other than Dollars.
“Foreign Law Pledge Agreement” means any pledge agreement governed by the
applicable local law with respect to a Material Foreign Subsidiary, a Foreign
Subsidiary Borrower or any other Foreign Subsidiary the Equity Interests of
which are required to be pledged hereunder or were pledged (or the pledge of
which was reaffirmed) pursuant to the Existing Credit Agreement, in a form
reasonably acceptable to the

13

--------------------------------------------------------------------------------




Agent, in each case, as it may be amended, restated, supplemented or modified
and in effect from time to time. The initial Foreign Law Pledge Agreements in
effect as of the Closing Date are set forth on Schedule 1.4 hereto.
“Foreign Law Pledgor” means the Company and each Subsidiary that has executed a
Foreign Law Pledge Agreement prior to the Closing Date or executes a Foreign Law
Pledge Agreement pursuant to Section 6.21(b). The initial Foreign Law Pledgors
on the Closing Date are identified as such in Schedule 1.4 hereto.
“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means any Dutch Borrower or UK Borrower.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
“Guaranteed Subsidiary Obligations” is defined in Article XVI.
“Guarantor” means any Subsidiary Guarantor or the Company in its capacity as a
guarantor under its Guaranty in Article XVI hereof.
“Guaranty” means any Subsidiary Guaranty or the guaranty of the Company set
forth in Article XVI hereof.
“Historical Financial Statements” is defined in Section 4.1(a)(viii).
“Holders of Secured Obligations” means (i) the holders of the Secured
Obligations from time to time, including, without limitation, the Agent, each
Arranger, the Lenders, the LC Issuer, the Swing Line Lender and each of their
respective Affiliates and including each Lender (or Affiliate thereof) in
respect of all Rate Management Obligations and Banking Services Obligations of
the Company or any of its Subsidiaries owing to such Lender (or Affiliate) and
(ii) each such holder’s respective successors, transferees and assigns.

14

--------------------------------------------------------------------------------




“Holiday Quarter” means any quarter for which the Leverage Ratio shall be
permitted to be up to 4.25 to 1.00 in accordance with the parameters set forth
in 6.19.1(a), or 4.00 to 1.00 in accordance with the parameters set forth in
Section 6.19.1(b).
“Impacted Interest Period” is defined in the definition of “Eurocurrency Base
Rate.”
“Increasing Lender” is defined in Section 2.5(c).
“Incremental Term Loan” is defined in Section 2.5(c).
“Incremental Term Loan Amendment” is defined in Section 2.5(c).
“Incremental Term Loan Commitment” is defined in the definition of “Term Loan
Commitment.”
“Indebtedness” of a Person means (without duplication) such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Receivables Transaction Attributed Indebtedness, (viii)
reimbursement obligations with respect to standby Letters of Credit, including
contingent reimbursement obligations with respect to undrawn standby Letters of
Credit, (ix) Net Mark-to-Market Exposure under Rate Management Transactions, (x)
all liabilities and obligations of the types described in the preceding clauses
(i) through (ix) of any other Person that such Person has assumed or guaranteed
or that are secured by a Lien on any Property of such Person (provided that if
any such liability or obligation of such other Person is not the legal liability
of such Person, the amount thereof shall be deemed to be the lesser of (1) the
actual amount of such liability or obligation and (2) the book value of such
Person’s Property securing such liability or obligation) and (xi) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person. The Indebtedness of such Person shall include the
Indebtedness of any partnership in which such Person is a general partner.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Company, any of its Subsidiaries or any of its Affiliates or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Initial Term Loan” is defined in Section 2.2(b).
“Initial Term Loan Commitment” is defined in the definition of “Term Loan
Commitment”.
“Intellectual Property Security Agreements” means the intellectual property
security agreements as the Company or any Domestic Subsidiary Guarantor may from
time to time make in favor of the Agent for the benefit of the Holders of
Secured Obligations, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Interest Coverage Ratio” means, at any date of determination, for the period of
four consecutive fiscal quarters of the Company most recently ended as of such
date, the ratio of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense
calculated for the Company and its Subsidiaries on a consolidated basis. For
purposes of this definition, if at any time the Interest Coverage Ratio is being
determined the Company

15

--------------------------------------------------------------------------------




or any Subsidiary shall have completed a Permitted Acquisition or an Asset Sale
since the beginning of the relevant four fiscal quarter period, the Interest
Coverage Ratio shall be determined on a pro forma basis reasonably acceptable to
the Agent after giving effect to such Acquisition or Asset Sale, as if such
Permitted Acquisition or Asset Sale, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months (or, if deposits in the relevant Agreed Currency
in the Eurocurrency interbank market are available to all Revolving Lenders (in
the case of Revolving Loans) or Term Loan Lenders (in the case of Term Loans)
for such period, as determined by each such Lender in its sole discretion,
twelve months) commencing on a Business Day selected by the applicable Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or, if
applicable, twelve months) thereafter, provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth (or, if
applicable, twelfth) succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth (or, if applicable,
twelfth) succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Agent (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
“Latest Maturity Date” means latest of (i) the stated Revolving Loan Termination
Date or (ii) any later maturity date with respect to any tranche of Incremental
Term Loans issued hereunder.
“LC Fee” is defined in Section 2.19.4.
“LC Issuer” means (i) each of JPMorgan, Bank of America, N.A., U.S. Bank
National Association and Wells Fargo Bank, National Association (or any
subsidiary or affiliate of such Person), each in its separate capacity as an
issuer of Facility LCs hereunder with respect to each Facility LC issued or
deemed issued upon the Company’s request and (ii) any other Lender selected by
the Company with the consent of such Lender and the Agent in such Lender’s
separate capacity as an issuer of Facility LCs hereunder with respect to any and
all Facility LCs issued or deemed issued by such Lender in its sole discretion
upon the Company’s request. All references contained in this Agreement and the
other Loan Documents to “the LC

16

--------------------------------------------------------------------------------




Issuer” shall be deemed to apply equally to each of the institutions referred to
in clauses (i) and (ii) of this definition in their respective capacities as
issuers of any and all Facility LCs issued by each such institution.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated Dollar Amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid Dollar Amount at such time of all
Reimbursement Obligations. The LC Obligations of any Lender at any time shall be
its Revolving Loan Pro Rata Share of the total LC Obligations at such time.
“LC Payment Date” is defined in Section 2.19.5.
“Lenders” means the Revolving Lenders, the Term Loan Lenders and, unless
otherwise specified, the Swing Line Lender and each LC Issuer.
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent provided on an
administrative questionnaire furnished to the Agent or otherwise selected by
such Lender or the Agent pursuant to Section 2.17.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Leverage Ratio” means, at any date of determination, the ratio of Consolidated
Indebtedness on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended as of such date.
As of the end of any fiscal quarter (excluding any Holiday Quarter), the Company
may use Net Consolidated Indebtedness instead of Consolidated Indebtedness to
determine the Leverage Ratio; provided that as of such date of determination no
Loans (other than Term Loans) are outstanding under this Agreement. For purposes
of this definition, if at any time the Leverage Ratio is being determined the
Company or any Subsidiary shall have completed a Permitted Acquisition or an
Asset Sale since the beginning of the relevant four fiscal quarter period, the
Leverage Ratio shall be determined on a pro forma basis reasonably acceptable to
the Agent after giving effect to such Acquisition or Asset Sale, as if such
Permitted Acquisition or Asset Sale, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
“LIBOR Screen Rate” is defined in the definition of “Eurocurrency Base Rate”.
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
“Loan” means a Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, the Facility LC Applications, any Notes
issued pursuant to Section 2.13, the Collateral Documents and the Guarantees.
“Loan Party” means each Borrower, each Guarantor and each Foreign Law Pledgor.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole, (ii) the ability of the Company

17

--------------------------------------------------------------------------------




to perform its obligations under the Loan Documents to which it is a party, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.
“Material Domestic Subsidiary” means (i) any Domestic Subsidiary directly
holding any Equity Interest in a Material Foreign Subsidiary, (ii) any Domestic
Subsidiary directly or indirectly holding any Equity Interest in a Foreign
Subsidiary Borrower or (iii) any Domestic Subsidiary (on a consolidated basis
with its Subsidiaries) either (a) having assets (other than Equity Interests in
Material Foreign Subsidiaries) which represent 7.5% or more of the Consolidated
Assets of the Company and its Subsidiaries or (b) responsible for 7.5% or more
of the Consolidated Operating Income of the Company and its Subsidiaries.
“Material Domestic Subsidiary” shall not include any special-purpose Subsidiary
created to engage solely in a Qualified Receivables Transaction. Schedule 1.2
lists all of the Company’s Material Domestic Subsidiaries and their respective
jurisdictions of organization as of the Closing Date.
“Material Foreign Subsidiary” means any Foreign Subsidiary any Equity Interests
of which are held by the Company or by any Domestic Subsidiary and that, on a
consolidated basis with its Subsidiaries, directly or indirectly, either (a) has
assets which represent 10% or more of the Consolidated Assets of the Company and
its Subsidiaries or (b) is responsible for 10% or more of the Consolidated
Operating Income of the Company and its Subsidiaries. Schedule 1.3 lists all of
the Company’s Material Foreign Subsidiaries and their respective jurisdictions
of organization as of the Closing Date.
“Material Indebtedness” means Indebtedness (other than Rate Management
Obligations) in an outstanding principal amount of $25,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“Material Subsidiary” means (i) any Subsidiary, or group of Subsidiaries on a
combined basis, that constitutes a Substantial Portion of the Property of the
Company and its Subsidiaries or (ii) any Subsidiary that, directly or
indirectly, holds any Equity Interest in a Foreign Subsidiary Borrower.
“Maximum Foreign Currency Amount” means $250,000,000.
“Maximum Foreign Subsidiary Borrower Amount” means $250,000,000.
“Maximum Rate” is defined in Section 9.16.
“Modify” and “Modification” are defined in Section 2.19.1.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

18

--------------------------------------------------------------------------------




“Multiple Employer Plan” means a Plan that has two or more contributing sponsors
(including the Company or any member of the Controlled Group) at least two of
whom are not under common control, as such plan is described in Sections 4062
and 4064 of ERISA.
“Net Cash Proceeds” means, with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of non-cash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and the Company’s good faith estimate of income taxes paid or
payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold within 90 days of such Asset Sale (provided that, to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within 90 days of such Asset Sale, such cash proceeds shall
constitute Net Cash Proceeds) and (iv) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness for borrowed money which
to the extent permitted hereunder and under the Collateral Documents is secured
by the asset sold in such Asset Sale and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset).
“Net Consolidated Indebtedness” means at any time (i) Consolidated Indebtedness
minus (ii) the Qualified Cash Amount.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Non-U.S. Lender” is defined in Section 3.5.4.
“Note” is defined in Section 2.13.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrowers to
the Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents (excluding the Parallel Debt). The term
includes, without limitation, all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed or
allowable), and any other sum chargeable to the Borrowers or any other Loan
Party under this Agreement or any other Loan Document.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a

19

--------------------------------------------------------------------------------




connection arising from such recipient having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
“Other Taxes” is defined in Section 3.5.2 and excludes UK Tax.
“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal Dollar Amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Revolving Loan Pro
Rata Share of the aggregate principal amount of Swing Line Loans outstanding at
such time, plus (iii) an amount equal to its Revolving Loan Pro Rata Share of
the LC Obligations at such time.
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Agent at which
overnight or weekend deposits in the relevant currency (or if such amount due
remains unpaid for more than three (3) Business Days, then for such other period
of time as the Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Agent to major banks in the interbank
market upon request of such major banks for the relevant currency as determined
above and in an amount comparable to the unpaid principal amount of the related
Credit Event, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
“Parallel Debt” is defined in Section 10.17.1.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participants” is defined in Section 12.2.1.
“Participant Register” is defined in Section 12.2.1.
“Payment Date” means the first day of each March, June, September and December
of each year.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Acquisition” means any Acquisition made by the Company or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (b) such Acquisition is consummated on a non-hostile
basis pursuant to a negotiated acquisition agreement approved by the board of
directors or other applicable governing body of the seller or entity to be
acquired, and no material challenge to such Acquisition (excluding the exercise
of appraisal rights) shall be pending or threatened by any shareholder or
director of the seller or entity to be acquired, (c) the business to be acquired
in such Acquisition is reasonably related to industrial manufacturing and
distribution (including the rental of industrial equipment and the provision of
services related to industrial equipment), (d) as of the date of the
consummation of such Acquisition, all material approvals required in connection
therewith shall have been obtained, (e) the Company shall have furnished to the
Agent a certificate demonstrating in reasonable detail compliance with the
financial covenants contained in Section 6.19 for such period (in the case of
Section 6.19.1, using the Leverage Ratio level that will be applicable at the
end of the fiscal quarter

20

--------------------------------------------------------------------------------




in which such Acquisition occurs in light of the circumstances at such time) in
each case, calculated on a pro forma basis reasonably acceptable to the Agent
after giving effect to such Acquisition, which calculations shall be made in
good faith by a Financial Officer in a manner consistent with Regulation S-X of
the Exchange Act or shall otherwise be reasonably identifiable and factually
supportable, as if such Acquisition, including the consideration therefor, had
been consummated on the first day of such period, and (f) if such Acquisition is
a Specified Acquisition, the Company shall have furnished to the Agent
reasonably detailed projections of calculations of the financial covenants
contained in Sections 6.19.1 and 6.19.2 on a pro forma basis reasonably
acceptable to the Agent after giving effect to such Acquisition, which
calculations shall be made in good faith by a Financial Officer in a manner
consistent with Regulation S-X of the Exchange Act or shall otherwise be
reasonably identifiable and factually supportable, for the then-current fiscal
quarter and the following three fiscal quarters that demonstrate projected
compliance with such covenants for such periods.
“Permitted Factoring Transaction” means (a) a sale by the Company or any
Subsidiary of accounts receivable pursuant to an accelerated payment program
established by a customer of the Company or such Subsidiary or (b) any other
sale by any Foreign Subsidiary to any Person of accounts receivable or notes
receivable; provided, that the aggregate face amount of accounts receivable and
notes receivable subject to all such sales does not exceed during any fiscal
year the greater of (x) 2.5% of Consolidated Assets of the Company and its
Subsidiaries (measured as of the end of the most recent fiscal year) and (y)
$60,000,000.
“Permitted Refinancing Subordinated Indebtedness” means any replacement,
renewal, refinancing or extension of any Subordinated Indebtedness permitted by
this Agreement with Subordinated Indebtedness (subject to the terms and
conditions set forth in the definition thereof) that (i) does not exceed the
aggregate principal amount the Subordinated Indebtedness being replaced,
renewed, refinanced or extended and (ii) does not have a maturity date or any
installment, sinking fund, mandatory redemption or other principal payment due
before the earlier of (a) the date 180 days after the Latest Maturity Date or
(b) the date of any comparable principal payment under the terms of the
Subordinated Indebtedness being replaced, renewed, refinanced or extended.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.
“Platform” means Debt Domain, Intralinks®, Syndtrak, ClearPar® or a
substantially similar electronic transmission system.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Pricing Leverage Ratio” is defined in the Pricing Schedule.
“Pricing Schedule” means the Schedule attached hereto identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Prior Closing Date” means July 18, 2013.

21

--------------------------------------------------------------------------------




“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (i) the sum of such Lender’s Revolving Loan Commitment and Term Loans
at such time by (ii) the sum of the Aggregate Revolving Loan Commitment and the
aggregate amount of all of the Term Loans at such time; provided, however, that
if all of the Revolving Loan Commitments are terminated pursuant to the terms of
this Agreement, then “Pro Rata Share” means the percentage obtained by dividing
(a) the sum of such Lender’s Outstanding Revolving Credit Exposure and Term
Loans at such time by (b) the sum of the Aggregate Outstanding Revolving Credit
Exposure and the aggregate amount of all of the Term Loans at such time;
provided, further, that in the case of Section 2.21, when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitment and Term Loans (disregarding any Defaulting Lender’s Revolving
Loan Commitment) represented by such Lender’s Revolving Loan Commitment and Term
Loans. If the Revolving Loan Commitments have terminated or expired, the Pro
Rata Shares shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Purchasers” is defined in Section 12.3.1.
“Qualified Cash Amount” means an amount equal to the excess of (a) the sum of
(i) 100% of the aggregate amount of unrestricted cash or Cash Equivalents of the
Company and its Domestic Subsidiaries free and clear of all Liens other than
Liens in favor of the Agent for the benefit of the Holders of Secured
Obligations and nonconsensual Liens permitted by Section 6.15 and (ii) 75% of
the aggregate amount of unrestricted cash or Cash Equivalents of the Company’s
Foreign Subsidiaries free and clear of all Liens other than Liens in favor of
the Agent for the benefit of the Holders of Secured Obligations and
nonconsensual Liens permitted by Section 6.15 over (b) $5,000,000.
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Person that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Specified Swap Obligation or such other Person as
constitutes an ECP and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer to a
newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto, provided that (i)
all of the terms and conditions of such transaction or series of transactions,
including without limitation the amount and type of any recourse to the Company
or any Subsidiary with respect to the assets transferred, are reasonably
acceptable to the Agent and the Required Lenders and (ii) the Indebtedness
and/or Receivables Transaction Attributed Indebtedness incurred in respect of
all such transactions or series of transactions does not exceed 7.5% of
Consolidated Assets of the Company and its Subsidiaries (measured as of the end
of the most recent fiscal quarter) at any time outstanding.
“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, the Business Day that is generally treated as the rate fixing day by
market practice in the applicable interbank market, as determined by the Agent;
provided, that (i) if the currency is Pounds Sterling, the Quotation Day shall
be the first day of such Interest Period and (ii) if the currency is euro, the
Quotation Day shall be the day that is two (2) TARGET2 Days before the first day
of such Interest Period.

22

--------------------------------------------------------------------------------




“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Agent at its request by the Reference Banks
(as the case may be) as of the applicable time on the Quotation Day for Loans in
the applicable currency and the applicable Interest Period as the rate at which
the relevant Reference Bank could borrow funds in the London (or other
applicable) interbank market in the relevant currency and for the relevant
period, were it to do so by asking for and then accepting interbank offers in
reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan and such other banks as may be appointed by the Agent in consultation
with the Borrower. No Lender shall be obligated to be a Reference Bank without
its consent.
“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

23

--------------------------------------------------------------------------------




“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(c) of the Code.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
sum of (i) the unused Aggregate Revolving Loan Commitment, (ii) the Aggregate
Outstanding Revolving Credit Exposure and (iii) the Term Loans at such time.
“Required Revolving Lenders” means Revolving Lenders in the aggregate having
greater than 50% of the sum of the unused Aggregate Revolving Loan Commitment
and the Aggregate Outstanding Revolving Credit Exposure at such time.
“Revolving Lender” means any lending institution listed on the Commitment
Schedule or in any Commitment Supplement delivered hereunder having a Revolving
Loan Commitment, and its respective successors and assigns.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“Revolving Loan Commitment” means, for each Revolving Lender, the obligation of
such Revolving Lender from and after the Closing Date to make Revolving Loans to
the Borrowers, and participate in Facility LCs issued upon the application of
and Swing Line Loans made at the request of the Company, in an aggregate amount
not exceeding the amount set forth on the Commitment Schedule or in any
Commitment Supplement delivered pursuant to Section 2.5(c), as such Revolving
Loan Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.
“Revolving Loan Facility” means the portion of the credit facility evidenced by
this Agreement consisting of the several Revolving Loans, Swing Line Loans and
Facility LCs.
“Revolving Loan Pro Rata Share” means, at any time, with respect to any
Revolving Lender, the percentage obtained by dividing (i) such Lender’s
Revolving Loan Commitment at such time by (ii) the Aggregate Revolving Loan
Commitment at such time; provided, however, that if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, then
“Revolving Loan Pro Rata Share” means the percentage obtained by dividing (a)
such Lender’s Outstanding Revolving Credit Exposure at such time by (b) the
Aggregate Outstanding Revolving Credit Exposure at such time; provided, further,
that in the case of Section 2.21, when a Defaulting Lender shall exist,
“Revolving Loan Pro Rata Share” shall mean the percentage of the total Revolving
Loan Commitments (disregarding any Defaulting Lender’s Revolving Loan
Commitment) represented by such Lender’s Revolving Loan Commitment. If the
Revolving Loan Commitments have terminated or expired, the Revolving Loan Pro
Rata Share shall be determined based upon the Revolving Loan Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
“Revolving Loan Termination Date” means May 8, 2020, or any earlier date on
which the Aggregate Revolving Loan Commitment is reduced to zero or otherwise
terminated pursuant to the terms hereof.

24

--------------------------------------------------------------------------------




“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, or (b) the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Secured Obligations” means, collectively, (i) the Obligations and (ii) subject
to the proviso below, all Rate Management Obligations and Banking Services
Obligations owing by the Company or any of its Subsidiaries to one or more
Lenders or their respective Affiliates; provided that the definition of “Secured
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support) any Excluded Swap
Obligations of such Loan Party for purposes of determining the obligations of
any Loan Party.
“Security Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement, dated as of the Prior Closing Date, executed by the Company
and the Domestic Subsidiary Guarantors in favor of the Agent, for the benefit of
the Holders of Secured Obligations, as may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
“Senior Note Indebtedness” means (i) Indebtedness of the Company under the 2012
Senior Note Indenture and the 2012 Senior Notes and (ii) any other senior
unsecured Indebtedness of the Company or its Subsidiaries under any notes or
convertible notes permitted hereunder and issued under an indenture, loan
agreement, note purchase agreement or similar governing instrument or document
in a registered public offering or a Rule 144A or other private placement
transaction; provided, that no such Indebtedness shall (i) have a maturity date
or any installment, sinking fund, mandatory redemption or other principal
payment due before the date 91 days after the Latest Maturity Date or (ii)
prohibit, restrict or impose any condition upon the ability of the Company or
any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets in favor of the Agent to secure the Secured Obligations.

25

--------------------------------------------------------------------------------




“Senior Notes” means, collectively (i) the 2012 Senior Notes and (ii) any other
senior unsecured notes or convertible notes evidencing Senior Note Indebtedness
permitted hereunder, as the same may be amended, restated, supplemented or
otherwise modified from time to time in a manner permitted by the terms hereof.
“Senior Note Documents” means the (i) the 2012 Senior Notes and the 2012 Senior
Notes Indenture and (ii) any other Senior Notes or any indenture, loan or
purchase agreement governing such other Senior Notes and any other documents
delivered pursuant thereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time in a manner permitted by the terms
hereof.
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; (d) such Person is
not engaged in a business or transaction, and is not about to engage in a
business or transaction, for which such Person’s property would constitute an
unreasonably small capital; and (e) such Person is otherwise able to pay its
debts as they fall due. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
“Specified Acquisition” means a Permitted Acquisition with respect to which the
aggregate consideration provided by the Company and its Subsidiaries is equal to
or greater than $75,000,000.
“Specified Financing Transactions” means collectively, (a) the execution and
delivery of the Loan Documents, and (b) the execution and delivery of
documentation evidencing Senior Note Indebtedness or Subordinated Note
Indebtedness of the Company incurred pursuant to Section 6.11(xiv) and the
issuance of such Indebtedness.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset, fee or similar requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under any applicable law, rule or regulation,
including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

26

--------------------------------------------------------------------------------




“Subordinated Indebtedness” means Indebtedness of the Company, the payment of
which is subordinated to payment of the Obligations and all of the terms and
conditions of which are reasonably acceptable to the Agent (including the
absence of a maturity date or any installment, sinking fund, mandatory
redemption or other principal payment due before at least 180 days after the
Latest Maturity Date), provided that, for the avoidance of doubt, unsecured
Indebtedness that is not contractually subordinated to payment of the
Obligations shall not constitute Subordinated Indebtedness.
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, as the same may be amended,
restated, supplemented or otherwise modified from time to time in a manner
permitted by the terms hereof.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
“Subsidiary Borrower Termination” means a Subsidiary Borrower Termination in
substantially the form of Exhibit H hereto.
“Subsidiary Guarantor” means each of the Initial Guarantors, each Domestic
Subsidiary Guarantor and each Foreign Subsidiary that delivers a Subsidiary
Guaranty.
“Subsidiary Guaranty” means the Domestic Subsidiary Guaranty or any other
guaranty executed and delivered by a Domestic Subsidiary pursuant to Section
6.21 or by a Foreign Subsidiary Borrower pursuant to Section 6.21 or 16.2.
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the Consolidated Assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Revolving Loan Pro Rata Share of the total Swing Line
Exposure at such time.
“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.

27

--------------------------------------------------------------------------------




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in euro.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings imposed on or with respect to any payment
made by the Loan Parties under any Loan Document, and any and all liabilities
with respect to the foregoing, but excluding Excluded Taxes, Other Taxes and UK
Taxes.
“Term Loan” means each Initial Term Loan and each Incremental Term Loan, and
“Term Loans” means all such Loans collectively.
“Term Loan Commitment” means, for each Term Loan Lender, the obligation of such
Term Loan Lender (a) to continue to make term loans outstanding under the
Existing Credit Agreement available to the Company and/or to make supplemental
Term Loans to the Company on the Closing Date, in an aggregate amount set forth
on the Commitment Schedule (an “Initial Term Loan Commitment”) or (b) to make
Incremental Term Loans to the Company on any future Borrowing Date designated
with respect to a tranche of Incremental Term Loans in an aggregate amount equal
to the amount set forth in any Commitment Supplement delivered pursuant to
Section 2.5(c) (an “Incremental Term Loan Commitment”), as any such Term Loan
Commitment may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof. As of the Closing Date, the aggregate amount of
the Initial Term Loan Commitments is $300,000,000.
“Term Loan Facility” means the portion of the credit facility evidenced by this
Agreement consisting of the Term Loans.
“Term Loan Lender” means any lending institution listed on the Commitment
Schedule or in any Commitment Supplement delivered hereunder as having a Term
Loan Commitment, and its respective successors and assigns.
“Term Loan Pro Rata Share” means, with respect to any Term Loan Lender, the
percentage obtained by dividing (i) such Lender’s Term Loans at such time by
(ii) the aggregate amount of the Term Loans at such time.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“UK Borrower” means each of Actuant Limited and Actuant Finance Limited, each a
UK Subsidiary, in each case, unless such Subsidiary has ceased to constitute a
Foreign Subsidiary Borrower pursuant to Section 2.24.2.
“UK Insolvency Event” means:

28

--------------------------------------------------------------------------------




(a)    a UK Relevant Entity is unable or admits in writing its inability to pay
its debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness;
(b)    the value of the assets of any UK Relevant Entity is less than its
liabilities (taking into account contingent and prospective liabilities);
(c)    a moratorium is declared in respect of any indebtedness of any UK
Relevant Entity;
(d)    any corporate action, legal proceedings or other procedure or step is
taken in relation to:
(i)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity (other than a
solvent liquidation or reorganisation that is not a Borrower or Guarantor);

(ii)
a composition, compromise, assignment or arrangement with any creditor of any UK
Relevant Entity;

(iii)
the appointment of a liquidator (other than a solvent liquidation or
reorganisation that is not a Borrower or Guarantor), receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any UK Relevant Entity, or any of its assets; or

(iv)
enforcement of any security over any assets of any UK Relevant Entity,

or any analogous procedure or step is taken in any jurisdiction; provided, that
this paragraph (d) shall not apply to any winding-up petition which is frivolous
or vexatious and is discharged, stayed or dismissed within 30 days of
commencement; and
(e)    any expropriation, attachment, sequestration, distress or execution or
any analogous process in any jurisdiction affects any asset or assets of a UK
Relevant Entity having an aggregate value of $10,000,000 and is not discharged
within 30 days;
provided, that paragraphs (a), (b), (c), (d)(ii) and (d)(iv) of this definition
shall not apply to any UK Relevant Entity that is not a UK Borrower or UK
Subsidiary.
“UK Relevant Entity” means any UK Borrower, any UK Subsidiary that is a Material
Subsidiary, or any Borrower or Material Subsidiary capable of becoming the
subject of an order for winding-up or administration under the Insolvency Act
1986 of the United Kingdom.
“UK Subsidiary” means a Subsidiary of the Company organized under the laws of
England and Wales.
“UK Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same) imposed by the government
of the United Kingdom or any political subdivision thereof and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising

29

--------------------------------------------------------------------------------




executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government of the United Kingdom.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.
“Voting Stock” means any class or classes of capital stock of the Company
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the board of directors of
the Company.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
1.2.    Terms Generally.
1.2.1.    The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.
1.2.2.    In this agreement, where it relates to a Dutch entity, a reference to:
(i) a lien or security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkte recht) created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht), (ii)
a bankruptcy or insolvency (and any of those terms) includes a Dutch entity
being declared bankrupt (failliet verklaard) or dissolved (ontbonden), (iii) a
moratorium includes surseance van betaling and granted a moratorium includes
surseance verleend, (iv) any step or procedure taken in connection with
insolvency proceedings includes a Dutch entity having filed a notice under
section 36 of the Dutch Tax Collection Act (Invorderingswet 1990), (v) a
receiver includes a curator and (vi) a custodian includes a bewindvoerder.
1.3.    Amendment and Restatement of the Existing Credit Agreement.
The parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.1, the terms and provisions

30

--------------------------------------------------------------------------------




of the Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All “Loans”
made and “Obligations” incurred under and as defined in the Existing Credit
Agreement which are outstanding on the Closing Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof:
(a)    all references in the Existing Loan Documents to the “Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the Agent, this
Agreement and the Loan Documents, respectively;
(b)    the Existing Letters of Credit which remain outstanding on the Closing
Date shall continue as Letters of Credit under (and shall be governed by the
terms of) this Agreement;
(c)    all obligations constituting “Secured Obligations” (under and as defined
in the Existing Credit Agreement) (other than, with respect to any Loan Party,
Excluded Swap Obligations of such Loan Party) with any Lender or any Affiliate
of any Lender which are outstanding on the Closing Date shall continue as
Secured Obligations under this Agreement and the other Loan Documents;
(d)    each of the Borrowers, as debtor, grantor, pledgor, guarantor, or another
similar capacity in which such Borrower grants liens or security interests in
its properties or otherwise acts as a guarantor, joint or several obligor or
other accommodation party, as the case may be, in each case under the Existing
Loan Documents, hereby each (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Existing
Loan Documents to which it is a party, (ii) to the extent such Borrower granted
liens on or security interests in any of its properties pursuant to any of the
Existing Loan Documents, hereby ratifies and reaffirms such grant of security
(and any filings with Governmental Authorities made in connection therewith) and
confirms that such liens and security interests continue to secure the Secured
Obligations (other than Excluded Swap Obligations of such Borrower), including,
without limitation, all additional Obligations resulting from or incurred
pursuant to this Agreement and (iii) to the extent such Borrower guaranteed, was
jointly or severally liable, or provided other accommodations with respect to,
the “Secured Obligations” under and as defined in the Existing Credit Agreement
or any portion thereof pursuant to any of the Existing Loan Documents, hereby
ratifies and reaffirms such guaranties, liabilities and other accommodations;
(e)    notwithstanding any provisions to the contrary in the Existing Credit
Agreement, the Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that (i) each such Lender’s
Outstanding Revolving Credit Exposure hereunder reflects such Lender’s Revolving
Loan Pro Rata Share of the Aggregate Outstanding Revolving Credit Exposure on
the Closing Date and (ii) each such Lender’s outstanding Term Loans hereunder
reflect such Lender’s Term Loan Pro Rata Share of the Initial Term Loans
outstanding on the Closing Date; and
(f)    the Company hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 3.4 hereof.
ARTICLE II    
THE CREDITS

31

--------------------------------------------------------------------------------




2.1.    Revolving Loans.
(g)    Existing Revolving Loans. Prior to the Closing Date, certain “Revolving
Loans” were made to the Borrowers under (and as defined in) the Existing Credit
Agreement which remain outstanding as of the date of this Agreement (such
outstanding loans being hereinafter referred to as the “Existing Revolving
Loans”). Subject to the terms and conditions set forth in this Agreement, the
Borrowers and each of the Lenders agree that on the Closing Date but subject to
the satisfaction of the conditions precedent set forth in Article IV and the
reallocation and other transactions described in Section 1.3, the Existing
Revolving Loans shall be reevidenced as Revolving Loans under this Agreement and
the terms of the Existing Revolving Loans shall be restated in their entirety
and shall be evidenced by this Agreement.
(h)    Commitments. From and including the Closing Date and prior to the
Revolving Loan Termination Date, each Revolving Lender severally agrees, on the
terms and conditions set forth in this Agreement and subject to Section
2.7(b)(ii) and 2.7(d), to (i) make Revolving Loans to the Borrowers in Agreed
Currencies and (ii) participate in Facility LCs issued and Swing Line Loans made
upon the request of the Company, in each case, in a Dollar Amount not to exceed
in the aggregate at any one time outstanding its Revolving Loan Pro Rata Share
of the Available Aggregate Revolving Loan Commitment, provided that, after
giving effect to the making of each such Loan and the issuance of each such
Facility LC, (i) such Lender’s Outstanding Revolving Credit Exposure shall not
exceed its Revolving Loan Commitment, and the Aggregate Outstanding Revolving
Credit Exposure shall not exceed the Aggregate Revolving Loan Commitment, (ii)
the aggregate outstanding principal Dollar Amount of all Eurocurrency Advances
and LC Obligations in Foreign Currencies shall not exceed the Maximum Foreign
Currency Amount and (iii) the aggregate outstanding principal Dollar Amount of
all Revolving Loans made to the Foreign Subsidiary Borrowers shall not exceed
the Maximum Foreign Subsidiary Borrower Amount. Subject to the terms of this
Agreement, a Borrower may borrow, repay and reborrow Revolving Loans at any time
prior to the Revolving Loan Termination Date. The Revolving Loan Commitment of
each Revolving Lender shall expire on the Revolving Loan Termination Date. The
LC Issuer will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.19.
(i)    Repayment of Revolving Loans. On the Revolving Loan Termination Date,
each Borrower shall repay in full the outstanding principal balance of its
Revolving Loans and all other unpaid Obligations owing by such Borrower to the
Revolving Lenders.
2.2.    Term Loans.
(j)    Existing Term Loans. Prior to the Closing Date, certain “Term Loans” were
made to the Borrowers under (and as defined in) the Existing Credit Agreement
which remain outstanding as of the date of this Agreement (such outstanding
loans being hereinafter referred to as the “Existing Term Loans”). Subject to
the terms and conditions set forth in this Agreement, the Borrowers and each of
the Lenders agree that on the Closing Date but subject to the satisfaction of
the conditions precedent set forth in Article IV and the reallocation and other
transactions described in Section 1.3, the Existing Term Loans shall be
reevidenced as a portion of the Initial Term Loans under this Agreement.
(k)    Initial Term Loan Commitments. Each Term Loan Lender severally agrees, on
the terms and conditions set forth in this Agreement, on the Closing Date to
continue to make available Existing Term Loans and/or to make supplemental term
loans (in such proportions as the Agent shall require), in Dollars, to the
Company in an amount equal to such Term Loan Lender’s respective Initial Term
Loan Commitment (all such term loans made or made available on the Closing Date
being referred

32

--------------------------------------------------------------------------------




to collectively as the “Initial Term Loans”). The Initial Term Loan Commitment
of each Term Loan Lender shall expire on the Closing Date.
(l)    Incremental Term Loan Commitments. Each Term Loan Lender severally
agrees, on the terms and conditions set forth in this Agreement, on each
Borrowing Date with respect to a tranche of Incremental Term Loans requested
pursuant to Section 2.5(c), to make a term loan, in Dollars, to the Company in
an amount equal to such Term Loan Lender’s respective Incremental Term Loan
Commitment as in effect on such date. The Incremental Term Loan Commitment of
each Term Loan Lender shall expire on the Borrowing Date designated for such
Incremental Term Loan in accordance with Section 2.5(c).
(m)    Repayment of Term Loans.
(i)
Repayment of the Term Loans. The Initial Term Loans shall be repaid in (A)
consecutive quarterly installments, commencing with the calendar quarter ending
June 30, 2016 and continuing for each calendar quarter thereafter through the
Revolving Loan Termination Date, and (B) one (1) final installment on the
Revolving Loan Termination Date. Each payment described in the foregoing clause
(A) shall be due and payable on the last Business Day of the applicable calendar
quarter. The Term Loans shall be permanently reduced by the amount of each
installment on the date payment thereof is made hereunder. The installment for
each calendar quarter with respect to the Initial Term Loans shall be in the
amounts set forth below opposite the last day of such calendar quarter:

Calendar Quarter Ended:
Installment Amount Due:
 
 
June 30, 2016
$3,750,000
September 30, 2016
$3,750,000
December 31, 2016
$3,750,000
March 31, 2017
$3,750,000
June 30, 2017
$7,500,000
September 30, 2017
$7,500,000
December 31, 2017
$7,500,000
March 31, 2018
$7,500,000
June 30, 2018
$7,500,000
September 30, 2018
$7,500,000
December 31, 2018
$7,500,000
March 31, 2019
$7,500,000
June 30, 2019
$7,500,000
September 30, 2019
$7,500,000
December 31, 2019
$7,500,000
March 31, 2020
$7,500,000
Revolving Loan Termination Date
$195,000,000



The unpaid principal balance of the Term Loans shall be due and payable in full
on the Revolving Loan Termination Date. No installment of any Term Loan shall be
reborrowed once repaid.

33

--------------------------------------------------------------------------------




(ii)
Voluntary Prepayments. In addition to the scheduled payments on the Term Loans,
the Company may make the voluntary prepayments described in Section 2.7(a), with
such prepayments applied ratably to reduce all outstanding installments under
the Term Loans.

2.3.    Ratable Loans; Types of Advances. Each Advance of Revolving Loans
hereunder (but not any Swing Line Loan) shall consist of Revolving Loans made
from the several Revolving Lenders ratably according to their Revolving Loan Pro
Rata Shares. Each Advance of Term Loans hereunder shall consist of Term Loans
made from the several Term Loan Lenders ratably in proportion that respective
Term Loan Commitments bear to the Term Loan Commitments of all such Term Loan
Lenders. The Advances may be Floating Rate Advances or Eurocurrency Advances, or
a combination thereof, selected by the applicable Borrower in accordance with
Sections 2.8 and 2.9, or Swing Line Loans selected by the Company in accordance
with Section 2.4.
2.4.    Swing Line Loans.
2.4.1.    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.3 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the Closing Date
and prior to the Revolving Loan Termination Date, the Swing Line Lender (x)
shall agree to, on the terms and conditions set forth in this Agreement, make
Swing Line Loans to the Company from time to time, in Dollars, in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding and (y)
may, in its sole discretion, make additional Swing Line Loans to the Company
from time to time, in Dollars, in an aggregate principal amount not to exceed
$40,000,000 at any one time outstanding provided that subject to Section
2.7(b)(ii) and 2.7(d), the Aggregate Outstanding Revolving Credit Exposure shall
not at any time exceed the Aggregate Revolving Loan Commitment, and provided
further that at no time shall the sum of (i) the Swing Line Loans, plus (ii) the
Dollar Amount of the outstanding Revolving Loans made by the Swing Line Lender
pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Revolving Loan Pro
Rata Share of the LC Obligations, exceed the Swing Line Lender’s Revolving Loan
Commitment at such time. Subject to the terms of this Agreement, the Company may
borrow, repay and reborrow Swing Line Loans at any time prior to the Revolving
Loan Termination Date.
2.4.2.    Borrowing Notice. The Company shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Chicago time) on the Borrowing Date of each Swing Line Loan, specifying
(i) the applicable Borrowing Date (which date shall be a Business Day), and (ii)
the aggregate amount of the requested Swing Line Loan which shall be an amount
not less than $100,000. The Swing Line Loans shall bear interest at the Floating
Rate or such other rate as separately agreed between the Swing Line Lender and
the Company, as provided in Section 2.10.
2.4.3.    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall or
may, in its sole discretion, in accordance with Section 2.4.1, make available
the Swing Line Loan, in funds immediately available in Chicago, to the Agent at
its address specified pursuant to Article XIII. The Agent will promptly make the
funds so received from the Swing Line Lender available to

34

--------------------------------------------------------------------------------




the Company on the Borrowing Date at the Agent’s aforesaid address. If the Swing
Line Lender elects, in its sole discretion in accordance with Section 2.4.1, not
to make such Swing Line Loan, the Swing Line Lender shall promptly notify the
Agent, and the Agent shall promptly notify the Company and each Lender.
2.4.4.    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Company on or before the tenth (10th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender (i)
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall on the tenth (10th) Business Day after the Borrowing
Date of any Swing Line Loan, by notice to the Agent not later than 10:00 a.m.
(Chicago Time) on any Business Day, require each Revolving Lender (including the
Swing Line Lender) to make a Revolving Loan in Dollars in the amount of such
Revolving Lender’s Revolving Loan Pro Rata Share of such Swing Line Loan
(including, without limitation, any interest accrued and unpaid thereon), for
the purpose of repaying such Swing Line Loan. Promptly upon receipt of such
notice, the Agent shall give notice thereof to each Revolving Lender, specifying
in such notice the amount of the Revolving Loan to be made by such Revolving
Lender in connection with such Swing Line Loan. Not later than noon (Chicago
time) on the date of any notice received pursuant to this Section 2.4.4, each
Revolving Lender shall make available its required Revolving Loan, in funds
immediately available in Chicago to the Agent at its address specified pursuant
to Article XIII. Revolving Loans made pursuant to this Section 2.4.4 shall
initially be Floating Rate Loans and thereafter may be continued as Floating
Rate Loans or converted into Eurocurrency Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations set forth in
this Article II. Unless a Revolving Lender shall have notified the Swing Line
Lender, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 4.1 or 4.3 had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.4.4 to
repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Agent, the Swing Line Lender or
any other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Company, or (d) any other circumstances, happening or event whatsoever. In the
event that any Revolving Lender fails to make payment to the Agent of any amount
due under this Section 2.4.4, the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Revolving Lender hereunder until the Agent receives such payment from such
Revolving Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Lender fails to make payment to the Agent
of any amount due under this Section 2.4.4, such Revolving Lender shall be
deemed, at the option of the Agent, to have unconditionally and irrevocably
purchased from the Swing Line Lender, without recourse or warranty, an undivided
interest and participation in the applicable Swing Line Loan in the amount of
such Revolving Loan, and such interest and participation may be recovered from
such Revolving Lender together with interest thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received. On the Revolving Loan
Termination Date, the Company shall repay in full the outstanding principal
balance of the Swing Line Loans.

35

--------------------------------------------------------------------------------




2.5.    Commitment Fee; Reduction in Aggregate Revolving Loan Commitment;
Expansion Option.
(a)    Commitment Fee. The Company agrees to pay to the Agent for the account of
each Revolving Lender according to its Revolving Loan Pro Rata Share a
commitment fee at a per annum rate equal to the Applicable Fee Rate on the
average daily Available Aggregate Revolving Loan Commitment from the Closing
Date to and including the Revolving Loan Termination Date, payable on each
Payment Date hereafter and on the Revolving Loan Termination Date. Swing Line
Loans shall not count as usage of the Aggregate Revolving Loan Commitment for
the purpose of calculating the commitment fee due hereunder.
(b)    Reduction in Aggregate Revolving Loan Commitment. The Borrowers may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part
ratably among the Revolving Lenders in a minimum amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, upon at least three Business
Days’ written notice to the Agent, which notice shall specify the amount of any
such reduction, provided, however, that the amount of the Aggregate Revolving
Loan Commitment may not be reduced below the Aggregate Outstanding Revolving
Credit Exposure. All accrued commitment fees shall be payable on the effective
date of any termination of the obligations of the Revolving Lenders to make
Credit Extensions hereunder.
(c)    Expansion Option.
(i)    The Company may from time to time elect to increase the Aggregate
Revolving Loan Commitment or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum amounts of $10,000,000 and
increments of $5,000,000 so long as, after giving effect thereto, the aggregate
amount of such increases in the Aggregate Revolving Loan Commitment and all such
Incremental Term Loans does not exceed $450,000,000. The Company may arrange for
any such increase or tranche to be provided by one or more existing Lenders
(each existing Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities,
other than any Ineligible Institution (each such new bank, financial institution
or other entity, an “Augmenting Lender”), to increase their existing Revolving
Loan Commitments, or to participate in such Incremental Term Loans, or extend
Revolving Loan Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Company and the Agent
and, in the case of an increase to the Aggregate Revolving Loan Commitments, the
LC Issuers and Swing Line Lender (which consent shall not be unreasonably
withheld or delayed), and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit D-1 hereto, and (y) in the case of an Augmenting Lender, the
Company and such Augmenting Lender execute an agreement substantially in the
form of Exhibit D-2 hereto. No consent of any Lender (other than the Lenders
participating in the increase to the Aggregate Revolving Loan Commitment or any
Incremental Term Loan) shall be required for any increase in Revolving Loan
Commitments or Incremental Term Loan pursuant to this Section 2.5(c). Increases
in and new Revolving Loan Commitments and Incremental Term Loans created
pursuant to this Section 2.5(c) shall become effective on the date agreed by the
Company, the Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Agent shall notify each Lender thereof. Notwithstanding the foregoing,
no increase in the Aggregate Revolving Loan Commitment (or in the Revolving Loan
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless:

36

--------------------------------------------------------------------------------




(A)
on the proposed date of the effectiveness of such increase or Incremental Term
Loans, (1) the conditions set forth in paragraphs (i) and (ii) of Section 4.3
shall be satisfied or waived by the Required Lenders and the Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Company, (2) the Company shall be in compliance (on a
pro forma basis reasonably acceptable to the Agent) with the covenants contained
in Section 6.19 as if (x) in the case of any Incremental Term Loan, such
Incremental Term Loans had been outstanding on the last day of the most recent
fiscal quarter for which financial statements are available for testing
compliance therewith or (y) in the case any increased Revolving Loan
Commitments, all Revolving Loans available under the Aggregate Revolving Loan
Commitment, including any such increased Revolving Loan Commitments, had been
outstanding on the last day of the most recent fiscal quarter for which
financial statements are available for testing compliance therewith, and the
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Company, and (3) without limiting the
foregoing conditions (including the preceding clause (1) as it relates to the
accuracy of the representation in Section 5.3 and the absence of any Default or
Unmatured Default under Section 7.5 generally), the Company shall demonstrate
that such increase or Incremental Term Loans and the Liens securing such
Indebtedness are permitted under the terms of the 2012 Senior Note Indenture,
and

(B)
the Agent shall have received documents consistent with those delivered pursuant
to Section 4.1 or 4.2 as to the corporate power and authority of the Borrowers
to borrow hereunder after giving effect to such increase (including, without
limitation, opinions of counsel for the Borrowers and the Guarantors in form and
substance reasonably satisfactory to the Agent).

(ii)    On the effective date of any increase in the Revolving Loan Commitments
or any Incremental Term Loans being made, (i) each relevant Increasing Lender
and Augmenting Lender shall make available to the Agent such amounts in
immediately available funds as the Agent shall determine, for the benefit of the
other Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Revolving Loan Pro Rata Share of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Loan Commitments (with such reborrowing to
consist of the Types of Revolving Loans, in such Agreed Currencies and with
related Interest Periods if applicable, specified in a Borrowing Notice
delivered by the applicable Borrower, or the Company on behalf of the applicable
Borrower, in accordance with the requirements of Section 2.8). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurocurrency Loan, shall be subject to indemnification
by the applicable Borrowers pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods.
(iii)    Any tranche of Incremental Term Loans (a) shall rank pari passu in
right of payment with the Revolving Loans and the then existing Term Loans, (b)
shall not mature earlier than the Revolving Loan Termination Date, (c) shall not
have a shorter weighted average life to maturity than the Revolving Loans and
the then existing Term Loans, and (d) shall be treated substantially the same as
(and in any event no more favorably than) the Revolving Loans and then existing
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Revolving Loan Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Revolving Loan
Termination Date and (ii) the

37

--------------------------------------------------------------------------------




Incremental Term Loans may be priced differently than the Revolving Loans and
the then existing Term Loans. Incremental Term Loans may be made hereunder
pursuant to an amendment or an amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Company, each Increasing Lender participating in such
tranche, each Augmenting Lender participating in such tranche, if any, and the
Agent. The Incremental Term Loan Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the Agent, to
effect the provisions of this Section 2.5(c). Nothing contained in this Section
2.5(c) shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Revolving Loan Commitment hereunder, or provide
Incremental Term Loans, at any time.
(iv)    Any Augmenting Lender (A) if it is a Non-U.S. Lender, shall have
delivered tax certificates described in Section 3.5, which indicate that such
Non-U.S. Lender is exempt from any withholding tax under the laws of the United
States on payments by the Company in such jurisdiction, (B) in the case of a new
Revolving Loan Commitment or Revolving Loan, shall have confirmed that it is
exempt from any withholding tax under the laws of the Netherlands on payments by
Dutch Borrowers (unless the Company has confirmed in writing its intention not
to add any Dutch Borrowers to this Agreement under Section 2.24.1, or, following
the addition of any Dutch Borrower under Such Section 2.24.1, all Dutch
Borrowers have been removed from this Agreement pursuant to Section 2.24.2) and
(C) in the case of a new Revolving Loan Commitment or Revolving Loan, shall have
provided to the Agent for the onward transmission to the relevant UK Borrower,
in respect of Loans made to a UK Borrower, a tax certificate in the form set
forth in Exhibit G attached hereto (unless all UK Borrowers have been removed
from this Agreement pursuant to Section 2.24.2).
2.6.    Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
the minimum amount of $2,000,000 or the Approximate Equivalent Amount of any
Foreign Currency (and in multiples of $1,000,000 or the Approximate Equivalent
Amount of any Foreign Currency if in excess thereof), and each Floating Rate
Advance (other than an Advance to repay Swing Line Loans) shall be in the
minimum amount of $250,000 (and in multiples of $250,000 if in excess thereof),
provided, however, that any Floating Rate Advance of Revolving Loans may be in
the amount of the Available Aggregate Revolving Loan Commitment. In addition,
the Borrowers shall select Eurocurrency Interest Periods under Sections 2.9 and
2.10 so that no more than ten (10) Interest Periods shall be outstanding at any
one time. The initial Revolving Loan from any Lender or Affiliate to each Dutch
Borrower shall at all times be at least €50,000 (or its equivalent in another
Agreed Currency).
2.7.    Prepayments; Termination.
(a)    Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $250,000 or any integral
multiple of $250,000 in excess thereof, any portion of the outstanding Floating
Rate Advances (other than Swing Line Loans) with notice to the Agent by 10:00
a.m. (Chicago time) on the date of repayment. The Company may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Agent and the Swing Line
Lender by 11:00 a.m. (Chicago time) on the date of repayment. The Borrowers may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $2,000,000 or any
integral multiple of $1,000,000 in excess thereof,

38

--------------------------------------------------------------------------------




any portion of the outstanding Eurocurrency Advances upon three Business Days’
prior notice to the Agent.
(b)    Mandatory Prepayments/Reductions in Aggregate Revolving Loan Commitment.
(i)
Generally. If at any time, other than solely as a result of currency rate
fluctuations, (A) the Dollar Amount of the Aggregate Outstanding Revolving
Credit Exposure exceeds the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign
Currencies exceeds the Maximum Foreign Currency Amount or (C) the aggregate
Dollar Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers
exceeds the Maximum Foreign Subsidiary Borrower Amount, the Borrowers, for the
ratable benefit of the Revolving Lenders, shall immediately prepay Revolving
Loans (to be applied to such Revolving Loans as the applicable Borrower shall
direct at the time of such payment) in an aggregate amount such that after
giving effect thereto (x) the Aggregate Outstanding Revolving Credit Exposure is
less than or equal to the Aggregate Revolving Loan Commitment, (y) the aggregate
Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign Currencies
is less than or equal to the Maximum Foreign Currency Amount, and (z) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers is less than or equal to the Maximum Foreign Subsidiary Borrower
Amount.

(ii)
Currency Fluctuations. If at any time solely as a result of currency rate
fluctuations (A) the Dollar Amount of the Aggregate Outstanding Revolving Credit
Exposure exceeds 105% of the Aggregate Revolving Loan Commitment, (B) the
aggregate Dollar Amount of all Eurocurrency Loans and LC Obligations in Foreign
Currencies exceeds 105% of the Maximum Foreign Currency Amount or (C) the
aggregate Dollar Amount of all Revolving Loans made to the Foreign Subsidiary
Borrowers exceeds 105% of the Maximum Foreign Subsidiary Borrower Amount, the
Borrowers, for the ratable benefit of the Revolving Lenders, shall within five
(5) Business Days of such occurrence prepay Revolving Loans (to be applied to
such Revolving Loans as the applicable Borrower shall direct at the time of such
payment) in an aggregate amount such that after giving effect thereto (x) the
Aggregate Outstanding Revolving Credit Exposure is less than or equal to the
Aggregate Revolving Loan Commitment, (y) the aggregate Dollar Amount of all
Eurocurrency Loans and LC Obligations in Foreign Currencies is less than or
equal to the Maximum Foreign Currency Amount, and (z) the aggregate Dollar
Amount of all Revolving Loans made to the Foreign Subsidiary Borrowers is less
than or equal to the Maximum Foreign Subsidiary Borrower Amount.

(iii)
Asset Sale. Not later than the third Business Day following receipt of any Net
Cash Proceeds of any Asset Sale, the Borrowers shall prepay outstanding Loans in
an amount equal to 100% of the Net Cash Proceeds received with respect thereto
(subject to the provisions regarding application of prepayments set forth
below); provided that no such prepayment shall be required hereunder unless, and
only to that extent that, the aggregate Net Cash Proceeds of Asset Sales during
any fiscal year exceed 5% of Consolidated Assets (measured as of the last day of
the most recently completed fiscal year); provided, further, that no mandatory
prepayment shall be required pursuant to this Section 2.7(b)(iii) on account of
such Net Cash Proceeds if, and to the extent that, the Company or its Subsidiary
intends (and, in the case of Net Cash Proceeds for an individual Asset Sale or
series of related Asset Sales in excess of $5,000,000, the Company or such
Subsidiary shall notify the Agent in writing of


39

--------------------------------------------------------------------------------




such intent within three Business Days following receipt of such Net Cash
Proceeds) to apply such Net Cash Proceeds to the acquisition of other assets or
Property to be used in its business within 270 days following the receipt of
such Net Cash Proceeds, with the amount of such Net Cash Proceeds unused after
such 270-day period to be treated as Net Cash Proceeds in accordance with this
Section 2.7(b)(iii). Amounts to be applied pursuant to this Section 2.7(b)(iii)
shall be applied first to the Term Loans (ratably to the Initial Term Loans and
the Incremental Term Loans, in each case, in accordance with the principal
amounts thereof), with such prepayment applied ratably to reduce all remaining
outstanding installments thereof, second to Swing Line Loans, third to Revolving
Loans that are Floating Rate Loans and fourth to Revolving Loans that are
Eurocurrency Loans (but without, in any such case, any reduction of the
Aggregate Revolving Loan Commitment), in each case, together with accrued
interest on the Loans being prepaid. All prepayments required by this Section
2.7(b)(iii) shall be subject to the payment of any funding indemnification
amounts required by Section 3.4, but without penalty or premium. Notwithstanding
the foregoing, so long as no Default has occurred and is then continuing and at
the Company’s option, the Agent shall hold all prepayments pursuant to this
clause (iii) to be applied to Eurocurrency Loans in escrow for the benefit of
the Lenders and (x) the Agent shall release such amounts upon the earlier of (1)
thirty days after the date of such prepayment (provided that the Borrowers shall
make all payments under Section 3.4 resulting therefrom) and (2) expiration of
the Interest Periods applicable to any such Eurocurrency Loans being prepaid,
(y) interest shall continue to accrue on such Eurocurrency Loans until such time
as such prepayments are released from escrow and applied to reduce such
Eurocurrency Loans and (z) the aggregate outstanding principal balance of the
Eurocurrency Loans to be prepaid upon such release from escrow shall not be
included in any calculation of Consolidated Indebtedness from and after the date
such funds are placed in escrow; provided, however, that upon the occurrence and
continuance of a Default, such escrowed amounts may be applied to Eurocurrency
Loans without regard to the expiration of any Interest Period and the Borrowers
shall make all payments under Section 3.4 resulting therefrom.
(c)    Termination. Notwithstanding the termination of the Revolving Loan
Commitments or the Term Loan Commitments hereunder or the occurrence of the
Revolving Loan Termination Date (or, if applicable, the Latest Maturity Date),
until all of the Obligations (other than contingent indemnity obligations) shall
have been indefeasibly and fully paid and satisfied in cash and all financing
arrangements between the Borrowers and the Lenders hereunder and under the other
Loan Documents shall have been terminated, all of the rights and remedies under
this Agreement and the other Loan Documents shall survive.
(d)    Foreign Currency Calculations. For purposes of determining the Dollar
Amount of the outstanding Revolving Loans, LC Obligations, any other outstanding
Credit Event or any other amount as a result of foreign currency exchange rate
fluctuation, the Agent shall determine the Exchange Rate as of the applicable
Exchange Rate Date with respect to each Foreign Currency in which any requested
or outstanding Advance or Facility LC is denominated and shall apply such
Exchange Rates to determine such amount (in each case after giving effect to any
Advances to be made or repaid and any Facility LCs to be issued or Modified, to
the extent practicable on or prior to the applicable date for such calculation).
2.8.    Method of Selecting Types and Interest Periods for New Advances; Funding
of Advances. The applicable Borrower, or the Company on its behalf, shall select
the Type of Advance and, in the case of each Eurocurrency Advance, the Interest
Period applicable thereto from time to time. The applicable Borrower, or the
Company on its behalf, shall give the Agent irrevocable notice (a “Borrowing
Notice”)

40

--------------------------------------------------------------------------------




not later than (i) 10:00 a.m. (Chicago time) on the Borrowing Date of each
Floating Rate Advance (other than a Swing Line Loan), (ii) 10:00 a.m. (Chicago
time) three Business Days before the Borrowing Date for each Eurocurrency
Advance denominated in Dollars and (iii) 10:00 a.m. (London time) four Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in a
Foreign Currency or to a Foreign Subsidiary Borrower, specifying:
(i)
the applicable Borrower with respect to such Advance,

(ii)
the Borrowing Date, which shall be a Business Day, of such Advance,

(iii)
the aggregate amount of such Advance and whether such Advance consists of
Revolving Loans or Term Loans,

(iv)
the Type of Advance selected,

(v)
in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto, and

(vi)
the location and number of the account of such Borrower to which funds are to be
disbursed.

Borrowing Notices may be delivered to the Agent (x) by e-mail, telephone or
telecopy, if with respect to an Advance denominated in Dollars and (y) by
telecopy, if with respect to an Advance denominated in a Foreign Currency.
Promptly following receipt of a Borrowing Notice in accordance with this
Section, the Agent shall advise each Revolving Lender of the details thereof and
the amount of the Loan to be made by such Lender as part of the requested
Advance.
Not later than noon (Chicago time) on each Borrowing Date, each applicable
Lender shall make available its Loan or Loans in immediately available funds in
the applicable Agreed Currency in Chicago to the Agent at its address specified
pursuant to Article XIII, unless the Agent has notified the Lenders that such
Loan is to be made available to the applicable Borrower at the Agent’s
Eurocurrency Payment Office, in which case each Lender shall make available its
Loan or Loans, in funds immediately available to the Agent at its Eurocurrency
Payment Office, not later than 1:00 p.m. (local time in the city of the Agent’s
Eurocurrency Payment Office) in the applicable Agreed Currency. The Agent will
make the funds so received from the Lenders available to the applicable Borrower
at the Agent’s aforesaid address.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of this Agreement (including, without limitation,
Sections 3.1 through 3.6 and 9.6) shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.
2.9.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurocurrency
Advances pursuant to this Section 2.9 or are repaid in accordance with Section
2.1, 2.2(c) or 2.7. Each Eurocurrency Advance shall continue as a Eurocurrency
Advance until the end of the then applicable Interest Period therefor, at which
time such Eurocurrency Advance (other than Eurocurrency Advances in Foreign
Currencies) shall be automatically converted into a Floating Rate Advance unless
(a) such Eurocurrency Advance is or was repaid in accordance with Section 2.1,
2.2(c) or 2.7 or (b) the applicable Borrower, or the Company on its behalf,
shall have given the Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance

41

--------------------------------------------------------------------------------




continue as a Eurocurrency Advance for the same or another Interest Period.
Unless a Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.9, Eurocurrency Advances in a
Foreign Currency shall automatically continue as Eurocurrency Advances in the
same Foreign Currency with an Interest Period of one (1) month. Subject to the
terms of Section 2.6, the applicable Borrower, or the Company on its behalf, may
elect from time to time to convert all or any part of a Floating Rate Advance
(other than a Swing Line Loan) into a Eurocurrency Advance. The applicable
Borrower, or the Company on its behalf, shall give the Agent irrevocable notice
(a “Conversion/Continuation Notice”) by (x) e-mail, telephone or telecopy, if
with respect to an Advance denominated in Dollars and (y) telecopy, if with
respect to an Advance denominated in a Foreign Currency, of each conversion of a
Floating Rate Advance into a Eurocurrency Advance or continuation of a
Eurocurrency Advance not later than 10:00 a.m. (Chicago time) at least (x) three
Business Days prior to the date of the requested conversion or continuation of
an Advance in Dollars and (y) four Business Days prior to the date of the
requested continuation of a Eurocurrency Advance in a Foreign Currency or to a
Foreign Subsidiary Borrower, specifying:
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)
the aggregate amount and Type of the Advance which is to be converted or
continued and whether such Advance consists of Revolving Loans or Term Loans,
and

(iii)
the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

Notwithstanding anything herein to the contrary, Eurocurrency Advances in an
Agreed Currency may be converted and/or continued as Eurocurrency Advances only
in the same Agreed Currency.
2.10.    Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day or such other
rate as may be separately agreed between the Swing Line Lender and the Company.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurocurrency Advance based upon the applicable Borrower’s selections under
Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.
Notwithstanding anything herein to the contrary, no Borrower may select an
Interest Period that ends after the Revolving Loan Termination Date (or, in the
case of any Incremental Term Loans, the maturity date applicable thereto).
2.11.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.10, during the continuance of a
Default the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance denominated in
Dollars may be made as, converted into or continued as a Eurocurrency

42

--------------------------------------------------------------------------------




Advance and no Advance denominated in a Foreign Currency may have an Interest
Period longer than one (1) month. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, (iii) the LC Fee
shall be increased by 2% per annum and (iv) any other amount due and payable
hereunder (including interest and fees) shall bear interest at a rate per annum
equal to the Floating Rate in effect from time to time plus 2% per annum,
provided that, during the continuance of a Default under Section 7.6 or 7.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee and other amounts set forth in clause (iii) and (iv) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Agent or any Lender.
2.12.    Method of Payment.
(a)    All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent (i) at
the Agent’s address specified pursuant to Article XIII in immediately available
funds with respect to Advances or other Obligations denominated in Dollars and
(ii) at the Agent’s Eurocurrency Payment Office in immediately available funds
with respect to any Advance or other Obligations denominated in a Foreign
Currency, or at any other Lending Installation of the Agent specified in writing
by the Agent to the Borrowers, by noon (local time) on the date when due and
shall (except (i) with respect to repayments of Swing Line Loans, (ii) in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or (iii) as otherwise specifically required
hereunder) be applied ratably by the Agent among the applicable Lenders. Each
Advance shall be repaid or prepaid in the Agreed Currency in which it was made
in the amount borrowed and interest payable thereon shall also be paid in such
Agreed Currency. Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to Article
XIII or at any Lending Installation specified in a notice received by the Agent
from such Lender. The Agent is hereby authorized to charge the account of each
Borrower maintained with JPMorgan (or its Affiliates) for each payment of
principal, interest, Reimbursement Obligations and fees as it becomes due
hereunder (it being understood and agreed that the Agent shall not charge the
account of any Foreign Subsidiary Borrower for any payment of principal or
interest on Loans made to the Company, or for fees incurred by the Company).
Each reference to the Agent in this Section 2.12 shall also be deemed to refer,
and shall apply equally, to the LC Issuer, in the case of payments required to
be made by the Company to the LC Issuer pursuant to Section 2.19.6.
(b)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Credit Event in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Credit Event was
made (the “Original Currency”) no longer exists or the applicable Borrower is
not able to make payment to the Agent for the account of the applicable Lenders
or to the LC Issuer in such Original Currency, then all payments to be made by
such Borrower hereunder in such currency shall be made to the Agent or the LC
Issuer in such amount and such type of the New Currency or Dollars as shall be
equivalent to the amount of such payment otherwise due hereunder in the Original
Currency, it being the intention of the parties hereto that the applicable
Borrower take all risks of the imposition of any such currency control or
exchange regulations. In addition, notwithstanding the foregoing provisions of
this Section, if, after the making of

43

--------------------------------------------------------------------------------




any Credit Event in any currency other than Dollars, any Borrower is not able to
make payment to the Agent for the account of the Lenders or to the LC Issuer in
the type of currency in which such Credit Event was made because of the
imposition of any such currency control or exchange regulation, then such Credit
Event shall instead be repaid when due in Dollars in a principal amount equal to
the Dollar Amount (as of the date of repayment) of such Credit Event, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations, and each
Borrower agrees to indemnify and hold harmless the Agent, the LC Issuer and the
Lenders from and against any loss resulting from any Credit Event made to or for
the benefit of such Borrower denominated in a Foreign Currency that is not
repaid to the Agent, the LC Issuer or the Lenders, as the case may be, in the
Original Currency.
2.13.    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(b)    The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Agreed Currency and
Interest Period (if any) with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from each Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Agent hereunder from the Borrowers and each Lender’s share
thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence (absent manifest error) of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrowers to
repay the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E-1, with appropriate changes for notes evidencing Swing Line Loans, or
representing its Term Loans substantially in the form of Exhibit E-2 (each a
“Note”). In such event, the applicable Borrower or Borrowers shall prepare,
execute and deliver to such Lender such Note or Notes payable to such Lender in
a form supplied by the Agent. Thereafter, the Loans evidenced by any such Note
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (i) and (ii) above.
2.14.    Telephonic Notices. To the extent specified in Sections 2.8 and 2.9,
each Borrower hereby authorizes the Lenders and the Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Agent or any
Lender in good faith believes to be acting on behalf of such Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. Each Borrower agrees to deliver promptly to the Agent a written
confirmation, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice signed by a Financial Officer. If the written
confirmation differs in any material respect from the action taken by the Agent
and the Lenders, the records of the Agent and the Lenders shall govern absent
manifest error.

44

--------------------------------------------------------------------------------




2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Closing Date, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest accrued on all Floating Rate Loans shall be
calculated for actual days elapsed (including the first day but excluding the
last day) on the basis of a year of 365 or, when appropriate, 366 days. All
interest accrued on Eurocurrency Loans and all fees hereunder shall be computed
on the basis of a year of 360 days, except that interest computed with respect
to Loans denominated in Pounds Sterling shall be computed on a basis of a year
of 365 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). Interest shall be
payable for the day an Advance or Swing Line Loan is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance, Swing Line Loan, fees or other Obligations shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest and fees in connection with such
payment.
2.16.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Loan Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder. The Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate. The Agent will also provide notices to
the Lenders as and when required by Section 2.5(c).
2.17.    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrowers in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.
2.18.    Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Agent for the account of the Lenders, that it does not intend to make
such payment, the Agent may assume that such payment has been made. The Agent
may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption. If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with

45

--------------------------------------------------------------------------------




interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in a Foreign Currency) or (y) in the case of payment by a
Borrower, the interest rate applicable to the relevant Loan.
2.19.    Facility LCs.
2.19.1.    Issuance. The LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial Letters of Credit
in Agreed Currencies (each, together with the Existing Letters of Credit deemed
issued hereunder pursuant to Section 2.19.13, a “Facility LC”; provided, that
with respect to any Letter of Credit issued hereunder in a Foreign Currency,
such term shall also be deemed to include any advance guaranty, performance bond
or similar guaranty deemed appropriate by the LC Issuer) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Revolving Loan Termination Date upon the request of the
Company; provided that immediately after each such Facility LC is issued or
Modified and subject to Section 2.7(b)(ii) and 2.7(d), (i) the aggregate Dollar
Amount of the outstanding LC Obligations shall not exceed $60,000,000, (ii) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Loan Commitment, (iii) the aggregate outstanding principal Dollar
Amount of all Eurocurrency Advances and LC Obligations in Foreign Currencies
shall not exceed the Maximum Foreign Currency Amount and (iv) the aggregate
Dollar Amount of the outstanding LC Obligations of any individual LC Issuer
shall not exceed such LC Issuer’s Applicable LC Sublimit. No Facility LC shall
have an expiry date later than the earlier of (x) the fifth Business Day prior
to the Revolving Loan Termination Date and (y) one year after its issuance (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension). Notwithstanding anything herein to the contrary, no LC Issuer shall
have any obligation hereunder to issue, and shall issue, any Facility LC the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.
2.19.2.    Participations. Upon the issuance or Modification by the LC Issuer of
a Facility LC in accordance with this Section 2.19, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Revolving Loan Pro Rata Share.
2.19.3.    Notice. Subject to Section 2.19.1, the Company shall give the LC
Issuer notice prior to 10:00 a.m. (Chicago time) at least five Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed Agreed Currency, the proposed date of
issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
LC

46

--------------------------------------------------------------------------------




Issuer shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of each Revolving Lender’s
participation in such proposed Facility LC. The issuance or Modification by the
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall be satisfactory to the LC Issuer and that the Company shall have executed
and delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.
2.19.4.    LC Fees. The Company shall pay to the Agent, for the account of the
Revolving Lenders ratably in accordance with their respective Revolving Loan Pro
Rata Shares a letter of credit fee at a per annum rate equal to (i) 100% of the
Applicable Margin for Eurocurrency Loans in effect from time to time on the
average daily undrawn stated Dollar Amount under each standby Facility LC issued
and outstanding and (ii) 50% of the Applicable Margin for Eurocurrency Loans in
effect from time to time on the average daily undrawn stated Dollar Amount under
each trade or performance Facility LC issued and outstanding, in each case,
payable in arrears on each Payment Date (the “LC Fee”). The Company shall also
pay to the LC Issuer for its own account (x) at the time of issuance of each
Facility LC, a fronting fee equal to 0.125% of the stated Dollar Amount
available for drawing under such Facility LC (or such other amount as the
Company and the LC Issuer shall agree) and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.
2.19.5.    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Company and each other Revolving Lender as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the LC Issuer to the Company and each Revolving
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Revolving
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
the LC Issuer on demand for (i) such Revolving Lender’s Revolving Loan Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Company pursuant to Section
2.19.6 below, plus (ii) interest on the foregoing amount to be reimbursed by
such Revolving Lender, for each day from the date of the LC Issuer’s demand for
such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time)
on such date, from the next succeeding Business Day) to the date on which such
Revolving Lender pays the amount to be reimbursed by it, at a rate of interest
per annum equal to the rate applicable to Floating Rate Advances (or, in the
case of the disbursement paid by the LC Issuer is

47

--------------------------------------------------------------------------------




denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Margin for Eurocurrency
Advances).
2.19.6.    Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind and, subject to this Section 2.19.6, in the Agreed Currency which
was paid by the LC Issuer; provided that neither the Company nor any Revolving
Lender shall hereby be precluded from asserting any claim for direct (but not
special, indirect, consequential or punitive) damages suffered by the Company or
such Revolving Lender to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC issued by it complied with the terms of
such Facility LC or (ii) the LC Issuer’s failure to pay under any Facility LC
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. All such amounts paid by the LC
Issuer and remaining unpaid by the Company shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% per annum plus the rate
applicable to Floating Rate Advances for such day if such day falls after such
LC Payment Date. The LC Issuer will pay to each Revolving Lender ratably in
accordance with its Revolving Loan Pro Rata Share all amounts received by it
from the Company for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Revolving Lender has made payment to the LC Issuer
in respect of such Facility LC pursuant to Section 2.19.5. Subject to the terms
and conditions of this Agreement (including without limitation the submission of
a Borrowing Notice in compliance with Section 2.8 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the Company may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Agent, LC Issuer or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Company
shall, at its option, either (x) pay the amount of any such tax requested by the
Agent, the LC Issuer or the relevant Lender or (y) pay each Reimbursement
Obligation made in such Foreign Currency in Dollars, in the Dollar Amount
thereof, calculated using the applicable exchange rates, on the date the
underlying disbursement is made by the LC Issuer, of such disbursement.
2.19.7.    Obligations Absolute. The Company’s obligations under this Section
2.19 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the

48

--------------------------------------------------------------------------------




Company or of any of its Affiliates against the beneficiary of any Facility LC
or any such transferee. The LC Issuer shall not be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Facility LC. The
Company agrees that any action taken or omitted by the LC Issuer or any Lender
under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Company and shall not put the LC Issuer or any Lender under any
liability to the Company. Nothing in this Section 2.19.7 is intended to limit
the right of the Company to make a claim against the LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19.6.
2.19.8.    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Revolving Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Lenders and any future holders of a participation in any Facility
LC.
2.19.9.    Indemnification. The Company hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, out-of-pocket costs or expenses which such
Lender, the LC Issuer or the Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Agent by any Person whatsoever) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, out-of-pocket costs or expenses which the LC Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to the LC Issuer hereunder (but nothing herein
contained shall affect any rights the Company may have against any Defaulting
Lender) or (ii) by reason of or on account of the LC Issuer issuing any Facility
LC which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Lender, the LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer’s
failure to pay under

49

--------------------------------------------------------------------------------




any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.19.9 is intended to limit the obligations of the Company under any other
provision of this Agreement.
2.19.10.    Lenders’ Indemnification. Each Revolving Lender shall, ratably in
accordance with its Revolving Loan Pro Rata Share, indemnify the LC Issuer, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Company) against any cost, expense (including
reasonable counsel fees and disbursements), claim, demand, action, loss or
liability (except as determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from such indemnitees’ gross negligence
or willful misconduct or the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.
2.19.11.    Facility LC Collateral Account. The Company agrees that it will,
upon the request of the Agent or the Required Revolving Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Revolving Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Company but under
the sole dominion and control of the Agent, for the benefit of the Lenders and
in which the Company shall have no interest other than as set forth in Section
2.7(b) or 8.1. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan having
a maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall either
obligate the Agent to require the Company to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 2.7(b) or 8.1.
2.19.12.    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
2.19.13.    Transitional Letter of Credit Provisions. From and after the Closing
Date, the letters of credit described on Schedule 2.19.13 (the “Existing Letters
of Credit”) shall be deemed to constitute Facility LCs issued pursuant to
Section 2.19.1 in which the Lenders participate pursuant to Section 2.19.2. Fees
shall accrue in respect of the Existing Letters of Credit as provided in Section
2.19.4 beginning as of the Closing Date.
2.19.14.    Replacement of an LC Issuer. An LC Issuer may, with the consent of
the Borrower, discontinue its role as LC Issuer or be replaced at any time by
written agreement among the Borrower, the Agent, the replaced LC Issuer and any
successor LC Issuer, which agreement shall specify the Applicable LC Sublimit
for any replacement LC Issuer. The Agent shall notify the Revolving Lenders of
any such discontinuance or replacement of the relevant LC Issuer. At the time
any such discontinuance or replacement shall become

50

--------------------------------------------------------------------------------




effective, the Borrower shall pay all unpaid fees accrued for the account of the
discontinued or replaced LC Issuer pursuant to Section 2.19.4. From and after
the effective date of any such replacement, (i) the successor LC Issuer shall
have all the rights and obligations of the replaced LC Issuer under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “LC Issuer” shall be deemed to refer to such
successor or to any previous LC Issuer, or to such successor and all previous LC
Issuers, as the context shall require. After the discontinuation or replacement
of an LC Issuer hereunder, the discontinued or replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an LC
Issuer under this Agreement with respect to Facility LCs then outstanding and
issued by it prior to such discontinuation or replacement, but shall not be
required to issue additional Facility LCs.
2.19.15.    LC Issuer Agreements. Each LC Issuer agrees that, unless otherwise
requested by the Agent, such LC Issuer shall report in writing to the Agent (i)
on or prior to each Business Day on which such LC Issuer expects to issue or
Modify any Facility LC, the date of such issuance or Modification, and the
aggregate face amount of the Facility LC to be issued or Modified by it and
outstanding after giving effect to such issuance or Modification (and whether
the amount thereof changed), it being understood that such LC Issuer shall not
permit any issuance or Modification resulting in an increase in the amount of
any Facility LC to occur without first obtaining written confirmation from the
Agent that it is then permitted under this Agreement, (ii) on each Business Day
on which such LC Issuer pays any amount in respect of one or more drawings under
Facility LCs, the date of such payment(s) and the amount of such payment(s),
(iii) on any Business Day on which the Company fails to reimburse any amount
required to be reimbursed to such LC Issuer on such day, the date of such
failure and the amount and currency of such payment in respect of Facility LCs
and (iv) on any other Business Day, such other information as the Agent shall
reasonably request.
2.20.    Replacement of Lender. If a Borrower is required pursuant to Section
3.1, 3.2, 3.5 or 3.6 to make any additional or increased payment to any Lender,
if any Lender’s obligation to make or continue, or to convert Floating Rate
Advances into, Eurocurrency Advances shall be suspended pursuant to Section 3.3
or if any Lender becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Company may elect, if such amounts continue to be
charged, such suspension is still effective or such Lender remains a Defaulting
Lender, to replace such Affected Lender as a Lender party to this Agreement,
provided that no Default or Unmatured Default shall have occurred and be
continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Company, the Agent and (if such Affected Lender
is a Revolving Lender) each LC Issuer and the Swing Line Lender shall agree, as
of such date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrowers shall pay to such Affected Lender in same day funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrowers hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2, 3.5 and 3.6, and (B) an amount, if any, equal to
the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

51

--------------------------------------------------------------------------------




2.21.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.5(a);
(b)    the Revolving Loan Commitment, Outstanding Revolving Credit Exposure,
Term Loan Commitment and outstanding Term Loans of such Defaulting Lender shall
not be included in determining whether the Required Revolving Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 8.2);
provided, that (i) such Defaulting Lender’s Revolving Loan Commitment or Term
Loan Commitment may not be increased or extended without its consent and (ii)
the principal amount of, or interest or fees payable on, Loans or Reimbursement
Obligations may not be reduced or excused or the scheduled date of payment may
not be postponed as to such Defaulting Lender without such Defaulting Lender’s
consent;
(c)    if any Swing Line Exposure or LC Obligations exist at the time such
Lender becomes a Defaulting Lender then:
(i)
all or any part of the Swing Line Exposure and LC Obligations of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Revolving Loan Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Outstanding Revolving Credit Exposures plus such
Defaulting Lender’s Swing Line Exposure and LC Obligations does not exceed the
total of all non-Defaulting Lenders’ Revolving Loan Commitments;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Company shall within one (1) Business Day following notice by
the Agent (x) first, prepay such Swing Line Exposure and (y) second, cash
collateralize for the benefit of the LC Issuer only the Company’s obligations
corresponding to such Defaulting Lender’s LC Obligations (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 8.1 for so long as such LC Obligations are
outstanding;

(iii)
if the Company cash collateralizes any portion of such Defaulting Lender’s LC
Obligations pursuant to clause (ii) above, the Company shall not be required to
pay any letter of credit fees to such Defaulting Lender pursuant to Section
2.19.4 with respect to such Defaulting Lender’s LC Obligations during the period
such Defaulting Lender’s LC Obligations are cash collateralized;

(iv)
if the LC Obligations of the non-Defaulting Lenders are reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.5(a) and Section 2.19.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Loan Pro Rata Shares; and

(v)
if all or any portion of such Defaulting Lender’s LC Obligations is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuer or any other Lender
hereunder, all letter of credit fees payable under Section 2.19.4 with respect
to such Defaulting Lender’s LC Obligations shall be


52

--------------------------------------------------------------------------------




payable to the LC Issuer until and to the extent that such LC Obligations are
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Obligations
will be 100% covered by the Revolving Loan Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.21(c), and participating interests in any newly made Swing Line
Loan or any newly issued or increased Facility LC shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swing Line Lender or the LC Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swing Line Lender shall not
be required to fund any Swing Line Loan and the LC Issuer shall not be required
to issue or Modify any Facility LC, unless the Swing Line Lender or the LC
Issuer, as the case may be, shall have entered into arrangements with the
Company or such Lender, satisfactory to the Swing Line Lender or the LC Issuer,
as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Agent, the Company, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Obligations of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Revolving Loan Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
each Agreed Currency of each Borrower in accordance with its Revolving Loan Pro
Rata Share.
Nothing contained in the foregoing shall be deemed to constitute a waiver by any
Borrower of any of its rights or remedies (whether in equity or law) against any
Lender which fails to fund any of its Loans hereunder at the time or in the
amount required to be funded under the terms of this Agreement.
2.22.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures applicable to arm’s length
transactions the Agent could purchase the specified currency with such other
currency at the Agent’s main office in Chicago, Illinois on the Business Day
preceding that on which the final, non-appealable judgment is given. The
obligations of the applicable Borrower in respect of any sum due to any Lender
or the Agent hereunder shall, notwithstanding any judgment in a currency other
than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Agent (as the case may be)
of any sum adjudged to be so due in such other currency such Lender or the Agent
(as the case may be) may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Agent, as the case may be, in the specified currency,
such Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent, as the case may be, against such loss, and if the amount of
the specified currency so purchased exceeds (a) the sum originally due to any

53

--------------------------------------------------------------------------------




Lender or the Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 11.2, such Lender or the
Agent, as the case may be, agrees to remit such excess to the applicable
Borrower.
2.23.    Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II with respect to any Advance in any Foreign Currency,
if there shall occur on or prior to the date of such Advance any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the applicable Borrower, the Agent or the Required Revolving Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Revolving
Lenders or such Borrower shall give notice thereof to the Revolving Lenders, as
the case may be, and such Eurocurrency Loans shall not be denominated in such
currency but shall be made on such Borrowing Date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice, as Floating Rate Loans, unless the
applicable Borrower notifies the Agent at least one Business Day before such
date that (a) it elects not to borrow on such date or (b) it elects to borrow on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Eurocurrency Loans would in the opinion of the Agent and
the Required Revolving Lenders be practicable and in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice.
2.24.    Foreign Subsidiary Borrowers.
2.24.1.    Dutch Borrowers. The Company may, at any time, add as a party to this
Agreement each of Applied Power Europa B.V. and Enerpac B.V., each a Dutch
Subsidiary, as a “Foreign Subsidiary Borrower” hereunder by (a) the execution
and delivery to the Agent of a duly completed Assumption Letter by such
Subsidiary, with the written consent of each other Borrower, (b) the execution
and delivery to the Agent of such documents, instruments, opinions and
certificates as shall be required in order to permit the Borrowers to be in
compliance with Section 16.2 in connection with the joinder of such Foreign
Subsidiary Borrower hereto, (c) in the case of the addition of Enerpac B.V., a
deed of amendment to the articles of association of Enerpac B.V., inter alia, to
allow for the transfer of voting rights of shares in Enerpac B.V. to a pledgee,
(d) the execution and delivery to the Agent of such documents, notices,
instruments, opinions, positive works council advices (including the works
council of Power-Packer Europa B.V. and of Enerpac B.V.), documents of title and
certificates as shall be required in order to permit the Borrowers to be in
compliance with Section 6.21(d) after giving effect to the joinder of such
Foreign Subsidiary Borrower hereto and (e) the Company or such proposed Foreign
Subsidiary Borrower shall have satisfied such matters of applicable law
(including tax matters) where such Subsidiary is organized as the Agent or its
counsel may reasonably request. This Agreement may be amended pursuant to an
amendment or an amendment and restatement (a “Dutch Borrower Amendment”)
executed by the Company, the applicable Dutch Borrower and the Agent, without
the consent of any other Lenders, in order to effect such amendments to this
Agreement as may be necessary or appropriate, in the reasonable opinion of the
Agent and its counsel, to effect this Section 2.24 as it relates to any Dutch
Borrower. Upon such execution, delivery and consent, such Subsidiary shall for
all purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if
it had executed and delivered this Agreement. Without limiting any of the
foregoing, the initial Loans made to any such Dutch Borrower shall be subject to
Sections 4.2 and 4.3 hereof.

54

--------------------------------------------------------------------------------




2.24.2.    Removal of Foreign Subsidiary Borrower. The Company may at any time
execute and deliver to the Agent a Subsidiary Borrower Termination with respect
to any Foreign Subsidiary Borrower, whereupon such Subsidiary shall cease to be
a Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Subsidiary Borrower Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Foreign Subsidiary Borrower or any other amount due and
payable by such Foreign Subsidiary Borrower shall be outstanding hereunder.
ARTICLE III    

YIELD PROTECTION; TAXES
3.1.    Yield Protection. If any Change in Law:
(iii)
subjects the Agent, any Lender or the LC Issuer to any taxes (other than (A)
Taxes, (B) Other Taxes, (C) Other Connection Taxes on gross or net income,
profits or revenue (including value-added or similar Taxes), (D) Excluded Taxes
or (E) UK Tax attributable to a Tax Deduction required by law to be made by a
Borrower or compensated for by Section 3.6) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or

(iv)
imposes or increases or deems applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender or any applicable Lending Installation or
the LC Issuer (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurocurrency Advances), or

(v)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurocurrency Loans, or of issuing or participating in
Facility LCs, or reduces any amount receivable by any Lender or any applicable
Lending Installation or the LC Issuer in connection with its Eurocurrency Loans,
Facility LCs or participations therein, or requires any Lender or any applicable
Lending Installation or the LC Issuer to make any payment calculated by
reference to the amount of Eurocurrency Loans, Facility LCs or participations
therein held or interest or LC Fees received by it, by an amount deemed material
by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation or the LC Issuer, as the case may
be, of making, continuing, converting into or maintaining its Loans, Revolving
Loan Commitment or Term Loan Commitment or of issuing or participating in
Facility LCs or to reduce the return received by the Agent, such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, in
connection with such Loans, Revolving Loan Commitment or Term Loan Commitment,
Facility LCs or participations therein (including, in any such instance and
without limitation, pursuant to any conversion of any Loan denominated in an
Agreed Currency into a Loan denominated in any other Agreed Currency), then,
within 15 days of demand by the Agent, such Lender or the LC Issuer, as the case
may be, the Borrowers shall pay the Agent, such Lender or the LC Issuer, as the
case may be, such additional amount or amounts as will compensate the Agent,
such Lender or the LC Issuer, as the case may

55

--------------------------------------------------------------------------------




be, for such increased cost or reduction in amount received (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender, the LC
Issuer or such other recipient under agreements having provisions similar to
this Section 3.1 after consideration of such factors as such Lender, the LC
Issuer or such other recipient then reasonably determines to be relevant;
provided that none of the Agent, such Lender or the LC Issuer, as applicable,
shall be required to disclose any confidential or proprietary information in
connection therewith).
3.2.    Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation controlling such Lender or the LC
Issuer is increased as a result of a Change in Law, then, within 15 days of
demand by such Lender or the LC Issuer, the applicable Borrower shall pay such
Lender or the LC Issuer the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender or
the LC Issuer determines is attributable to this Agreement, its Outstanding
Revolving Credit Exposure, its Term Loans or Revolving Loan Commitment or Term
Loan Commitment or its commitment to issue Facility LCs as the case may be,
hereunder (after taking into account such Lender’s or the LC Issuer’s policies
as to capital adequacy and liquidity) (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender, the LC Issuer or such
other recipient under agreements having provisions similar to this Section 3.2
after consideration of such factors as such Lender, the LC Issuer or such other
recipient then reasonably determines to be relevant; provided that none of the
Agent, such Lender or the LC Issuer, as applicable, shall be required to
disclose any confidential or proprietary information in connection therewith).
3.3.    Availability of Types of Advances.
(e)    If at the time that the Agent shall seek to determine the LIBOR Screen
Rate on the Quotation Day for any Interest Period for a Eurocurrency Advance,
the LIBOR Screen Rate shall not be available for such Interest Period and/or for
the applicable currency with respect to such Eurocurrency Advance for any
reason, and the Agent shall reasonably determine that it is not possible to
determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the
Eurocurrency Base Rate for such Interest Period for such Eurocurrency Advance;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the Agent
for purposes of determining the Eurocurrency Base Rate for such Eurocurrency
Advance, (i) if such Loan shall be requested in Dollars, then such Advance shall
be made as a Floating Rate Advance at the Alternate Base Rate and (ii) if such
Borrowing shall be requested in any Foreign Currency, the Eurocurrency Base Rate
shall be equal to the rate determined by the Agent in its reasonable discretion
after consultation with the Borrower and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency.
(f)    If any Lender determines that maintenance of its Eurocurrency Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or if prior to
the commencement of any Interest Period for a Eurocurrency Advance:
(i)    the Agent determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted

56

--------------------------------------------------------------------------------




Eurocurrency Base Rate or the Eurocurrency Base Rate, as applicable, for a Loan
in the applicable currency or for the applicable Interest Period; or
(ii)    the Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Base Rate or the Eurocurrency Base Rate, as applicable, for a Loan
in the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Conversion/Continuation Notice that requests the
conversion of any Loans to, or continuation of any Loans as, Eurocurrency Rate
Loans in the applicable currency or for the applicable Interest Period, as the
case may be, shall be ineffective, (ii) if any Borrowing Notice requests a
Eurocurrency Advance in Dollars, such Advance shall be made as a Floating Rate
Advance and (iii) if any Borrowing Notice requests a Eurocurrency Advance in a
Foreign Currency, then the Eurocurrency Base Rate for such Eurocurrency Advance
shall be the Alternative Rate; provided that if the circumstances giving rise to
such notice affect only one Type of Advances, then the other Type of Advances
shall be permitted.
3.4.    Funding Indemnification. If any payment of a Eurocurrency Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the applicable Borrower for any
reason other than default by the Lenders, or a Eurocurrency Advance is not
prepaid on the date specified by such Borrower for any reason, or a Eurocurrency
Advance is assigned other than on the last day of an Interest Period therefor as
a result of a request by the Borrower pursuant to Section 2.20, such Borrower
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.
3.5.    Taxes.
3.5.1.    All payments by the Borrowers to or for the account of any Lender, the
LC Issuer or the Agent hereunder or under any Note, Facility LC Application or
any other Loan Document shall be made free and clear of and without deduction
for any and all Taxes. If any Borrower shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other Loan
Document to any Lender, the LC Issuer or the Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, the LC Issuer or the Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (b) such
Borrower shall make such deductions, (c) such Borrower shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d)
such Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.
3.5.2.    In addition, each Borrower hereby agrees to pay any present or future
stamp or documentary taxes related to any Loan Party and any other excise or
property taxes, charges or similar levies related to such Loan Party which arise
from any payment hereunder

57

--------------------------------------------------------------------------------




or under any Note, Facility LC Application, or other Loan Document or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note, Facility LC Application or other Loan Document (“Other Taxes”).
3.5.3.    Each Borrower hereby agrees to indemnify the Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) related to any Loan Party paid by the Agent, the LC Issuer or such
Lender as a result of its Revolving Loan Commitment, its Term Loan Commitment,
any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, the LC
Issuer or such Lender makes demand therefor.
3.5.4.    Each Lender agrees that it will, not more than ten Business Days after
the date of this Agreement and at such other times prescribed by applicable law,
deliver to each Borrower (with a copy to the Agent) such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
such Borrower as will demonstrate that such Lender is entitled to an exemption
from withholding tax under the law of the jurisdiction in which such Borrower is
located or a treaty to which such jurisdiction is a party and will permit
payments by such Borrower hereunder to be made without withholding. Without
limiting the generality of the foregoing, in the event that a Borrower is
resident for tax purposes in the United States of America, any Lender that is
not organized under the laws of the United States of America or a state thereof
(each a “Non-U.S. Lender”) agrees that it will, not more than ten Business Days
after the date of this Agreement, (i) deliver to the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI
or W-8IMY, certifying in either case that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, and (ii) deliver to the Agent a United States
Internal Revenue Form W-8 and certify that it is entitled to an exemption from
United States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Company and the Agent (x) renewals or additional copies
of such IRS form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent IRS forms so delivered by it, such additional forms
or amendments thereto as may be reasonably requested by the Company or the
Agent. All documentation, forms or amendments described in the first or second
sentence of this Section 3.5.4 shall certify or otherwise demonstrate that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any income taxes in the applicable jurisdiction, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such documentation inapplicable or which would
prevent such Lender from duly completing and delivering any such documentation
or amendment with respect to it and such Lender advises the Borrowers and the
Agent that it is not capable of receiving payments without any deduction or
withholding of income tax in such jurisdiction. Each Lender shall promptly
notify the Agent of any change in circumstances which would modify or render
invalid any claimed exemption from withholding of income tax in any such
jurisdiction.

58

--------------------------------------------------------------------------------




3.5.5.    For any period during which a Lender has failed to provide a Borrower
with appropriate documentation pursuant to Section 3.5.4 (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date of this Agreement or, in the case of a Lender
that became a party to this Agreement pursuant to an assignment, the assigning
Lender was entitled, at the time of the assignment, to receive additional
amounts with respect to such withholding tax pursuant to this Section 3.5), such
Lender shall not be entitled to indemnification under this Section 3.5 by such
Borrower with respect to Taxes imposed by the jurisdiction in which such
Borrower is located provided that, should a Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under Section 3.5.4, the
Borrowers shall take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.
3.5.6.    Each Lender shall severally indemnify the Agent for (i) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.2.1 relating to the maintenance of a Participant Register and (ii) any taxes
(but, in the case of any Taxes or Other Taxes, only to the extent that any
Borrower has not already indemnified the Agent for such Taxes or Other Taxes and
without limiting the obligation of the Borrower to do so) attributable to such
Lender that are paid or payable by the Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 3.5.6 shall be
paid within ten (10) days after the Agent delivers to the applicable Lender a
certificate stating the amount of taxes so paid or payable by the Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. The obligations of the Lenders under this Section 3.5.6 shall survive the
payment of the Obligations and termination of this Agreement.
3.5.7.    If a payment made to a Lender under any Loan Document would be subject
to United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.5.7, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
3.5.8.    For purposes of determining withholding taxes imposed under FATCA,
from and after the Closing Date, the Borrowers and the Agent shall treat (and
the Lenders hereby authorize the Agent to treat) the Agreement as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
3.5.9.    For purposes of Section 3.5, the terms “Lender” or “Lenders” shall
include the LC Issuer, as appropriate.

59

--------------------------------------------------------------------------------




3.6.    UK Tax.
(g)    Definitions:
“Protected Party” means a Lender, the LC Issuer or the Agent which is or will be
subject to any liability or required to make any payment for or on account of UK
Tax, in relation to a sum received or receivable (or any sum deemed for the
purposes of UK Tax to be received or receivable) under a Loan Document.
“Qualifying Lender” means:
(i)
a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document and is:

(A)    a Lender:
(I)
which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under a Loan Document; or

(II)
in respect of an advance made under a Loan Document by a person that was a bank
(as defined for the purpose of section 879 of the Income Tax Act 2007) at the
time that that advance was made,

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
(B)    a Lender which is:
(I)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(II)
a partnership each member of which is:

1)    a company resident in the United Kingdom; or
2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 19 of the
Corporation Tax Act 2009) the whole of any share of interest payable in respect
of that advance that falls to it by reason of Part 17 of the Corporation Tax Act
2009; or

(III)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning given by section 19 of the Corporation Tax Act 2009).


60

--------------------------------------------------------------------------------




(C)    a Treaty Lender; or
(ii)
a building society (as defined for the purpose of section 880 of the Income Tax
Act 2007) making an advance under a Loan Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any UK Tax.
“Tax Deduction” means a deduction or withholding for or on account of UK Tax
from a payment under a Loan Document.
“Tax Payment” means either an increased payment made by a Borrower to a Lender
under 3.6(e) (Tax gross-up) or a payment under 3.6(j) (Tax indemnity).
“Treaty Lender” means a Lender which:
(i)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii)
satisfies all other conditions under that Treaty for a payment of interest made
by a UK Subsidiary under a Loan to be exempt from UK income tax (and any
identical or substantially similar tax that is imposed after the date of this
Agreement in addition to, or in place of, UK income tax).

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
(h)        Unless a contrary indication appears, in this Section 3.6 a reference
to “determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.
(i)        Each Borrower shall make all payments to be made by it under a Loan
Document without any Tax Deduction, unless a Tax Deduction is required by law.
(j)        Each Borrower shall promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify that
Borrower.
(k)        If a Tax Deduction is required by law to be made by a Borrower under
a Loan Document, the amount of the payment due from that Borrower shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

61

--------------------------------------------------------------------------------




(l)        A Borrower is not required to make an increased payment to a Lender
under paragraph (e) above for a Tax Deduction in respect of tax imposed by the
United Kingdom from a payment of interest on a Loan, if on the date on which the
payment falls due the payment could have been made to the relevant Lender
without a Tax Deduction if it was a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or any published
practice or concession of any relevant taxing authority; or
(i)
(A)    the relevant Lender is a Qualifying Lender solely under sub-paragraph
(i)(B) of the definition of Qualifying Lender;

(B)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 (as that
provision has effect on the date on which the relevant Lender became a party
hereto) which relates to that payment and that Lender has received from such
Borrower or the Company a certified copy of that Direction; and


(C)    the payment could have been made to the Lender without any Tax Deduction
in the absence of that Direction; or


(ii)
The relevant Lender is a Treaty Lender and the Lender fails to comply with its
obligations under paragraph (i)(A) and (B) below, unless:

(A)    such failure is due to a change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or any published practice or concession of any relevant taxing
authority; or
(B)    the Lender is able to demonstrate that the payment could have been made
to the Lender without a Tax Deduction had the Borrower complied with its
obligations under clause (i)(A) below.
(m)        If a Borrower is required to make a Tax Deduction, that Borrower
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.
(n)        Within 30 days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Borrower making that Tax
Deduction shall deliver to the Agent for the Lender entitled to the payment a
statement under Section 975 of the Income Tax Act 2007 or other evidence
reasonably satisfactory to the Lender that the Tax Deduction has been made or
(as applicable) any appropriate payment paid to the relevant taxing authority.
(o)        
(A)    Treaty Lender and each Borrower which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a Tax Deduction.
(B)    Without prejudice to the generality of clause (A) above, each Treaty
Lender shall, either (1) file not more than ten Business Days after the date it
became a Lender under this Agreement with the relevant taxing authority such
properly completed and executed

62

--------------------------------------------------------------------------------




documentation required in order for each relevant Borrower to make payment to
that Treaty Lender without a Tax Deduction; or (2) notify the Company not more
than ten Business Days after the date it became a Lender under this Agreement of
its HMRC DT Treaty Passport scheme (the “Scheme”) reference number and the
jurisdiction in which it is resident for Tax purposes. If a Treaty Lender
provides a notification to a UK Borrower under (2) above, the UK Borrower shall
file a duly completed form DTTP2 in respect of such Lender with H.M. Revenue &
Customs within 30 Business Days of the date on which the Lender became a Lender
under this Agreement. Each Treaty Lender shall file such properly completed and
executed documentation required to renew any authorization (including a passport
issued to the Lender under the Scheme) for each relevant Borrower to make
payment to that Treaty Lender without a Tax Deduction no less than 20 Business
Days before such authorization expires or becomes obsolete.
(C)    Each Treaty Lender shall, if requested by a relevant Borrower, notify
such Borrower of any filings made by it in accordance with this paragraph (i).
Each Borrower, shall if requested by a relevant Treaty Lender, notify such
Treaty Lender of any filings made by it in accordance with this paragraph (i).
(p)        Each Borrower shall (within 3 Business Days of demand by the Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of UK Tax by that Protected Party in respect of a
Loan Document.
(q)        Paragraph (j) above shall not apply with respect to any UK Tax
assessed on a Protected Party:
(A)
under the law of the jurisdiction in which that Protected Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Protected
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Protected Party’s facility
office is located in respect of amounts received or receivable in that
jurisdiction,

if that UK Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Protected Party.
(r)        Furthermore, paragraph (j) above shall not apply to the extent a
loss, liability or cost:
(A)
is compensated for by an increased payment under paragraphs (c) to (h) above; or

(B)
would have been compensated for by an increased payment under paragraphs (c) to
(h) above but was not so compensated solely because one of the exclusions in
paragraph (f) applied.

(s)        A Protected Party making, or intending to make a claim under
paragraph (j) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the Borrower.

63

--------------------------------------------------------------------------------




(t)        A Protected Party shall, on receiving a payment from a Borrower under
paragraph (j), notify the Agent.
(u)        If a Borrower makes a Tax Payment and the relevant Lender determines
that:
(A)
a Tax Credit is attributable to that Tax Payment; and

(B)
that Lender has obtained, utilized and retained that Tax Credit,

the relevant Lender shall pay an amount to the Borrower which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been made by the Borrower.
(v)        Each Borrower shall pay and, within three Business Days of demand,
indemnify each Lender against any cost, loss or liability that Lender incurs in
relation to all stamp duty, registration and other similar UK Taxes payable in
respect of any Loan Document (excluding, for the avoidance of doubt, any such UK
Tax arising in connection with an assignment or transfer by that Lender of its
rights under any Loan Document).
(w)        All amounts set out, or expressed to be payable under a Loan Document
by any party to a Lender which (in whole or part) constitute the consideration
for VAT purposes shall be deemed to be exclusive of any VAT which is chargeable
on such supply, and accordingly, subject to paragraph (r) below, if VAT is
chargeable on any supply made by any Lender to any party under a Loan Document,
that party shall pay to the Lender (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and such
Lender shall promptly provide an appropriate VAT invoice to such party).
(x)        Where a Loan Document requires any party to reimburse a Lender for
any costs or expenses, that party shall also at the same time pay and indemnify
the Lender against all VAT incurred by the Lender in respect of the costs or
expenses to the extent that the Lender reasonably determines that neither it nor
any other member of any group of which it is a member for VAT purposes is
entitled to credit or repayment from the relevant tax authority in respect of
the VAT.
3.7.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrowers to
such Lender under Sections 3.1, 3.2, 3.5 and 3.6 or to avoid the unavailability
of Eurocurrency Advances under Section 3.3, so long as such designation is not,
in the judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the applicable Borrower
(with a copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4, 3.5 or 3.6. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on such Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the
applicable Borrower of such written statement. The obligations of the Borrowers
under Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall survive payment of the
Obligations and termination of this Agreement.

64

--------------------------------------------------------------------------------




ARTICLE IV    

CONDITIONS PRECEDENT
4.1.    Effectiveness of Agreement and Initial Credit Extension. Notwithstanding
the execution and delivery of this Agreement on the Closing Date, this Agreement
shall not become effective, the Existing Credit Agreement shall not be
superseded as provided in Section 1.3, no commitment to make Credit Extensions
shall arise and no Lender shall be required to make the initial Credit Extension
hereunder unless, on or before May 29, 2015:
(a)    the Company has furnished to the Agent with sufficient copies for the
Lenders:
(i)
Copies of the articles or certificate of incorporation (or comparable
constituent document) of each Loan Party, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization, as well as any
other information required by Section 326 of the USA PATRIOT Act or necessary
for the Agent or any Lender to verify the identity of any Loan Party as required
by Section 326 of the USA PATRIOT Act.

(ii)
Copies, certified by the Secretary or Assistant Secretary of each Loan Party, of
its by-laws (or comparable governing document) and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which such Loan Party is a party.

(iii)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
each Loan Party, which shall identify by name and title and bear the signatures
of the Financial Officers of the Company and any other officers of any Loan
Party authorized to sign the Loan Documents to which such Loan Party is a party,
upon which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Loan Party.

(iv)
A certificate, signed by a Financial Officer of the Company, stating that on the
Closing Date (A) the representations and warranties contained in Article V are
true and correct and (B) no Default or Unmatured Default has occurred and is
continuing.

(v)
Written opinions of the Loan Parties’ U.S. and U.K. counsel, addressed to the
Agent and the Lenders in form and substance reasonably satisfactory to the
Agent, which opinions shall be substantially consistent with the opinions
delivered in connection with the Existing Credit Agreement except as otherwise
agreed or reasonably required by the Agent.

(vi)
Any Notes requested by a Lender pursuant to Section 2.13 payable to each such
requesting Lender.

(vii)
Audited consolidated financial statements of the Company for the fiscal years
ended August 31, 2013 and August 31, 2014 and unaudited consolidated financial
statements of the company for the fiscal quarters ended November 30, 2014 and
February 28, 2015 (such financial statements, collectively, the “Historical
Financial Statements”).

(viii)
Satisfactory financial statement projections through and including the fiscal
year ended August 31, 2019, together with such additional financial information
as the Agent shall


65

--------------------------------------------------------------------------------




reasonably request (including, without limitation, a summary of the assumptions
used in preparing such projections).
(ix)
(a) from (i) each party hereto either (A) a counterpart of this Agreement signed
on behalf of such party or (B) written evidence satisfactory to the Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each Loan Party either (A) a counterpart signed on behalf of such Loan
Party or (B) written evidence satisfactory to the Agent (which may include
facsimile or electronic transmission of a signed signature page of such Loan
Party) that such Loan Party has signed a counterpart, of each Loan Document to
which it is a party (or reaffirmation thereof), including, without limitation,
the Domestic Subsidiary Guaranty (in the case of each Domestic Subsidiary
Guarantor), each Subsidiary Guaranty of a Foreign Subsidiary Borrower, the
Security Agreement, and such other Collateral Documents and Loan Documents as
the Agent or its counsel may have reasonably requested, and (b) any other
instrument, documents, agreements opinions or certificates listed on the List of
Closing Documents attached hereto as Schedule 4.1 and not otherwise listed
herein.

(x)
Schedules and Exhibits to this Agreement in form and substance satisfactory to
the Lenders.

(xi)
Such other documents as any Lender or its counsel may have reasonably requested.

(xii)
If the initial Credit Extension will include the issuance of a Facility LC
(other than the deemed issuance of any Existing Letters of Credit), a properly
completed Facility LC Application.

(b)     (i) The Agent (for the benefit of itself and the other parties entitled
thereto) and the Lead Arrangers shall have received all fees and other amounts
due and payable on or prior to the Closing Date (including fees for the account
of the Lenders), including (x) to the extent invoiced, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder, and (y) all accrued and unpaid interest under the
Existing Credit Agreement and all accrued and unpaid fees under Sections 2.5(a)
and 2.19.4 of the Existing Credit Agreement.
4.2.        Initial Advance to each Additional Foreign Subsidiary Borrower. The
Lenders shall not be required to make a Revolving Loan hereunder to or with
respect to any Foreign Subsidiary Borrower which may become a party hereto on or
after the Closing Date, unless (without duplication of deliveries that may have
been made pursuant to Section 4.1 on the Closing Date):
(y)    the Company or such Foreign Subsidiary Borrower has furnished or caused
to be furnished to the Agent with sufficient copies for the Lenders, in each
case, in form and substance reasonably satisfactory to the Agent:
(i)
In the case of the UK Borrowers, a duly executed and delivered signature page
hereto, and in the case of a Dutch Borrower an Assumption Letter executed and
delivered by such Dutch Borrower and containing the written consent of each
other Borrower, as contemplated by Section 2.24.1.

(ii)
Copies, certified by the Company Secretary, Assistant Secretary, managing
director(s) or other authorized representative of such Foreign Subsidiary
Borrower, if applicable, of its Board of Directors’ resolutions (and resolutions
of other bodies, if any are deemed necessary by counsel for any Lender)
approving the terms of the entry into and the transactions


66

--------------------------------------------------------------------------------




contemplated by the Assumption Letter and the other Loan Documents to which such
Foreign Subsidiary Borrower is a party, authorizing the execution of the
incumbency certificate and approving the individuals set out therein to execute
all other documents, certificates and notices in connection with the transaction
and the Loan Documents on its behalf.
(iii)
Copies, certified by the Company Secretary, Assistant Secretary, managing
director(s) or other authorized representative of the constitutional documents
of such Foreign Subsidiary Borrower.

(iv)
An incumbency certificate, executed by the Secretary, Assistant Secretary,
managing director(s) or other authorized representative of such Foreign
Subsidiary Borrower, which shall identify by name and title and bear the
signature of the officers, proxyholder or managing director(s) of such Foreign
Subsidiary Borrower authorized to sign the Assumption Letter and the other Loan
Documents to which such Foreign Subsidiary is a party, and all other documents
and notices to be signed or dispatched by it under or in connection with this
Agreement or the other Loan Documents, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Company.

(v)
(A) A written opinion of counsel to such Foreign Subsidiary Borrower, with
respect to the laws of its jurisdiction of organization, addressed to the Agent
and the Lenders and (B) a written opinion of U.S. counsel to the Company and
such Foreign Subsidiary Borrower, addressed to the Agent and the Lenders.

(vi)
Promissory notes payable to each of the Lenders requesting promissory notes
pursuant to Section 2.13(d) hereof.

(vii)
All documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act which shall be reasonably
satisfactory to all Lenders.

(viii)
In the case of a Dutch Subsidiary, the Agent shall have received from such Dutch
Subsidiary (A) an original up-to-date extract from the Chamber of Commerce Trade
Register and (B) a confirmation by an authorized signatory of such Dutch
Subsidiary that there is no works council with jurisdiction over the
transactions as envisaged by any Loan Document, or, if a works council is
established, a confirmation that all consultation obligations in respect of such
works council have been complied with and that positive unconditional advice has
been obtained, attaching a copy of the works council’s advice on the
transactions as envisaged by the Loan Documents and a copy of the request for
such advice.

(ix)
In the case of a UK Subsidiary, a valid direction from Her Majesty’s Revenue and
Customs authorizing such Subsidiary to make interest payments hereunder to any
Lender which is:

(A)    a Treaty Lender (as defined in Section 3.6(a)) with no withholding or
deduction for or on account of UK Tax; or
(B)    a resident of a jurisdiction having a double taxation agreement with the
United Kingdom that makes provision for relief by way of reduction of (rather
than exemption from) tax imposed by the United Kingdom on interest and which
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s

67

--------------------------------------------------------------------------------




participation in the Loan is effectively connected, with the minimum withholding
or deduction for or on account of UK Tax resulting from the application of such
relief.
(x)
Such other notices, instruments, documents, opinions, documents of title and
certificates as any Lender or its counsel may have reasonably requested.

(z)    the Company has, and has caused each applicable Subsidiary to, deliver
all such documents, notices, instruments, opinions, documents of title and
certificates as shall be required in order to permit the Borrowers to be in
compliance with Section 6.21(d) after giving effect to the joinder of such
Foreign Subsidiary Borrower hereto.
4.3.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:
(i)
No Default or Unmatured Default exists or would exist immediately after giving
effect to such Credit Extension.

(ii)
The representations and warranties contained in Article V are true and correct
as of such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

(iii)
All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance or Modification of a Facility LC with respect to each such
Credit Extension shall constitute a representation and warranty by the
applicable Borrower that the conditions contained in Sections 4.3(i) and (ii)
have been satisfied.
ARTICLE V    

REPRESENTATIONS AND WARRANTIES
Each Borrower (as to itself and its Subsidiaries) represents and warrants to the
Lenders that:
5.1.    Existence and Standing. Each of the Company and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in all material respects in
each jurisdiction in which its business is conducted, except for any failure
(other than by any Loan Party or any Material Foreign Subsidiary) to be in
compliance with the foregoing that could not, individually or collectively,
reasonably be expected to have a Material Adverse Effect.
5.2.    Authorization and Validity. Each Loan Party has the power and authority
and legal right to execute and deliver the Loan Documents to which it is a party
and to perform its obligations thereunder. The execution and delivery by each
Loan Party of the Loan Documents to which it is a party and the performance of
its obligations thereunder have been duly authorized by proper corporate or
other applicable

68

--------------------------------------------------------------------------------




proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or, in the case of any Foreign
Subsidiary Borrower, by any general principles of law limiting its obligations
which are specifically referred to on any legal opinion delivered pursuant to
Section 4.2.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
each Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Company or any of its
Subsidiaries or (ii) the Company’s or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management agreement
(or any comparable constituent document), as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Company or any
of its Subsidiaries is a party or is subject, or by which it, or its Property,
is bound (including, without limitation, any Senior Note Documents or
Subordinated Indebtedness Documents), or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Company or a Subsidiary pursuant to the terms of
any such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Company or any of its Subsidiaries, is required to be
obtained by the Company or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrowers of the Secured
Obligations or the legality, validity, binding effect or enforceability of any
of the Loan Documents.
5.4.    Financial Statements. (aa) The Historical Financial Statements of the
Company and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Company and its Subsidiaries at such dates and
the consolidated results of their operations for the periods then ended.
(bb)    All pro forma financial statements or any projections furnished by or on
behalf of the Company or any Subsidiary to the Agent or any Lender in connection
with the negotiation of, or compliance with, the Loan Documents, were prepared
in good faith based upon reasonable assumptions at the time of preparation.
5.5.    Material Adverse Change. Since August 31, 2014, there has been no
material adverse change in the business, assets, operations or financial
condition of the Company and its Subsidiaries, taken as a whole (it being
understood that the earnings guidance issued by the Company in connection with
the fiscal quarters ended November 30, 2014 and February 28, 2015 shall not,
individually or taken together, be considered to have given rise to such a
material adverse change).
5.6.    Taxes. The Company and its Subsidiaries have filed all material United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Company or any of its Subsidiaries,
except such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such taxes which could reasonably be expected to have a

69

--------------------------------------------------------------------------------




Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.
5.7.    Litigation and Contingent Obligations. Except as set forth on Schedule
5.7, there is no litigation, arbitration, governmental investigation, proceeding
or inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Company or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions or any other
transactions contemplated by the Loan Documents. Other than any liability
incident to any litigation, arbitration or proceeding which (i) could not
reasonably be expected to have a Material Adverse Effect or (ii) is set forth on
Schedule 5.7, the Company and its Subsidiaries have no material Contingent
Obligations not provided for or disclosed in the financial statements referred
to in Section 5.4.
5.8.    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Company as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Company or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable. Schedule 1.2 contains an accurate list of
all of the Company’s Material Domestic Subsidiaries and their respective
jurisdictions of organization as of the Closing Date. Schedule 1.3 contains an
accurate list of all of the Company’s Material Foreign Subsidiaries and their
respective jurisdictions of organization as of the Closing Date.
5.9.    Employee Benefit Plans. (c) The Unfunded Liabilities of all Single
Employer Plans do not in the aggregate exceed $25,000,000, and no Single
Employer Plan has any Unfunded Liabilities for which a minimum funding waiver
request under Section 412 of the Code or Section 302 of ERISA has been filed or
is reasonably anticipated to be filed. Neither the Company nor any other member
of the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $20,000,000 in the
aggregate. Each Single Employer Plan complies with all applicable requirements
of law and regulations, except for any failure to comply that could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; no Reportable Event has occurred with respect to any Plan that,
together with all other Reportable Events that have occurred and are continuing,
could reasonably be expected to result in liability to the Company and its
Subsidiaries in an aggregate amount in excess of $20,000,000; neither the
Company nor any other member of the Controlled Group has withdrawn from any
Multiemployer Plan or Multiple Employer Plan or initiated steps to do so; and no
steps have been taken to reorganize any Multiemployer Plan or terminate any Plan
under Section 4041(c) or 4042 of ERISA.
(d)    Each Foreign Pension Plan is in compliance with all requirements of law
applicable thereto and the respective requirements of the governing documents
for such plan except to the extent such non-compliance could not reasonably be
expected to result in a Material Adverse Effect. With respect to each Foreign
Pension Plan, none of the Company, its Affiliates or any of its directors,
officers, employees or agents has engaged in a transaction, or other act or
omission (including entering into this Agreement and any act done or to be done
in connection with this Agreement), that has subjected, or could reasonably be
expected to subject, the Company or any of the Subsidiaries, directly or
indirectly, to any penalty (including any tax or civil penalty), fine, claim or
other liability (including any liability under a contribution notice or
financial support direction (as those terms are defined in the United Kingdom
Pensions Act 2004), or any liability or amount payable under section 75 or 75A
of the United Kingdom Pensions Act 1995), that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and there
are no facts or circumstances which may give rise to any such penalty, fine,

70

--------------------------------------------------------------------------------




claim, or other liability. With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect. There are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
the Company or any of its Affiliates with respect to any Foreign Pension Plan
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.
5.10.    Accuracy of Information. No information, exhibit or report furnished by
any Borrower or any of their respective Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect.
5.11.    Federal Reserve Regulations. No part of the proceeds of any Credit
Extension has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
5.12.    Material Agreements. Neither the Company nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction the compliance with which could reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.
5.13.    Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect. Furthermore, to the extent that any Dutch Borrower would qualify as a
credit institution (kredietinstelling) under the Dutch Financial Supervision
Act, it is in compliance therewith.
5.14.    Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than those permitted
by Section 6.15, to all of the Property and assets reflected in the Company’s
most recent consolidated financial statements provided to the Agent as owned by
the Company and its Subsidiaries, except as sold or otherwise disposed of in the
ordinary course of business, other than defects in title that do not in the
aggregate materially detract from the value of the property or assets of the
Company and the Subsidiaries, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Company and the
Subsidiaries, taken as a whole.
5.15.    Insurance. Schedule 5.15 sets forth a true, complete and correct
description of all material insurance maintained by the Company or by the
Company for its Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid. The
Company and its Subsidiaries have insurance in such amounts and covering such
risks and liabilities as are in accordance with normal industry practice and
have adequate reserves for all deductibles and self-insurance programs.
5.16.    Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course

71

--------------------------------------------------------------------------------




of which they identify and evaluate potential risks and liabilities accruing to
the Company due to Environmental Laws. On the basis of this consideration, the
Company has concluded that compliance with applicable Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.
5.17.    Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18.    Centre of Main Interests and Establishment. Each Foreign Subsidiary
Borrower represents and warrants to the Lenders that its centre of main
interests (as that term is used in Article 3(1) of the Regulation) is in its
jurisdiction of incorporation and it has no Establishment in any other
jurisdiction.
5.19.    Security Interest in Collateral. The provisions of this Agreement and
the other Loan Documents create legal and valid perfected Liens on all the
Collateral in favor of the Agent to the extent required under the Collateral
Documents, for the benefit of the Holders of Secured Obligations, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral to the
extent required under the Collateral Documents, except in the case of (a) Liens
permitted under Section 6.15, to the extent any such Lien would have priority
over the Liens in favor of the Agent pursuant to any applicable law and (b)
Liens perfected only by possession (including possession of any certificate of
title) or control to the extent the Agent has not obtained or does not maintain
possession or control of such Collateral.
5.20.    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures with respect to compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Company being designated as a Sanctioned Person. None of (a) the
Company, any Subsidiary or to the knowledge of the Company or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance or Facility LC, use of
proceeds or other transaction contemplated by this Agreement violates any
Anti-Corruption Law or applicable Sanctions.
5.21.    Solvency. Both before and after giving effect to (a) the initial Credit
Extensions to be made or incurred on the Closing Date or such other date as
Loans and Facility LCs requested hereunder are made or incurred, (b) the
disbursement of the proceeds of such Loans pursuant to the instructions of the
Borrowers and (c) the payment and accrual of all fees, costs and expenses in
connection with the foregoing, each Loan Party is and will be Solvent.
5.22.    No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

72

--------------------------------------------------------------------------------




5.23.    Special Representations and Warranties of each Foreign Subsidiary
Borrower. Each Foreign Subsidiary Borrower represents and warrants to the
Lenders as provided in this Section 5.23 that:
5.23.1.    Filing. To ensure the enforceability or admissibility in evidence of
this Agreement and any Notes requested to be issued hereunder by any Foreign
Subsidiary Borrower in its jurisdiction of organization (hereinafter referred to
as its “Home Country”), it is not necessary that this Agreement or any such
Notes or any other document be filed or recorded with any court or other
authority in its Home Country or that any stamp or similar tax be paid to or in
respect of this Agreement or any such Notes of such Foreign Subsidiary Borrower.
To the knowledge of such Foreign Subsidiary Borrower, the qualification by any
Lender or the Agent for admission to do business under the laws of its Home
Country does not constitute a condition to, and the failure to so qualify does
not affect, the exercise by any Lender or the Agent of any right, privilege, or
remedy afforded to any Lender or the Agent in connection with the Loan Documents
to which such Foreign Subsidiary Borrower is a party or the enforcement of any
such right, privilege, or remedy against such Foreign Subsidiary Borrower. The
performance by any Lender or the Agent of any action required or permitted under
the Loan Documents will not (i) to the knowledge of such Foreign Subsidiary
Borrower, violate any law or regulation of such Foreign Subsidiary Borrower’s
Home Country or any political subdivision thereof, (ii) to the knowledge of such
Foreign Subsidiary Borrower, result in any tax (other than any withholding tax
for which the Company has provided an indemnity in accordance with the proviso
set forth below) or other monetary liability to such party pursuant to the laws
of such Foreign Subsidiary Borrower’s Home Country or political subdivision or
taxing authority thereof or otherwise (provided that, should any such action
result in any such tax or other monetary liability to the Lender or the Agent,
the Company hereby agrees to indemnify such Lender or the Agent, as the case may
be, against (x) any such tax or other monetary liability and (y) any increase in
any tax or other monetary liability which results from such action by such
Lender or the Agent and, to the extent the Company makes such indemnification,
the incurrence of such liability by the Agent or any Lender will not constitute
a Default) or (iii) violate any rule or regulation of any federation or
organization or similar entity applicable to such Foreign Subsidiary Borrower of
which such Foreign Subsidiary Borrower’s Home Country is a member.
5.23.2.    No Immunity. Neither such Foreign Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process. Such Foreign Subsidiary Borrower’s execution and delivery of the Loan
Documents to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
ARTICLE VI    

COVENANTS
During the term of this Agreement:
6.1.    Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Agent (for further distribution to each Lender):

73

--------------------------------------------------------------------------------




(iv)
Within 90 days after the end of each fiscal year, its consolidated balance sheet
and related statements of income and cash flows showing the financial condition
of the Company and the Subsidiaries as of the close of such fiscal year and the
results of the operations of the Company and the Subsidiaries during such year,
all in reasonable detail, setting forth in comparative form the corresponding
statements for the preceding fiscal year. Any such consolidated financial
statements shall have been audited by PricewaterhouseCoopers LLP or other
independent public accountants of recognized national standing, and shall be
accompanied by (x) an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present in all material respects the financial condition and
results of operations of the Company and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, (y) any management letter
prepared by such accountants and (z) at the reasonable request of the Agent, a
certificate of such accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof.

(v)
Within 45 days after the end of each of the first three fiscal quarters of each
fiscal year, its consolidated balance sheet and related statements of income and
cash flows showing the financial condition of the Company and the Subsidiaries
as of the close of such fiscal quarter and the results of the operations of the
Company and the Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, all in reasonable detail and certified by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of each of the Company and the Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments, setting forth in each case in comparative
form the corresponding statements for the corresponding period in the preceding
fiscal year.

(vi)
No later than 75 days following the first day of each fiscal year of the
Company, a budget in form reasonably satisfactory to the Agent (including
budgeted statements of income by each of the Company’s business segments and
consolidated as to sources and uses of cash and balance sheets) prepared by the
Company for each of the four quarters of such fiscal year prepared in the same
level of detail as prepared for and delivered to the Company’s board of
directors, in each case, of the Company and the Subsidiaries, accompanied by the
statement of a Financial Officer of the Company to the effect that the budget is
a reasonable estimate for the period covered thereby.

(vii)
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by one of
its Financial Officers showing the calculations necessary to determine
compliance with the covenants contained in Section 6.19 and 6.21 of this
Agreement and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof, and
attaching any updates to the Exhibits to the Security Agreement if required
pursuant to the terms thereof.

(viii)
As soon as possible and in any event within 10 days after (a) the United Kingdom
Pensions Regulator issuing a financial support direction or a contribution
notice (as those terms are defined in the United Kingdom Pensions Act 2004) in
relation to any Foreign Pension Plan, (b) any amount is due to any Foreign
Pension Plan pursuant to Section 75 or 75A of the


74

--------------------------------------------------------------------------------




United Kingdom Pensions Act 1995, (c) an amount becomes payable under section 75
or 75A of the United Kingdom Pensions Act of 1995 and/or (d) the Company knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by a Financial Officer of the Company, describing such matter or event
and the action which the Company proposes to take with respect thereto, in each
case, which has resulted in, or could reasonably be expected to result in,
liability in an amount in excess of $2,000,000 (or the Approximate Equivalent
Amount of any Foreign Currency).
(ix)
Promptly upon the furnishing thereof to the shareholders of the Company, copies
of all financial statements, reports and proxy statements so furnished. So long
as the Company is a public company for reporting purposes under the Exchange
Act, compliance with clause (vii) below shall be deemed to be in compliance with
this clause (vi).

(x)
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Company or any of
its Subsidiaries files with the Commission.

(xi)
If requested by the Agent, together with the financial statements required under
Section 6.1(i), a certificate of good standing for the Company and (to the
extent such concept applies to such entity) each other Person which has pledged
collateral in support of the Secured Obligations from the appropriate
governmental officer in its jurisdiction of incorporation or organization.

(xii)
Such other information (including non-financial information) as the Agent or any
Lender may from time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.
6.2.    Use of Proceeds. Each Borrower will, and will cause each Subsidiary to,
use the proceeds of each of the Credit Extensions for general corporate
purposes, including, without limitation, for Permitted Acquisitions, to
refinance certain existing indebtedness and for working capital purposes. No
Borrower will, nor will it permit any Subsidiary to, use any of the proceeds of
the Advances in violation of, or in any manner inconsistent with, any
regulations of the Board, including the provisions of Regulations T, U or X. No
Borrower will request any Advance or Facility LC, and no Borrower shall use, nor
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall use, the proceeds of any Advance or
Facility LC (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
6.3.    Notice of Default. The Company will, and will cause each Subsidiary to,
give prompt notice in writing to the Agent (for further distribution to each
Lender) of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

75

--------------------------------------------------------------------------------




6.4.    Conduct of Business. The Company will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner as it is
presently conducted and in (and only in) lines of business reasonably related to
industrial manufacturing and distribution (including the rental of industrial
equipment and the provision of services related to industrial equipment) and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in all material respects in each
jurisdiction in which its business is conducted, in each case, except to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.5.    Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.
6.6.    Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon reasonable
request certificates of insurance as to the insurance carried. The Company shall
deliver to the Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Company’s and the Domestic Subsidiary
Guarantors’ tangible personal property and assets and business interruption
insurance policies naming the Agent as lender loss payee, and (y) to all general
liability and other liability policies naming the Agent an additional insured.
In the event the Company or any of its Subsidiaries at any time or times after
the Closing Date shall fail to obtain or maintain any of the policies or
insurance required herein or to pay any premium in whole or in part relating
thereto, then the Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter (but shall be
under no obligation to do so) obtain and maintain such policies of insurance and
pay such premiums and take any other action with respect thereto which the Agent
deems advisable. All sums so disbursed by the Agent shall constitute part of the
Obligations, payable as provided in this Agreement. The Company will furnish to
the Agent and the Lenders prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding.
6.7.    Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, the violation of which
could reasonably be expected to have a Material Adverse Effect and/or result in
the creation of any Lien not permitted by Section 6.15. The Company will
maintain in effect and enforce in all material respects policies and procedures
with respect to compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
6.8.    Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times in all material
respects.
6.9.    Books and Records; Inspection. The Company will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all dealings

76

--------------------------------------------------------------------------------




and transactions in relation to its business and activities. The Company will,
and will cause each Subsidiary to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, books and
financial records of the Company and each Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Company and each
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Agent or any Lender may
designate.
6.10.    Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or pay any Dividends, except that:
(i)
(a) Any Wholly-Owned Subsidiary of the Company may pay Dividends to the Company
or any Wholly-Owned Subsidiary of the Company and (b) any Subsidiary that is not
a Wholly-Owned Subsidiary may pay Dividends to its shareholders generally so
long as the Company or its respective Subsidiary which owns the Equity Interest
in the Subsidiary paying such Dividends receives at least its proportionate
share thereof (based upon its relative holdings of Equity Interests in the
Subsidiary paying such Dividends and taking into account the relative
preferences, if any, of the various classes of Equity Interests in such
Subsidiary).

(ii)
So long as there shall exist no Default or Unmatured Default (both before and
after giving effect to the payment thereof), the Company may repurchase
outstanding shares of its common stock (or options to purchase such common
stock) following the death, disability, retirement or termination of employment
of employees, officers or directors of the Company or any of its Subsidiaries;
provided that (a) all amounts used to effect such repurchases are obtained by
the Company from a substantially concurrent issuance of its common stock (or
options to purchase such common stock) to other employees, members of
management, executive officers or directors of the Company or any of its
Subsidiaries or (b) to the extent the proceeds used to effect any repurchase are
not obtained as described in preceding clause (a), the aggregate amount of
Dividends paid by the Company pursuant to this Section 6.10(ii) (exclusive of
amounts paid as described pursuant to preceding clause (a)) shall not exceed
$1,000,000 in any fiscal year of the Company; provided that, in the event that
the maximum amount which is permitted to be expended in respect of Dividends
during any fiscal year pursuant to this clause (b) is not fully expended during
such fiscal year, the maximum amount which may be expended during the
immediately succeeding fiscal year pursuant to this clause (b) shall be
increased by such unutilized amount.

(iii)
So long as there shall exist no Default or Unmatured Default (both before and
after giving effect to the payment thereof), the Company may repurchase
outstanding shares of its common stock or equivalents thereof or rights to
purchase any of the foregoing issued in connection with the Company’s directors
compensation plan; provided that the aggregate amount of shares repurchased paid
by the Company pursuant to this Section 6.10(iii) (exclusive of amounts paid as
described pursuant to Section 6.10(ii)) shall not exceed $750,000 in any fiscal
year of the Company and shall not exceed a maximum of $1,750,000 for all such
repurchases made on or after the Closing Date.

(iv)
So long as there shall exist no Default or Unmatured Default (both before and
after giving effect to the declaration and payment thereof), the Company may
make or pay Dividends with respect to its outstanding common stock; provided
that, the Leverage Ratio for the four fiscal quarter period most recently ended
as of such date calculated on a pro forma basis reasonably acceptable to the
Agent after giving effect to such Dividend (and any


77

--------------------------------------------------------------------------------




Indebtedness incurred in connection therewith), as if such Dividend (and
incurrence of Indebtedness, if any) had occurred on the last day of such period,
shall be less than 3.25 to 1.00 or, following the Collateral Release Date, 3.00
to 1.00; provided, further, that the Company shall have furnished to Agent a
certificate reasonably acceptable to Agent demonstrating such pro forma
compliance in reasonable detail prior to making or paying any such Dividend if
(i) the pro forma Leverage Ratio after giving effect to such Dividend would be
greater than or equal to 2.75 to 1.00 or, following the Collateral Release Date,
2.50 to 1.00, (ii) any such Dividend (or series of related Dividends) made in
any fiscal quarter exceeds $75,000,000 (it being understood that in the case of
Dividends made pursuant to an authorized share buyback program, a certificate
shall not be required unless and until such threshold is exceeded) or (iii) the
Agent so requests.
(v)
So long as there shall exist no Default or Unmatured Default (both before and
after giving effect to the declaration and payment thereof) the Company may make
or pay additional Dividends with respect to its outstanding common stock not
otherwise permitted under this Section 6.10 in an aggregate amount not to exceed
$25,000,000 in any fiscal year of the Company.

6.11.    Indebtedness. The Company will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
(i)
The Loans and the Reimbursement Obligations.

(ii)
[Reserved]

(iii)
Receivables Transaction Attributed Indebtedness and/or Indebtedness incurred
pursuant to Qualified Receivables Transactions in an aggregate amount not to
exceed at any time 7.5% Consolidated Assets of the Company and its Subsidiaries
(measured as of the end of the most recent fiscal quarter).

(iv)
Indebtedness (if any) resulting from any recharacterization of any Permitted
Factoring Transaction.

(v)
Indebtedness actually outstanding on the date hereof and listed on Schedule 6.11
(excluding any Indebtedness described in clauses (i) and (iii) and the 2012
Senior Notes), but not any refinancings or renewals thereof.

(vi)
Rate Management Obligations under Rate Management Transactions entered into from
time to time by the Company and its Subsidiaries and which the Company in good
faith believes will provide protection against its reasonably estimated interest
rate, foreign currency or commodity exposure.

(vii)
(a) Capitalized Lease Obligations and (b) Indebtedness pursuant to Sale and
Leaseback Transactions, the Attributable Debt of which, together with
Capitalized Lease Obligations permitted under clause (a), shall not exceed at
any time 5.0% Consolidated Assets of the Company and its Subsidiaries (measured
as of the end of the most recent fiscal quarter).

(viii)
Intercompany Indebtedness of the Company and its Subsidiaries outstanding to the
extent permitted by Section 6.14.


78

--------------------------------------------------------------------------------




(ix)
Any indebtedness arising under a declaration of joint and several liability used
for the purpose of section 2:403 of the Dutch Civil Code (Burgerlijk Wetboek)
(and any residual liability under such declaration arising pursuant to section
2:404(2) of the Dutch Civil Code (Burgerlijk Wetboek)).

(x)
In addition to any Indebtedness permitted by the preceding clause (viii),
Indebtedness of any Wholly-Owned Subsidiary to the Company or another
Wholly-Owned Subsidiary constituting the purchase price in respect of
intercompany transfers of goods and services made in the ordinary course of
business to the extent not constituting Indebtedness for borrowed money.

(xi)
Indebtedness under performance bonds, letter of credit obligations to provide
security for worker’s compensation claims and bank overdrafts, in each case
incurred in the ordinary course of business; provided that any obligations
arising in connection with such bank overdraft Indebtedness is extinguished
within five Business Days of its incurrence.

(xii)
Indebtedness incurred by Foreign Subsidiaries from time to time after the
Closing Date, so long as the aggregate principal amount of all Indebtedness
(including trade letters of credit) incurred pursuant to this clause (xii) at
any time outstanding shall not exceed $100,000,000; provided that the aggregate
principal amount of all such Indebtedness incurred by Foreign Subsidiary
Borrowers shall not exceed $75,000,000.

(xiii)
Indebtedness of any Person that becomes a Foreign Subsidiary after the Closing
Date pursuant to a Permitted Acquisition, so long as such Indebtedness exists at
the time of such Permitted Acquisition and is not incurred in contemplation of
or in connection with such Permitted Acquisition, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof.

(xiv)
Additional unsecured Indebtedness of the Company and the Domestic Subsidiary
Guarantors, including Senior Note Indebtedness and Subordinated Indebtedness;
provided, that (a) any senior unsecured Indebtedness of the Company or its
Subsidiaries under any notes or convertible notes permitted hereunder and issued
under an indenture, loan agreement, note purchase agreement or similar governing
instrument or document in a registered public offering or a Rule 144A or other
private placement transaction shall only be permitted hereunder to the extent
such Indebtedness constitutes, and complies with the terms set forth in the
definition of, Senior Note Indebtedness, and (b) any Indebtedness that is
subordinated to the payment of the Obligations shall only be permitted hereunder
to the extent such Indebtedness constitutes, and complies with the terms set
forth in the definition of, Subordinated Indebtedness.

6.12.    Merger. The Company will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that a Subsidiary may
merge (i) into the Company (with the Company being the surviving corporation) or
a Wholly-Owned Subsidiary or (ii) in connection with a Permitted Acquisition,
provided, in each case, that (a) if a Subsidiary Guarantor merges with another
Subsidiary, the surviving entity shall be a Subsidiary Guarantor, (b) if a
Foreign Subsidiary Borrower merges with another Subsidiary, the surviving entity
shall be a Foreign Subsidiary Borrower and (c) a Domestic Subsidiary shall not
merge with or into a Foreign Subsidiary.
6.13.    Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property to any other Person,
except:

79

--------------------------------------------------------------------------------




(i)
Sales of inventory in the ordinary course of business and consistent with past
practices.

(ii)
Any transfer of an interest in accounts or notes receivable and related assets
as part of a Qualified Receivables Transaction or Permitted Factoring
Transaction.

(iii)
Investments to the extent permitted by Section 6.14.

(iv)
Licenses, cross-licenses or sublicenses by the Company and its Subsidiaries of
software, trademarks and other intellectual property in the ordinary course of
business and which do not materially interfere with the business of the Company
or of the Company and the Subsidiaries, taken as a whole.

(v)
The Company and its Subsidiaries may sell or discount, in each case without
recourse and in the ordinary course of business, overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with ordinary business practice (and
not as part of any bulk sale).

(vi)
(A) The Company or any Domestic Subsidiary of the Company that is a Wholly-Owned
Subsidiary may sell, transfer or lease Property to the Company or any other
Domestic Subsidiary that is a Wholly-Owned Subsidiary, (B) any Foreign
Subsidiary Borrower may sell, transfer or lease Property to the Company, a
Domestic Subsidiary or another Foreign Subsidiary Borrower and (C) any Foreign
Subsidiary (other than a Foreign Subsidiary Borrower) may sell, transfer or
lease Property to the Company or any other Subsidiary.

(vii)
Each of the Company and its Subsidiaries may, in the ordinary course of
business, sell, lease or otherwise dispose of any assets which, in the
reasonable judgment of such Person, are obsolete, worn out or otherwise no
longer useful in the conduct of such Person’s business.

(viii)
[Reserved.].

(ix)
The Company or any Domestic Subsidiary may sell Equity Interests in any Foreign
Subsidiary to another Foreign Subsidiary; provided, such sale shall be made for
cash at fair market value as reasonably determined by the Company or such
Domestic Subsidiary.

(x)
Each of the Company and its Subsidiaries may, unless a Default shall have
occurred and be continuing, subject to Section 2.7(b)(iii), sell, lease or
otherwise dispose of any assets, provided that (A) the aggregate consideration
received in respect of all Asset Sales pursuant to this clause (xi) during any
four fiscal quarter period shall not exceed 10% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to such disposition) and (B) the aggregate
consideration received in respect of all Asset Sales pursuant to this clause
(xi) after the Closing Date shall not exceed 15% of the Consolidated Assets of
the Company and its Subsidiaries (measured as of the end of the fiscal quarter
most recently completed prior to the first such disposition completed after the
Closing Date).

(xi)
The Company and its Subsidiaries may enter into one or more Sale and Leaseback
Transactions, provided that the Attributable Debt arising therefrom, together
with any Capitalized Lease Obligations permitted under Section 6.11(vii)(a)
shall not exceed 5% Consolidated Assets of the Company and its Subsidiaries
(measured as of the end of the most recent fiscal quarter) at any time
outstanding.


80

--------------------------------------------------------------------------------




6.14.    Investments and Acquisitions. The Company will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, or to make any Acquisition of any
Person, except:
(iii)
Cash Equivalent Investments.

(iv)
Existing Investments in Subsidiaries and other Investments in existence on the
Closing Date and described in Schedule 6.14.

(v)
Investments comprised of capital contributions (whether in the form of cash, a
note, or other assets) to a Subsidiary or other special-purpose entity created
solely to engage in a Qualified Receivables Transaction or otherwise resulting
from transfers of assets permitted by Section 6.13(ii) to such a special-purpose
entity.

(vi)
Permitted Acquisitions.

(vii)
Investments by the Company or any Subsidiary in the Company or any Domestic
Subsidiary.

(viii)
Investments by the Company or any Subsidiary in any Foreign Subsidiary of the
Company, provided that the aggregate amount (determined without regard to any
write-downs or write-offs thereof) of (x) all such Investments of the Company
and the Domestic Subsidiaries in Foreign Subsidiaries made after the Closing
Date at any time outstanding and (y) all such Investments of the Foreign
Subsidiary Borrowers in other Foreign Subsidiaries made after the Closing Date
at any time outstanding shall not exceed $100,000,000; provided, further, that,
subject to compliance with each other covenant set forth in this Article VI in
connection with any such transaction, (a) the value of any assets (other than
cash and cash equivalents) distributed to the Company or any Domestic Subsidiary
by a Foreign Subsidiary (directly or indirectly) that are contributed to or
otherwise invested in a Foreign Subsidiary substantially concurrently with such
distribution (but not more than three Business Days thereafter) and (b) the
value of Equity Interests in Foreign Subsidiaries contributed by the Company or
any Domestic Subsidiary to a Foreign Subsidiary shall not reduce the aggregate
amount available for Investments in Foreign Subsidiaries under this paragraph
(vi).

(ix)
[Reserved]

(x)
[Reserved]

(xi)
The purchase by a Foreign Subsidiary of the Equity Interests of another Foreign
Subsidiary as described in Section 6.13(x).

(xii)
Other Investments not otherwise permitted by clauses (i) through (ix) above,
provided that the aggregate amount of all such Investments made after the
Closing Date at any time outstanding (determined without regard to any
write-downs or write-offs thereof) shall not exceed $15,000,000.

6.15.    Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

81

--------------------------------------------------------------------------------




(i)
Liens (other than any Lien imposed by ERISA or any Environmental Law) for taxes,
assessments or governmental charges or levies on its Property if the same shall
not at the time be delinquent or thereafter can be paid without penalty, or are
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books.

(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business (a) which do not
in the aggregate materially detract from the value of the property or assets of
the Company and the Subsidiaries, taken as a whole, and do not materially impair
the use thereof in the operation of the business of the Company and the
Subsidiaries, taken as a whole, or (b) which are being contested in good faith
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books.

(iii)
Liens (other than any Lien imposed by ERISA) (a) arising out of pledges or
deposits under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (b) to secure the performance of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (c) arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers.

(iv)
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries.

(v)
Liens existing on the Closing Date and described in Schedule 6.15, provided that
(i) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase and (ii) such Liens do not encumber any additional
assets or properties of the Company or any of its Subsidiaries.

(vi)
Liens in favor of the Agent, for the benefit of the Lenders, in the Facility LC
Collateral Account or granted pursuant to any Collateral Document.

(vii)
Liens incurred in connection with any transfer of an interest in accounts or
notes receivable or related assets as part of a Qualified Receivables
Transaction or Permitted Factoring Transaction.

(viii)
Any Lien of a lessor under a Capitalized Lease on assets subject to such
Capitalized Lease securing Capitalized Lease Obligations permitted by Section
6.11(vii).

(ix)
Liens arising out of judgments or awards not giving rise to a Default in respect
of which the Company or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings.


82

--------------------------------------------------------------------------------




(x)
Any interest or title of a lessor, sublessor, licensee or licensor under any
lease (other than a Capitalized Lease) or license agreement permitted by this
Agreement, including any Lien filed to prevent the impairment of any such
interest.

(xi)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure the payment of customs duties in connection with the importation of
goods.

(xii)
In the case of any Dutch Subsidiary, Liens created or to be created pursuant to
the general conditions of a bank operating in the Netherlands based on the
general conditions drawn up by the Netherlands Bankers’ Association (Nederlandse
Vereniging van Banken) and the Consumers’ Union (Consumenten bond).

(xiii)
Liens on assets of Foreign Subsidiaries (other than Foreign Subsidiary
Borrowers); provided that (a) such Liens do not extend to, or encumber, assets
which constitute Equity Interests in any of the Company’s Subsidiaries and
(b) such Liens extending to the assets of any Foreign Subsidiary secure only
Indebtedness incurred by such Foreign Subsidiary pursuant to Section 6.11(xii).

(xiv)
Liens upon assets of the Company or any of its Subsidiaries subject to Sale and
Leaseback Transactions to the extent permitted by Section 6.13(xii); provided
that (a) in each case, such Liens only serve to secure the payment of
Attributable Debt arising under such Sale and Leaseback Transaction and do not
encumber any other asset (other than proceeds thereof) of the Company or any
Subsidiary of the Company and (b) the aggregate outstanding principal amount of
all Attributable Debt secured by Liens permitted by this clause (xiv) shall not
at any time exceed, together with all Capitalized Lease Obligations permitted by
Section 6.11(vii)(a), 5.0% Consolidated Assets of the Company and its
Subsidiaries (measured as of the end of the most recent fiscal quarter).

(xv)
Deposit arrangements and pledges of cash or cash equivalents in an aggregate
amount not to exceed $5,000,000 at any time to secure Banking Services
Obligations.

(xvi)
Liens not otherwise permitted by the foregoing clauses (i) through (xv) to
securing liabilities not in excess of, $5,000,000 in the aggregate at any time
outstanding.

6.16.    Affiliates. The Company will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate other than in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than the Company or such Subsidiary would obtain in a comparable arms-length
transaction, except (i) transactions between the Company or any Subsidiary, on
the one hand, and any Subsidiary or other special-purpose entity created to
engage solely in a Qualified Receivables Transaction and (ii) any other
transaction between the Company and any Subsidiary or between a Subsidiary and
another Subsidiary permitted by Section 6.10, 6.11, 6.12, 6.13 or 6.14.
6.17.    Subordinated Indebtedness and Senior Note Indebtedness. The Company
will not, and will not permit any Subsidiary to, make any amendment or
modification to any indenture, note or other agreement evidencing or governing
any Subordinated Indebtedness or Senior Note Indebtedness that is adverse to the
interests of the Lenders, or to directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness other than (i) exchanges of Equity Interests in
the Company for Subordinated Indebtedness, (ii) refinancings of Subordinated

83

--------------------------------------------------------------------------------




Indebtedness using proceeds of Permitted Refinancing Subordinated Indebtedness
and (iii) after the issuance of any Subordinated Indebtedness, the exchange of
notes evidencing such Indebtedness for notes that have terms substantially
identical in all material respects to such original notes, except that such new
notes do not contain terms with respect to transfer restrictions; provided, that
no such prepayment, defeasance purchase, redemption, retirement or other
acquisition of Subordinated Indebtedness shall be in made in violation of the
subordination provisions applicable thereto. The Company shall give the Agent
five Business Days’ prior written notice of the terms of any amendment or
modification to the indenture, note or other agreement evidencing or governing
any Subordinated Indebtedness or Senior Note Indebtedness.
6.18.    Contingent Obligations. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) in respect of customary indemnities (and guarantees thereof)
provided in connection with any Asset Sale permitted under Section 6.13, (iv)
the Guarantees and guarantees of Indebtedness to the extent that and so long as
such Indebtedness is permitted by Section 6.11, provided that (a) only
Subsidiary Guarantors may guarantee Indebtedness of the Company other than the
Obligations and (b) guarantees of Subordinated Indebtedness of the Company shall
be subordinated to the Domestic Subsidiary Guaranty on the same basis, (v)
Contingent Obligations existing on the Closing Date and described in Schedule
6.18 (excluding Contingent Obligations with respect to Indebtedness described in
clause (iv) above), (vi) guarantees by the Company of obligations of
Subsidiaries not constituting Indebtedness in the ordinary course of business
and (vii) other Contingent Obligations not otherwise permitted by clauses (i)
through (vi) above not exceeding $20,000,000 in the aggregate outstanding at any
one time.
6.19.    Financial Covenants.
6.19.1.    Leverage Ratio.
(a)    Prior to the Collateral Release Date.
(i)
At all times from the Closing Date until (but not including) the first fiscal
quarter ending on or after the Collateral Release Date, the Company will not
permit the Leverage Ratio, determined as of the end of each of its fiscal
quarters, to be greater than 3.75 to 1.00.

(ii)
Notwithstanding the immediately preceding clause (i), commencing with the first
fiscal quarter ending after the Closing Date and prior to the Collateral Release
Date, the Leverage Ratio may be up to 4.25 to 1.00 for any fiscal quarter during
which the Company or any of its Subsidiaries has entered into a Specified
Acquisition (a “Trigger Quarter”) and for the next succeeding fiscal quarter
(or, if such Specified Acquisition occurred after the forty-fifth (45th) day of
such Trigger Quarter, the Leverage Ratio may be up to 4.25 to 1.00 for such
Trigger Quarter and the next two succeeding fiscal quarters); provided, that the
Leverage Ratio shall return to 3.75 to 1.00 (or lower) no later than the second
fiscal quarter after such Trigger Quarter (or, if such Specified Acquisition
occurred after the forty-fifth (45th) day of such Trigger Quarter, no later than
the third fiscal quarter after such Trigger Quarter); provided, further, that
following the occurrence of a Trigger Quarter, no subsequent Trigger Quarter
shall be permitted to occur for purposes of this Section 6.19.1(a) unless and
until the Leverage Ratio is less than or equal to 3.75 to 1.00 as of the end of
at least one fiscal quarter following the applicable Specified Acquisition.

(b)    From and after the Collateral Release Date.

84

--------------------------------------------------------------------------------




(i)
Commencing with the first fiscal quarter ending on or after the Collateral
Release Date, the Company will not permit the Leverage Ratio, determined as of
the end of each of its fiscal quarters, to be greater than 3.50 to 1.00.

(ii)
Notwithstanding the immediately preceding clause (i), from and after the
Collateral Release Date the Leverage Ratio may be up to 4.00 to 1.00 for any
Trigger Quarter and for the next succeeding fiscal quarter (or, if the Specified
Acquisition giving rise to such Trigger Quarter occurred after the forty-fifth
(45th) day of such Trigger Quarter, the Leverage Ratio may be up to 4.00 to 1.00
for such Trigger Quarter and the next two succeeding fiscal quarters); provided,
that the Leverage Ratio shall return to 3.50 to 1.00 (or lower) no later than
the second fiscal quarter after such Trigger Quarter (or, if such Specified
Acquisition occurred after the forty-fifth (45th) day of such Trigger Quarter,
no later than the third fiscal quarter after such Trigger Quarter); provided,
further, that following the occurrence of a Trigger Quarter, no subsequent
Trigger Quarter shall be permitted to occur for purposes of this Section
6.19.1(b) unless and until the Leverage Ratio is less than or equal to 3.50 to
1.00 as of the end of at least one fiscal quarter following the applicable
Specified Acquisition.

6.19.2.    Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters, to be
less than 3.50 to 1.00.
6.20.    Fiscal Year. The Company will not change its fiscal year-end to a date
other than August 31.
6.21.    Subsidiary Guarantors; Pledges; Collateral Documentation; Additional
Collateral; Further Assurances.
(a)        Material Domestic Subsidiaries. If, at any time after the Closing
Date, any Domestic Subsidiary (other than a then existing Domestic Subsidiary
Guarantor, ASCP-Weasler Holdings, Inc. or Weasler Engineering, Inc.) shall
constitute a Material Domestic Subsidiary, the Company shall promptly notify the
Agent thereof, which notice shall specify the date as of which such Domestic
Subsidiary became a Material Domestic Subsidiary. On or prior to the date (x) 30
days after the Closing Date in the case of ASCP-Weasler Holdings, Inc. and
Weasler Engineering, Inc. or (y) 30 days after the date specified in any such
notice described in the preceding sentence (or, in the case of clause (x) or
(y), such longer period as may be agreed by the Agent in its sole discretion)
or, if earlier, the date on which such Material Domestic Subsidiary (including
ASCP-Weasler Holdings, Inc. and Weasler Engineering, Inc.) becomes party to a
guaranty of the Senior Note Indebtedness or any other obligation of the Company,
the Company shall cause such Material Domestic Subsidiary to execute and deliver
to the Agent a supplement to the Domestic Subsidiary Guaranty, a supplement to
the Security Agreement and the Collateral Documents required to be delivered by
such Person (and each holder of the Equity Interests of such Person) pursuant to
Section 6.21(e) and (h), together with such supporting documentation, including
authorizing resolutions and/or opinions of counsel, as the Agent may reasonably
request. Notwithstanding the foregoing, (i) if the Company acquires a Material
Domestic Subsidiary pursuant to a Permitted Acquisition, the Company may, as an
alternative to complying with the preceding sentence, within 30 days after the
consummation of such Permitted Acquisition (or such longer period as may be
agreed by the Agent in its sole discretion), cause such Material Domestic
Subsidiary to merge into, or to transfer all or substantially all of its assets
to, the Company or a Domestic Subsidiary Guarantor, and (ii) if any Domestic
Subsidiary is a Material Domestic Subsidiary solely because it holds Voting
Equity Interests in a Material Foreign Subsidiary, but is not required to pledge
such Voting Equity Interests

85

--------------------------------------------------------------------------------




pursuant to the last sentence of Section 6.21(b), then such Domestic Subsidiary
shall not be required to become a Domestic Subsidiary Guarantor pursuant to this
Section 6.21(a).
(b)    Material Foreign Subsidiaries. If, at any time after the Closing Date,
any first-tier Foreign Subsidiary (other than a Foreign Subsidiary listed on
Schedule 1.3) shall constitute a Material Foreign Subsidiary, the Company shall
promptly notify the Agent thereof, which notice shall specify the date as of
which such Foreign Subsidiary became a Material Foreign Subsidiary. Within 30
days after the date specified in such notice (or such longer period as may be
agreed by the Agent in its sole discretion), the Company shall, and/or shall
cause each Domestic Subsidiary to, if and to the extent that each of them holds
any Equity Interest in such Material Foreign Subsidiary, execute and deliver to
the Agent a new Foreign Law Pledge Agreement (as determined by the Agent in its
reasonable discretion), together with such supporting documentation (including,
without limitation, additional Collateral Documents, authorizing resolutions
and/or opinions of counsel) as the Agent may reasonably request, in order to
create a perfected, first priority security interest in the Equity Interests in
such Material Foreign Subsidiary, provided that such pledges, individually or
collectively, with respect to any Foreign Subsidiary shall not exceed the
Applicable Pledge Percentage of the Voting Equity Interests in such Foreign
Subsidiary. The Company or any particular Domestic Subsidiary shall not be
required to execute and deliver a Foreign Law Pledge Agreement pursuant to this
Section 6.21(b) if such entity directly holds 35% or less of the Voting Equity
Interests in such Foreign Subsidiary and, as a result of the limitation set
forth in the preceding sentence, the Company can comply with this Section
6.21(b) without the pledge of such Voting Equity Interests.
(c)    Minimum Requirements.
(i)
85% of Company and Domestic Subsidiaries. At all times after the Leverage Ratio
is greater than 2.75 to 1.00 (or greater than 2.50 to 1.00 following the
Collateral Release Date) until the Leverage Ratio is less than such level, if
(x) the aggregate assets of the Company and the Domestic Subsidiary Guarantors
(other than Equity Interests in Subsidiaries) shall fail to represent 85% or
more of the aggregate assets of the Company and its Domestic Subsidiaries (other
than Equity Interests in Subsidiaries) as of such time or (y) such entities on
an aggregate basis shall fail to be responsible for 85% or more of the aggregate
operating income of the Company and its Domestic Subsidiaries for the four
fiscal quarter period then ended, the Company shall promptly notify the Agent
thereof, which notice shall specify the date as of which such failure arose.
Within 30 days after the date specified in such notice (or such longer period as
may be agreed by the Agent in its sole discretion), the Company shall, and shall
cause its Domestic Subsidiaries (whether or not they are Material Domestic
Subsidiaries) to, comply with Section 6.21(a) (but without duplication of the
30-day grace period provided in this clause (c)(i) and solely if such failure
arose after the Collateral Release Date, without the requirement to execute and
deliver to the Agent a supplement to the Security Agreement and the Collateral
Documents required to be delivered by such Person (and each holder of the Equity
Interests of such Person) pursuant to Section 6.21(e) and (h)) to the extent
necessary to cure the conditions giving rise to such failure.

(ii)
Guarantees of Other Obligations. If, at any time after the Closing Date, any
Subsidiary of the Company that is not party to the Domestic Subsidiary Guaranty
shall become party to a guaranty of the Senior Note Indebtedness or any other
obligation of the Company, the Company shall immediately notify the Agent
thereof and cause such Subsidiary to comply with Section 6.21(a) (but without
giving effect to the 30-day grace period provided therein).


86

--------------------------------------------------------------------------------




(d)    Foreign Subsidiary Borrowers. Notwithstanding the foregoing requirements
of this Section 6.21, all of the Equity Interests of a Foreign Subsidiary
Borrower and the Foreign Subsidiaries of the Company that directly or indirectly
own the Equity Interests of such Foreign Subsidiary Borrower shall be pledged to
the Agent to secure the Obligations owing by such Foreign Subsidiary Borrower
and, to the extent permitted by applicable law, each other Foreign Subsidiary
Borrower. If, at any time after the Closing Date, the Company or any Subsidiary
shall possess any Equity Interests of any such Subsidiary, the Company shall
immediately notify the Agent thereof and the Company shall, and/or shall cause
each Subsidiary to, if and to the extent that each of them holds any Equity
Interest in any such Subsidiary, immediately execute and deliver to the Agent a
new Foreign Law Pledge Agreement (as determined by the Agent in its discretion),
together with such supporting documentation (including, without limitation,
additional Collateral Documents, authorizing resolutions and/or opinions of
counsel) as the Agent may reasonably request, in order to create a perfected,
first priority security interest in all of the Equity Interests in such
Subsidiary securing the Obligations owing by the applicable Foreign Subsidiary
Borrower and, to the extent permitted by applicable law, each other Foreign
Subsidiary Borrower.
(e)    Collateral Documentation. The Company will cause, and will cause each
Domestic Subsidiary Guarantor to cause, all owned Property (other than real
property) (as more fully described in the Security Agreement) to be subject at
all times to first priority, perfected security interests in favor of the Agent,
for the benefit of the Holders of Secured Obligations, to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Liens permitted by Section 6.15 hereof.
Without limiting the generality of the foregoing, the Company will cause the
Applicable Pledge Percentage of the issued and outstanding Equity Interests of
each Subsidiary directly owned by the Company or any Domestic Subsidiary
Guarantor to be subject at all times to a first priority, perfected Lien in
favor of the Agent, for the benefit of the Holders of Secured Obligations, to
secure the Secured Obligations in accordance with the terms and conditions of
the Security Agreement.
(f)    Releases.
(i)
The Lenders hereby irrevocably authorize the Agent to, and the Agent shall,
release any Liens granted to the Agent by the Loan Parties on any Collateral (i)
upon the termination of the all Revolving Loan Commitments, the expiration or
termination of all Facility LCs and payment and satisfaction in full in cash of
all Secured Obligations (other than contingent indemnity obligations), (ii) upon
the Company’s request following the date upon which (a) the Company’s S&P Rating
is BBB- (with stable outlook) or better and (b) the Company’s Moody’s Rating is
Baa3 (with stable outlook) or better (provided, that if either S&P or Moody’s is
unwilling to provide a rating following the use of reasonable efforts by the
Company to obtain such rating, the parties will use the comparable rating of a
substitute rating agency to be agreed by the Company and the Agent); provided,
that following any such release of Liens, the Leverage Ratio shall be adjusted
as described in Section 6.19.1(b), (iii) constituting property being sold,
transferred or otherwise disposed of (including, pursuant to a Qualified
Receivables Transaction or Permitted Factoring Transaction) if the Company
certifies to the Agent that such sale, transfer or disposition is made in
compliance with the terms of this Agreement (and the Agent may rely conclusively
on any such certificate, without further inquiry) provided that after such
release the Company remains in compliance with Section 6.21(c) or (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Agent and the Lenders pursuant
to this Agreement. Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties,


87

--------------------------------------------------------------------------------




including (without limitation) the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
(ii)
The Lenders hereby irrevocably authorize the Agent to, and the Agent shall, in
the event of a sale, transfer or other disposition of all of the Equity
Interests of any Domestic Subsidiary Guarantor if the Company certifies to the
Agent that such sale, transfer or disposition is made in compliance with the
terms of this Agreement (and the Agent may rely conclusively on any such
certificate, without further inquiry), (x) release such Domestic Subsidiary
Guarantor from its obligations under the Domestic Subsidiary Guaranty and each
other Loan Document to which it is a party and (y) release any Liens granted to
the Agent by such Domestic Subsidiary Guarantor on any Collateral (or by its
parent on the Equity Interests of such Domestic Subsidiary Guarantor), provided
that (i) such Domestic Subsidiary Guarantor is concurrently released from any
obligations it may have with respect to Subordinated Indebtedness and Senior
Note Indebtedness and (ii) after such release the Company remains in compliance
with Section 6.21(c).

(g)    Certain Foreign Law Pledge Agreements.
(xi)
Notwithstanding the foregoing provisions of this Section 6.21, the Company shall
(or shall cause the applicable Subsidiary to) on or prior to the date thirty
(30) days following the Closing Date (or such later date as the Agent shall
agree in its sole discretion), execute and deliver to the Agent either an
amendment and/or reaffirmation of each Foreign Law Pledge Agreement executed and
delivered (or reaffirmed or otherwise in effect) under the Existing Credit
Agreement (an “Existing Foreign Law Pledge Agreement”) that is governed by the
laws of France or Hong Kong, or a substitute Foreign Law Pledge Agreement
therefor, in any such case, as deemed appropriate under the applicable local law
of such Foreign Law Pledge Agreement, together with such supporting
documentation (including, without limitation, additional Collateral Documents,
authorizing resolutions and/or opinions of counsel) as the Agent may reasonably
request, in order to provide the Agent with a perfected, first priority security
interest in the Equity Interests of the Foreign Subsidiary subject to such
Foreign Law Pledge Agreement; it being understood and agreed that no such
amendment, reaffirmation, substitution or supporting documentation shall be
required with respect to the Existing Foreign Law Pledge Agreement governed by
the laws of Germany.

(xii)
Notwithstanding the foregoing provisions of this Section 6.21, reaffirmation and
supporting documentation in connection with each Existing Foreign Law Pledge
Agreement governed by the laws of the United Kingdom (an “Existing UK Foreign
Law Pledge”) shall be delivered as a condition to the Closing Date, other than
with respect to the Mortgage over Shares dated July 5, 2012 by the Borrower over
its shares in Actuant Acquisitions Limited, in favor of JP Morgan Chase bank,
N.A. (the “Existing AAL Foreign Law Pledge”).

(xiii)
Notwithstanding the foregoing provisions of this Section 6.21, the parties
hereto acknowledge that the Borrower is in the process of transferring its
Equity Interests in Actuant Acquisitions Limited to Actuant International
Holdings, Inc. Accordingly, the Company shall on or prior to the date sixty (60)
days following the Closing Date (or such later date as the Agent shall agree in
its sole discretion), execute and deliver to the Agent either an amendment
and/or reaffirmation of the Existing AAL Foreign Law Pledge (in the event
ownership remains with the Borrower), or a substitute Foreign Law Pledge
Agreement by Actuant International Holdings, Inc., in either case, together with
such supporting


88

--------------------------------------------------------------------------------




documentation (including, without limitation, additional Collateral Documents,
authorizing resolutions and/or opinions of counsel) as the Agent may reasonably
request, in order to provide the Agent with a perfected, first priority security
interest in the Equity Interests of Actuant Acquisitions Limited.
(xiv)
Notwithstanding the foregoing provisions of this Section 6.21, the Company shall
on or prior to the date sixty (60) days following the Closing Date (or such
later date as the Agent shall agree in its sole discretion), cause the
applicable Subsidiaries to deliver one or more share pledges with respect to the
Applicable Pledge Percentage of Equity Interests in ATU Hungary Holding Kft
(which, in the Agent’s sole discretion as reflected in the applicable Collateral
Documents, may be accomplished by a pledge of all of Engineered Solutions,
L.P.’s Equity Interests in ATU Hungary Holding Kft and none of Actuant Hungary
Holding Kft’s Equity Interests in ATU Hungary Holding Kft), together with such
supporting documentation (including, without limitation, additional Collateral
Documents, authorizing resolutions and/or opinions of counsel) as the Agent may
reasonably request, in order to provide the Agent with a perfected, first
priority security interest in such Equity Interests.

(xv)
Effective as of the Closing Date, the Lenders and the Agent hereby waive any
“Default” or “Unmatured Default” under and as defined in the Existing Credit
Agreement occurring prior to date hereof resulting from a failure of the Company
to comply with Section 6.21 (b) of the Existing Credit Agreement. Except as
specifically waived pursuant to the preceding sentence, the execution, delivery
and effectiveness of this Agreement shall not (i) operate as a waiver of any
right, power or remedy of the Agent or the Lenders, nor constitute a waiver of
any provision of the Existing Credit Agreement, the Existing Loan Documents, the
Credit Agreement, the Loan Documents or any other documents, instruments and
agreements executed and/or delivered in connection therewith or (ii) constitute
a course of dealing or create any implication that the Agent or the Lenders
would be willing under any circumstances in the future to provide the Company
with any additional waivers, amendments or other accommodations.

(h)    Additional Collateral; Further Assurances.
(i)
Without limiting the foregoing, the Company will, and will cause each Subsidiary
to, execute and deliver, or cause to be executed and delivered, to the Agent
such documents, agreements and instruments, and will take or cause to be taken
such further actions (including the filing and recording of financing statements
and other documents, as applicable), which may be required by law or which the
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Company.

(ii)
If any assets of a type constituting Collateral under the Security Agreement are
acquired by the Company or a Domestic Subsidiary Guarantor after the Closing
Date (other than assets constituting Collateral under the Security Agreement
that become subject to the Lien under the Security Agreement upon acquisition
thereof), the Company will notify the Agent thereof, and, if requested by the
Agent, the Company will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the other Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Agent to grant
and


89

--------------------------------------------------------------------------------




perfect such Liens, including actions described in Section 6.21(h)(i), all at
the expense of the Company.
6.22.    Centre of Main Interests and Establishment. No Foreign Subsidiary
Borrower shall without the prior written consent of the Agent, take any action
that shall cause its registered office or centre of main interests (as that term
is used in Article 3(1) of the Regulation) to be situated outside of its
jurisdiction of incorporation, or cause it to have an Establishment situated
outside of its jurisdiction of incorporation.
ARTICLE VII    

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Company or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
7.2.    Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within three Business Days after the
same becomes due.
7.3.    The breach by the Company of any of the terms or provisions of Section
6.2, 6.3 or 6.10 through 6.22.
7.4.    The breach by any Loan Party (i) of Section 6.1 which is not remedied
within ten days after the occurrence of such breach or (ii) (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the other terms or provisions of this Agreement or any other Loan Document which
is not remedied within thirty days after the occurrence of such breach.
7.5.    Failure of the Company or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Company or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date (or, in the case of any
Receivables Facility Attributable Indebtedness, cause such Indebtedness to
amortize or liquidate or terminate the reinvestment of collections or proceeds
of receivables); or any Material Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof, provided, that the occurrence of any of the foregoing with
respect to Receivables Facility Attributed Indebtedness shall not constitute a
Default hereunder so long as the aggregate outstanding amount thereof does not
exceed the Available Aggregate Revolving Loan Commitment; or the occurrence of
an early termination under any Rate Management Transaction resulting from (i)
any event of default under such Rate Management Transaction as to which the
Company or any Subsidiary is the defaulting party or (ii) any termination event
as to which the Company or any Subsidiary is an affected party and, in either
event, the termination value or other similar obligation owed by the Company or
such Subsidiary as a result thereof is

90

--------------------------------------------------------------------------------




in excess of $10,000,000 and remains unpaid; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.
7.6.    Any Borrower or any Material Subsidiary shall (i) have an order for
relief entered with respect to it under any Federal, state or foreign
bankruptcy, insolvency, administrative receivership or similar law now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under any Federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect or seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any Federal, state or foreign bankruptcy, insolvency, administrative
receivership or similar law now or hereafter in effect or fail to file an answer
or other pleading denying the material allegations of any such proceeding filed
against it, (v) take any corporate or partnership action to authorize or effect
any of the foregoing actions set forth in this Section 7.6 or (vi) fail to
contest in good faith any appointment or proceeding described in Section 7.7.
7.7.    Without the application, approval or consent of any Borrower or any
Material Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for a Borrower or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against any Borrower or any Material Subsidiary and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 consecutive days.
7.8.    A UK Insolvency Event shall occur in respect of any UK Borrower or any
Material Subsidiary that is a UK Subsidiary, or any other UK Relevant Entity.
7.9.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and its Subsidiaries which, when taken together with all
other Property of the Company and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.10.    The Company or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $10,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, but excluding any portion
thereof which is covered by independent third-party insurance so long as the
insurer is reasonably likely to be able to pay, has not disputed coverage and
has accepted a tender of defense and indemnification or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
7.11.    The Unfunded Liabilities of all Single Employer Plans shall exceed in
the aggregate $25,000,000, or any Reportable Event shall have occurred with
respect to any Plan that, together with all other Reportable Events that have
occurred and are continuing, could reasonably be expected to result in liability
to the Company and its Subsidiaries in an aggregate amount in excess of
$20,000,000, or any Single Employer Plan shall have any Unfunded Liabilities for
which a minimum funding waiver request has been filed under Section 412 of the
Code or Section 302 of ERISA.
7.12.    The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an

91

--------------------------------------------------------------------------------




amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Company or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $20,000,000 or requires payments exceeding $5,000,000 per annum.
7.13.    The Company or any of its Subsidiaries shall have been notified that
any of them has, in relation to a Foreign Pension Plan, incurred a debt or other
liability under section 75 or 75A of the United Kingdom Pensions Act 1995, or
has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay an amount which, when aggregated with all other amounts
required to be paid to Foreign Pension Plans by the Company or any other member
of the Controlled Group, exceeds $20,000,000 or requires payments exceeding
$5,000,000 per annum, or the equivalent sum in the applicable currency.
7.14.    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Document, or any Loan Party shall fail to comply
with any of the terms or provisions of any Loan Document to which it is a party,
or any Loan Party shall deny that it has any further liability under any Loan
Document to which it is a party, or shall give notice to such effect.
7.15.    Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document.
7.16.    Any Change in Control shall occur.
ARTICLE VIII    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to any Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, the LC Issuer
or any Lender and the Company will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the Agent an
amount in immediately available funds, which funds shall be held in the Facility
LC Collateral Account, equal to the difference of (x) the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs, the
Required Lenders (or the Agent with the consent of the Required Lenders) may (a)
terminate or suspend the obligations of the Lenders to make Loans hereunder and
the obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive, and (b)
upon notice to the Company and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Company
to pay, and the Company will, forthwith upon such demand and without any further
notice or act, pay to the Agent the Collateral Shortfall Amount, which funds
shall be deposited in the Facility LC Collateral Account.

92

--------------------------------------------------------------------------------




8.1.2.    If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Company to pay, and the Company will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.
8.1.3.    Notwithstanding anything to the contrary herein, the portions of the
Collateral Shortfall Amount attributable to LC Obligations for Facility LCs
issued in Foreign Currencies shall be deposited in the applicable Foreign
Currencies in the actual amounts of such LC Obligations. For purposes of
determining the Collateral Shortfall Amount under this Agreement, the LC
Obligations shall be calculated using the applicable Exchange Rate on the date
notice cash collateralization is delivered to the Company (or on the date of any
Default described in Section 7.6 or 7.7 with respect to any Borrower).
8.1.4.    The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations and any other amounts as shall from time to time have become
due and payable by the Company to the Lenders or the LC Issuer under the Loan
Documents.
8.1.5.    At any time while any Default is continuing, neither the Company nor
any Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After this
Agreement has terminated in accordance with Section 2.7(c), any funds remaining
in the Facility LC Collateral Account shall be returned by the Agent to the
Company or paid to whomever may be legally entitled thereto at such time.
8.1.6.    At any time while any Default is continuing, the Agent may, with the
consent of the Required Lenders, exercise any rights and remedies provided to
the Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
8.1.7.    If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to a Borrower) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrowers, rescind and annul such acceleration and/or termination.
8.2.    Amendments.
(a)    Subject to the provisions of this Section 8.2 and other than in the case
of a Dutch Borrower Amendment or an Incremental Term Loan Amendment, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or changing in
any manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall:
(i)
Reduce the principal amount of any Loan or Reimbursement Obligation or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby.


93

--------------------------------------------------------------------------------




(ii)
Postpone the scheduled date of payment of the principal amount of any Loan or
Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Loan Commitment or
Term Loan Commitment, without the written consent of each Lender directly
affected thereby.

(iii)
Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters without the consent of each Lender (or, in
the case of the percentage specified in the definition of Required Revolving
Lenders, without the consent of each Revolving Lender) (it being understood
that, solely with the consent of the parties prescribed by Section 2.5(c) to be
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included in the determination of Required Lenders on substantially the same
basis as the Revolving Loan Commitments, Revolving Loans and Term Loans are
included on the Closing Date).

(iv)
Increase the amount of the Revolving Loan Commitment or Term Loan Commitment of
any Lender hereunder without the consent of such Lender.

(v)
Permit any Borrower to assign its rights under this Agreement without the
written consent of each Lender.

(vi)
Amend this Section 8.2 without the written consent of each Lender.

(vii)
Amend the definition of “Agreed Currency” set forth in Section 1.1 without the
written consent of each Lender directly affected thereby.

(viii)
Release any Domestic Subsidiary Guarantor, except in connection with a
disposition of all of the Equity Interests of a Domestic Subsidiary Guarantor
otherwise permitted by the Loan Documents, or, except as provided in the
Collateral Documents, release all or substantially all of the Collateral, in any
such case, without the written consent of each Lender.

(ix)
(A) Release the Company from its obligations under Section 16.1 or (B) unless at
such time no other Foreign Subsidiary Borrowers are party hereto, release any
Foreign Subsidiary Borrower from its obligations under any Subsidiary Guaranty
without the written consent of each Lender.

(x)
Amend Sections 11.2 or 11.3 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby.

(b)    No amendment of any provision of this Agreement relating to the Agent
shall be effective without the written consent of the Agent, and no amendment of
any provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. No amendment to any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loans shall be affective
without the written consent of the Swing Line Lender. The Agent may waive
payment of the fee required under Section 12.3.2. No amendment to Section 2.21
shall be effective without the written consent of the Agent, the LC Issuer and
the Swing Line Lender.
(c)    Notwithstanding the foregoing, (i) this Agreement may be amended or
amended and restated pursuant to an Incremental Term Loan Amendment pursuant to
Section 2.5(c) with only the

94

--------------------------------------------------------------------------------




consents prescribed by such Section, (ii) this Agreement may be amended pursuant
to a Dutch Borrower Amendment pursuant to Section 2.24 with only the consents
prescribed by such Section and (iii) this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the Agent and
the Company (x) to add one or more credit facilities to this Agreement and to
permit extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Revolving Loans, Term Loans
and the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company, the Agent and (if such Non-Consenting Lender is a Revolving
Lender) each LC Issuer and the Swing Line Lender shall agree, as of such date,
to purchase for cash the Advances and other Obligations due to the
Non-Consenting Lender pursuant to an assignment substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 3.1, 3.2, 3.5 and 3.6,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrowers only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.
8.3.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of any Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2 or such Loan Documents, and then only to the extent in
such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agent, the LC Issuer and the Lenders until this Agreement terminates as
described in Section 2.7(c).
ARTICLE IX    

GENERAL PROVISIONS

95

--------------------------------------------------------------------------------




9.1.    Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and,
subject to Section 1.3, supersede all prior agreements and understandings among
the Borrowers, the Agent, the LC Issuer and the Lenders relating to the subject
matter thereof other than those contained in the fee letters described in
Section 10.13, which shall survive and remain in full force and effect during
the term of this Agreement.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.6.    Expenses; Indemnification. (i) The Company shall reimburse the Agent and
the Arrangers for any costs, internal charges and reasonable out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Agent, which attorneys may be employees of the Agent) paid or incurred by
the Agent or the Arrangers in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet or through a service such as IntraLinks®), review, amendment,
modification, and administration of the Loan Documents. The Company also agrees
to reimburse the Agent, the Arrangers, the LC Issuer and the Lenders for any
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent, the Arrangers, the
LC Issuer and the Lenders, which attorneys may be employees of the Agent, the
Arrangers, the LC Issuer or the Lenders) paid or incurred by the Agent, the
Arrangers, the LC Issuer or any Lender in connection with the collection and
enforcement of, or protection of its rights under, the Loan Documents.
(ii)    The Company hereby further agrees to indemnify the Agent, the Arrangers,
the LC Issuer, each Lender, their respective affiliates, and each of such
Person’s respective directors, officers, employees, agents and advisors, against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses arising from any claim, litigation,
investigation or any proceeding or preparation therefor whether or not such
claim, litigation, investigation or proceeding is brought by a Borrower or its
respective equity holders, Affiliate, creditor or any other third Person, and
whether the Agent, the Arrangers, the LC Issuer, any Lender or any affiliate is
a party thereto) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder, any or any actual or alleged
presence or release of hazardous materials on or

96

--------------------------------------------------------------------------------




from any Property owned or operated by the Company or any of its Subsidiaries,
or any environmental liability related in any way to the Company or any of its
Subsidiaries, except in any such case, to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. To the fullest extent permitted by applicable law, no Borrower
shall assert, and each Borrower hereby waives, any claim against any indemnitee
hereunder (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. The obligations of the Company under this Section
9.6 shall survive the termination of this Agreement.
9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
9.8.    Accounting. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Company notifies the Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Agent notifies
the Company that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) without giving effect to any changes in the treatment
of operating leases under GAAP that would change the classification of any such
lease as of the Closing Date (and any similar lease entered into after the
Closing Date shall be accounted for as obligations relating to an operating
lease and not as obligations relating to a capital lease).
9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders, the LC Issuer and the Agent on the other hand shall be
solely that of borrower and lender. None of the Agent, the Arrangers, the LC
Issuer nor any Lender shall have any advisory, agent or fiduciary

97

--------------------------------------------------------------------------------




responsibilities to any Borrower. Neither the Agent (except to the limited
extent as provided by Section 12.3.4 relating to maintaining the Register), the
Arrangers, the LC Issuers nor any Lender shall have any advisory, agent or
fiduciary responsibilities to the Borrowers or any other Loan Party or any of
their respective Affiliates or any other Person. No Lender or any of its
Affiliates has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), each the Borrower acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between such Borrower
and its Affiliates, on the one hand, and the Lenders and their Affiliates, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
such Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Lenders and their Affiliates is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates, or any
other Person and (B) no Lender or any of its Affiliates has any obligation to
such Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein and in the other Loan Documents; and (iii) each of the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Borrower and its
Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to such Borrower or its Affiliates.  To the
fullest extent permitted by applicable law, each Borrower hereby waives and
releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
9.11.    Confidentiality. Each of the Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.11, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Company or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section 9.11 or (2) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Company. For the purposes of
this Section 9.11, “Information” means all information received from the Company
relating to the Company or its business, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including

98

--------------------------------------------------------------------------------




league table providers, that serve the lending industry; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.11 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
9.12.    Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that JPMorgan and/or its Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Company and its
Affiliates.
9.13.    USA PATRIOT ACT; European “Know Your Customer” Checks.
9.13.1.    Each Lender hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the USA PATRIOT Act.
9.13.2.    If (a) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; (b) any change in the status of a Borrower
after the date of this Agreement; or (c) a proposed assignment or transfer by a
Lender of any of its rights and obligations under this Agreement to a party that
is not a Lender prior to such assignment or transfer, obliges the Agent or any
Lender (or, in the case of clause (c) above, any prospective new Lender) to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
each Borrower shall promptly upon the request of the Agent or any Lender supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any

99

--------------------------------------------------------------------------------




Lender) or any Lender (for itself or, in the case of the event described in
clause (c) above, on behalf of any prospective new Lender) in order for the
Agent, such Lender or, in the case of the event described in clause (c) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in this Agreement
and the other Loan Documents. Each Lender shall promptly upon the request of the
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Agent (for itself) in order for the Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in this Agreement and the other Loan
Documents.
9.14.    English Language. All certificates, instruments and other documents to
be delivered under or supplied in connection with this Agreement shall be in the
English language or shall attach a certified English translation thereof, which
translation shall be the governing version. Within one month of the delivery of
any financial statements or other information written in a language other than
English, the Company shall deliver to the Agent (for distribution to the
Lenders) an English translation of such financial statements.
9.15.    Borrower Limitations. Each Borrower shall be liable for its Obligations
(including, without limitation, Loans extended to it). The Company shall be
liable for each Foreign Subsidiary Borrower’s Obligations. Each Foreign
Subsidiary Borrower shall be liable for each other Foreign Subsidiary Borrower’s
Obligations to extent set forth in its respective Subsidiary Guaranty, but shall
in no event be liable for any of the Company’s Obligations. Each Domestic
Subsidiary Guarantor shall guaranty the repayment of all Obligations,
irrespective of the Borrower that incurs such Obligations.
9.16.    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
ARTICLE X    

THE AGENT
10.1.    Appointment; Nature of Relationship. JPMorgan is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan

100

--------------------------------------------------------------------------------




Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the Illinois Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives. Except
as expressly set forth herein, the Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Agent or any of its Affiliates in any capacity.
10.2.    Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
10.3.    General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of any Borrower or any
guarantor of any of the Obligations or of any Borrower’s or any such guarantor’s
respective Subsidiaries.
10.5.    Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

101

--------------------------------------------------------------------------------




10.6.    Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
10.7.    Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be employees of the Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1, 4.2 and
4.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the applicable date specifying its objection thereto.
10.8.    Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective Pro
Rata Shares of the applicable amount (i) for any amounts not reimbursed by the
Company for which the Agent is entitled to reimbursement by the Company under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent, (ii) any indemnification required pursuant to Section 3.5.6 shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement; provided, however, that any such amounts relating solely to
the Term Loan Facility (as determined by the Agent in its sole discretion) shall
be reimbursed by the Term Loan Lenders ratably in proportion to their respective
Term Loan Pro Rata Shares thereof and any such amounts relating solely to the
Revolving Loan Facility (as determined by the Agent in its sole discretion)
shall be reimbursement by the Revolving Lenders ratably in proportion to their
respective Revolving Loan Pro Rata Shares thereof.
10.9.    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

102

--------------------------------------------------------------------------------




10.10.    Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Revolving Loan Commitment, its Term Loan Commitment
and its Loans as any Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which the Company
or such Subsidiary is not restricted hereby from engaging with any other Person.
10.11.    Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on the
financial statements prepared by the Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arrangers or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the Agent or
Arrangers hereunder, neither the Agent nor the Arrangers shall have any duty or
responsibility (either initially or on a continuing basis) to provide any Lender
with any notice, report, document, credit information or other information
concerning the affairs, financial condition or business of the Borrowers or any
of their respective Affiliates that may come into the possession of the Agent or
Arrangers (whether or not in their respective capacity as Agent or Arranger) or
any of their Affiliates.
10.12.    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrowers, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of any Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Agent shall be deemed to be appointed hereunder until such
successor Agent has accepted the appointment. Any such successor Agent shall be
a commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns

103

--------------------------------------------------------------------------------




its duties and obligations to an Affiliate pursuant to this Section 10.12, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Agent.
10.13.    Agent and Arranger Fees. Without limiting the continuing applicability
of any fee letters delivered in connection with the Existing Credit Agreement,
the Company agrees to pay to the Agent and the Arrangers, for their respective
accounts, the fees agreed to by the Borrower and the Arrangers in connection
with this Agreement.
10.14.    Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
10.15.    Collateral Matters.
10.15.3.    In its capacity, the Agent is a “representative” of the Holders of
Secured Obligations within the meaning of the term “secured party” as defined in
the Illinois Uniform Commercial Code. Each Lender authorizes the Agent to enter
into and amend pursuant to, and in accordance with, Section 8.2 each Guaranty,
Collateral Document or related intercreditor agreement to which it is or may
become a party and to take all action contemplated by such documents (it being
agreed that clauses (vii) and (ix) of the proviso in Section 8.2(a) shall apply
to amendments to any Loan Document). Each Lender agrees that no Holder of
Secured Obligations (other than the Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Agent upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Agent is hereby authorized, and hereby granted a power
of attorney, to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Agent on behalf of the Holders of
Secured Obligations.
10.15.4.    Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Agent and the Holders of
Secured Obligations, in assets which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession. Should any Lender
(other than the Agent) obtain possession of any such Collateral, such Lender
shall notify the Agent thereof, and, promptly upon the Agent’s request therefor
shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.
10.16.    Guaranty and Collateral Releases.
10.16.3.    The Lenders hereby authorize the Agent, at its option and in its
discretion, to permit the release of any Domestic Subsidiary Guarantor from the
Domestic Subsidiary Guaranty or of any Lien granted to or held by the Agent upon
any Collateral (i) as described in Section 6.21(f); (ii) as permitted by, but
only in accordance with, the terms of the applicable Loan Documents; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder. Upon request
by the Agent at any time, the Lenders will confirm in writing the Agent’s

104

--------------------------------------------------------------------------------




authority to release any particular Subsidiary Guarantor or particular types or
items of Collateral pursuant hereto.
10.16.4.    Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five Business Days’ prior written request by the Company, the Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the Agent
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.
10.17.    Parallel Debt.
10.17.2.    The Company hereby irrevocably and unconditionally undertakes to pay
to the Agent an amount equal to the aggregate amount due (verschuldigd) in
respect of (i) its Obligations (including its Obligations pursuant to Clause
16.1 of the Credit Agreement) and (ii) all Rate Management Obligations and
Banking Services Obligations owing by the Company to one or more Lenders or
their respective Affiliates, in each case, as they may exist from time to time.
The payment undertaking of the Company to the Agent under this Section 10.17.1.
is hereinafter referred to as the “Parallel US Debt”. Each Dutch Borrower
(together with the Company, each a “Parallel Debt Obligor”) hereby irrevocably
and unconditionally undertakes to pay to the Agent an amount equal to the
aggregate amount due (verschuldigd) in respect of (i) its Obligations (including
its Obligations pursuant to the relevant Guaranty) and (ii) all Rate Management
Obligations and Banking Services Obligations owing by such Dutch Borrower to one
or more Lenders or their respective Affiliates, in each case, as they may exist
from time to time. The payment undertaking of each Dutch Borrower to the Agent
under this Section 10.17.1 is hereinafter to be referred to as the “Parallel
Foreign Debt”. The Parallel US Debt and each Parallel Foreign Debt are
hereinafter also to be referred to as a “Parallel Debt”.
10.17.3.    Each Parallel Debt will be payable in the currency or currencies of
the corresponding Obligations, Rate Management Obligations or Banking Services
Obligations, respectively.
10.17.4.    Any obligation under the Parallel Debt of any Parallel Debt Obligor
shall become due and payable (opeisbaar) as and when and to the extent one or
more of the corresponding Obligations, Rate Management Obligations and Banking
Services Obligations, respectively, become due and payable. Each of the parties
hereto agree that a Default in respect of the Obligations, the Rate Management
Obligations or the Banking Services Obligations shall constitute a default
(verzuim) within the meaning of Article 3:248 Netherlands Civil Code with
respect to the relevant Parallel Debt of a Parallel Debt Obligor as well without
any notice being required therefor.

105

--------------------------------------------------------------------------------




10.17.5.    Each of the parties hereto acknowledges that:
(a)    The Parallel Debt of each Parallel Debt Obligor constitutes an
undertaking, obligation and liability of such Parallel Debt Obligor to the Agent
which is separate and independent from, and without prejudice to, the
Obligations, the Rate Management Obligations or the Banking Services
Obligations; and
(b)    The Parallel Debt of each Parallel Debt Obligor represents the Agent’s
own separate and independent claim (eigen en zelfstandige vordering) to receive
payment of such Parallel Debt from such Parallel Debt Obligor and shall not
constitute the Agent and any holder of Obligations, the Rate Management
Obligations or the Banking Services Obligations, as joint creditors (hoofdelijk
schuldeisers) of any Obligation, the Rate Management Obligations and the Banking
Services Obligations.
It being understood that the amount which may become payable by a Parallel Debt
Obligor as its Parallel Debt shall never exceed the total of the amounts which
are payable by it under its Obligations, Swap Obligations and Banking Services
Obligations.
10.17.6.    The Agent and the Holders of Secured Obligations agree that, to the
extent the Agent irrevocably (onaantastbaar) receives any amount in payment of
any Parallel Debt, it shall distribute such amount among the Holders of Secured
Obligations that are creditors of the corresponding Obligations, Rate Management
Obligations or Banking Services Obligations in accordance with the provisions of
this Agreement. Upon irrevocable (onaantastbaar) receipt by the Agent of any
amount in payment of the Parallel Debt of a Parallel Debt Obligor (the “Received
Amount”), the corresponding Obligations, Rate Management Obligations or Banking
Services Obligations of such Parallel Debt Obligor shall be reduced by amounts
totaling an amount (the “Deductible Amount”) equal to the Received Amount in the
manner as if the Deductible Amount were received as a payment of the relevant
Obligations, Rate Management Obligations or Banking Services Obligations on the
date of receipt by the Agent of the Received Amount.
10.17.7.    The parties hereto acknowledge and agree that, for purposes of a
Dutch pledge, any resignation by the Agent is not effective until its rights
under each Parallel Debt of a Parallel Debt Obligor is assigned to the successor
Agent.
10.18.    French Security. Each Lender, on behalf of itself and its Affiliates,
hereby appoints the Agent to register, perform and enforce any security interest
(sûreté réelle) granted by Actuant International Holdings, Inc., a Delaware
corporation, or any other Loan Party under the laws of the Republic of France in
order to secure the performance and payment of the Secured Obligations.
10.19.    Syndication Agents; Documentation Agents. None of the Lenders
identified in this Agreement as a Syndication Agent or Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to such Lenders as it makes with respect to the Agent in Section
10.11.
ARTICLE XI    

SETOFF; RATABLE PAYMENTS; APPLICATION OF PROCEEDS

106

--------------------------------------------------------------------------------




11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of a Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due (it being
understood and agreed that deposits of any Foreign Subsidiary Borrower or
Indebtedness held or owing by a Lender to or for the credit or account of any
Foreign Subsidiary Borrower shall be offset by such Lender and applied only
toward any Obligations incurred by or on behalf of a Foreign Subsidiary Borrower
to that Lender).
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure or its Term
Loans (other than payments received pursuant to Section 3.1, 3.2, 3.4, 3.5 or
3.6 or as otherwise provided herein, it being understood and agreed that if a
Borrower is entitled to deduct amounts from any sum payable to a Lender in
respect of taxes by operation of Section 3.5 or 3.6 and is not required to pay
the full amount deducted to such Lender in accordance with such Sections, such
Lender shall not be entitled to the benefits of this Section 11.2 with respect
to the amount so deducted) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Aggregate Outstanding Revolving Credit Exposure and Term Loans held by the
other Lenders so that after such purchase the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans or Term
Loans, as the case may be, and participations in Facility LCs and Swing Line
Loans. If any Lender, whether in connection with setoff or amounts which might
be subject to setoff or otherwise, receives collateral or other protection for
its Secured Obligations or such amounts which may be subject to setoff, such
Lender agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares, Revolving Loan Pro Rata Shares and Term Loan Pro
Rata Shares, as the case may be. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.
11.3.    Application of Proceeds. Any proceeds of Collateral received by the
Agent (i) not constituting a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Company) or (ii) after a Default has occurred and is continuing and the
Agent so elects or the Required Lenders so direct, such funds shall be applied
ratably first, to pay any fees, indemnities, or expense reimbursements including
amounts then due to the Agent and the LC Issuer from any Loan Party (other than
in connection with Rate Management Obligations and Banking Services
Obligations), second, to pay accrued and unpaid interest and fees then due and
payable on the Loans ratably, third, pro rata, to payment of the principal
outstanding on Loans, the Banking Services Obligations constituting Secured
Obligations and the net early termination payments and any other Rate Management
Obligations then due and unpaid from the Company or its Subsidiaries to any of
the Lenders or their Affiliates, pro rata among the Lenders and their Affiliates
in accordance with the amount of such principal, such Banking Services
Obligations and such net early termination payments and other Rate Management
Obligations then due and unpaid owing to each of them, and fourth, to the
payment of any other Secured Obligations (other than those listed above) due to
the Agent or any Lender by the Company or any Subsidiary pro rata among those
parties to whom such Secured Obligations are due in accordance with the amounts
owing to each of them. Notwithstanding the foregoing, amounts received by any
Loan Party shall not be applied to any Excluded Swap Obligations of such Loan
Party. The Agent and the Lenders shall have the continuing and exclusive right
to apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured Obligations.

107

--------------------------------------------------------------------------------




ARTICLE XII    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 12.3, and (iii) any
transfer by Participation must be made in compliance with Section 12.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 12.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 12.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 12.1
relates only to absolute assignments and this Section 12.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.
12.2.    Participations.
12.2.2.    Permitted Participants; Effect. Any Lender may at any time sell to
one or more banks or other entities other than an Ineligible Institution
(“Participants”) participating interests in any Outstanding Revolving Credit
Exposure owing to such Lender, any Term Loans of such Lender, any Note held by
such Lender, any Revolving Loan Commitment or any Term Loan Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its
Outstanding Revolving Credit Exposure and/or Term Loans, as applicable, and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrowers under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrowers and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the

108

--------------------------------------------------------------------------------




“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Revolving Loan Commitments, Term Loan Commitments, Loans, Facility LCs or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Revolving Loan
Commitments, Term Loan Commitments, Loan, Facility LCs or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
12.2.3.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Revolving Credit Exposure, Term Loans,
Revolving Loan Commitment, Term Loan Commitment or Facility LC in which such
Participant has an interest which would require consent of the Lender from which
such Participant purchased its participation under clauses (i) through (v) of
Section 8.2.
12.2.4.    Benefit of Certain Provisions. The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 3.6, 9.6 and 9.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2, 3.5 or 3.6 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Company, and (ii)
any Participant not incorporated under the laws of the United States of America
or any State thereof agrees to comply with the provisions of Section 3.5 to the
same extent as if it were a Lender.
12.3.    Assignments.
12.3.2.    Permitted Assignments. Any Lender may at any time assign to one or
more banks or other entities other than an Ineligible Institution (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents subject
to the following conditions:

109

--------------------------------------------------------------------------------




(vi)
Each such assignment shall be of a constant and not varying ratable or non-pro
rata percentage (as between the Term Loan Facility and the Revolving Facility)
of the assigning Lender’s rights and obligations under the Loan Documents;

(vii)
Such assignment shall be substantially in the form of Exhibit C or in such other
form as may be agreed to by the parties thereto; including, to the extent
applicable, an agreement incorporating an assignment by reference to a Platform
as to which the Agent and the parties to the assignment are participants;

(viii)
Each such assignment with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund shall either be in an amount equal to
the entire applicable Revolving Loan Commitment and Outstanding Revolving Credit
Exposure and/or Term Loan Commitment (if any) and Term Loans, as applicable, of
the assigning Lender or (unless each of the Company and the Agent otherwise
consents; provided that the consent of the Company shall not be required if a
Default has occurred and is continuing) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Revolving Loan
Commitment or Outstanding Revolving Credit Exposure (if the Revolving Loan
Commitment has been terminated) and/or the outstanding Term Loan Commitment (if
any) or Term Loans subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment;

(ix)
Except in the case of an assignment to an existing Lender that has advanced a
Revolving Loan to each Dutch Borrower, the amount of such assignment with
respect to a borrowing made to a Dutch Borrower shall always be at least €50,000
(or its equivalent in another Agreed Currency) unless an assignment is made to
any Person which qualifies as a professional market party (professionele markt
partij) under the Dutch Financial Supervision Act;

(x)
The Purchaser (A) if it is a Non-U.S. Lender, shall have delivered tax
certificates described in Section 3.5, which indicate that such Non-U.S. Lender
is exempt from any withholding tax under the laws of the United States on
payments by the Company in such jurisdiction, (B) in the case of an assignment
of any Revolving Loan Commitment or Revolving Loan, shall have confirmed that it
is exempt from any withholding tax under the laws of the Netherlands on payments
by Dutch Borrowers (unless the Company has confirmed in writing its intention
not to add any Dutch Borrowers to this Agreement under Section 2.24.1, or,
following the addition of any Dutch Borrower under Such Section 2.24.1, all
Dutch Borrowers have been removed from this Agreement pursuant to Section
2.24.2) and (C) in the case of an assignment of any Revolving Loan Commitment or
Revolving Loan, shall have provided to the Agent for the onward transmission to
the relevant UK Borrower, in respect of Loans made to a UK Borrower, a tax
certificate in the form set forth in the Exhibit G attached hereto (unless all
UK Borrowers have been removed from this Agreement pursuant to Section 2.24.2),
except, in the case of clauses (A) and (B), to the extent the assigning Lender
was entitled, at the time of the assignment, to receive additional amounts with
respect to such withholding taxes pursuant to Section 3.5; and

(xi)
So long as no Default shall have occurred and be continuing, no such assignment
shall be made to any Person that is not capable of lending (A) Agreed Currencies
to each Borrower and (B) each Type of Loan.


110

--------------------------------------------------------------------------------




12.3.3.    Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that (i) the Company shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof, and (ii) the consent of the Company shall not be required if a Default
has occurred and is continuing. The consent of the Agent shall be required prior
to an assignment becoming effective. Except for an assignment of Term Loans, the
consent of each LC Issuer and the Swing Line Lender shall be required prior to
an assignment becoming effective. Any consent required under this Section 12.3.2
shall not be unreasonably withheld or delayed.
12.3.4.    Effect; Effective Date. Upon (i) delivery to the Agent of an
assignment, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The assignment shall contain
a representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Loan Commitment and Outstanding
Revolving Credit Exposure and/or Term Loan Commitment (if any) and Term Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure and/or Term Loan Commitment
(if any) and Term Loans assigned to such Purchaser without any further consent
or action by the Borrowers, the Lenders or the Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.3, the transferor Lender, the Agent and
the Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Revolving Loan
Commitments (or, if the Revolving Loan Commitments have terminated, the
Revolving Loan Credit Exposure) or Term Loan Commitment (if any) and Term Loans,
as appropriate, as adjusted pursuant to such assignment.
12.3.5.    Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Chicago, Illinois a copy
of each assignment agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Revolving Loan Commitments
and Term Loan Commitments of, and

111

--------------------------------------------------------------------------------




principal amounts of (and interest on) the Loans owing to, each Lender, and
participations of each Lender in Facility LCs, pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrowers, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.
12.4.    Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
12.5.    Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.4.
ARTICLE XIII    

NOTICES
13.1.    Notices; Electronic Communication.Notices Generally. Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:
(xv)
if to any Borrower or any other Loan Party, to:

Actuant Corporation
N86 W12500 Westbrook Crossing
Menomonee Falls, WI 53051
Attention: Terry M. Braatz
Phone: (262) 293-1537
Fax: (262) 373-7497


(xvi)
if to the Agent (except as set forth in clause (iii) below), to:

JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Mail Code: IL1-0011
Chicago, IL 60603-2003
Attn: Leonida Mischke
Phone: (312) 385-7055
Fax: (312) 385-7096


(xvii)
if to the Agent in respect of a Borrowing Notice or Conversion/Continuation
Notice for an Advance denominated in a Foreign Currency or to a Foreign
Subsidiary Borrower, to:


112

--------------------------------------------------------------------------------




J.P. Morgan Europe Limited
25 Bank Street,
Canary Wharf,
London E14 5JP, United Kingdom
Attention: The Manager
Telecopy: 44-207-777-2360
Email: loan_and_agency_london@jpmorgan.com


(with a copy to the Agent at the address specified in clause (ii) above)


(xviii)
if to JPMorgan in its capacity as an LC Issuer, to:

J.P. Morgan Standby LC Service – Corporate Client Banking
131 South Dearborn, 5th Floor
Mail Code: IL1-0236
Chicago, IL 60603
Email: jpm.stanbylc.ccb@jpmorgan.com


(xix)
if to any other Person in its capacity as LC Issuer, at the address specified by
such Person to the Company and the Agent upon such Person becoming an LC Issuer
hereunder; and

(xx)
if to a Lender, to it at its address (or telecopier number) set forth in its
administrative questionnaire furnished to the Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Company may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as

113

--------------------------------------------------------------------------------




described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto, except that a Lender shall be required to give such
notice only to the Company and the Agent.
(d)    Electronic Systems.
(i)
The Company agrees that Agent may, but shall not be obligated to, make
Communications (as defined below) available to the LC Issuers and the other
Lenders by posting the Communications on a Platform or a substantially similar
Electronic System.

(ii)
Any Electronic System used by Agent is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender, any LC Issuer or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of Communications through an Electronic System. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by Agent,
any Lender or any LC Issuer by means of electronic communications pursuant to
this Section, including through an Electronic System.

ARTICLE XIV    

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; WAIVERS
14.1.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Subject to the qualifications provided in
Article IV, this Agreement shall become effective when it shall have been
executed by the Agent, and when the Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal

114

--------------------------------------------------------------------------------




Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
14.3.    Waiver of Defaults under Existing Credit Agreement. As of the date
hereof, each of the Lenders party to the Existing Credit Agreement and the Agent
waives all “Defaults” and “Unmatured Defaults” that may have occurred prior to
the date hereof under the Existing Credit Agreement and that have been
previously disclosed to the Agent and such Lenders. The foregoing waiver in this
Section 14.3 shall not (i) be deemed to constitute a waiver of any future breach
of this Agreement or any other Loan Documents, or (ii) establish a custom or
course of dealing among the Agent, the Lenders, the Borrowers and the
Guarantors.
ARTICLE XV    

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
15.2.    CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO, ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THE AGENT, THE LC ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
15.3.    WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
15.4.    AGENT FOR SERVICE OF PROCESS. EACH FOREIGN SUBSIDIARY BORROWER HEREBY
IRREVOCABLY APPOINTS THE COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
PROCEEDING REFERRED TO IN SECTION 15.2 AND AGREES THAT SERVICE OF PROCESS IN ANY
SUCH PROCEEDING MAY BE MADE BY MAILING OR

115

--------------------------------------------------------------------------------




DELIVERING A COPY THEREOF TO IT CARE OF COMPANY AT ITS ADDRESS FOR NOTICES SET
FORTH IN ARTICLE XIII OF THIS AGREEMENT.
ARTICLE XVI    

GUARANTY
16.1.    Company Guaranty. In order to induce the Lenders to extend credit to
the Foreign Subsidiary Borrowers hereunder, and to induce the Lenders or their
Affiliates to provide Banking Services to, and enter into Rate Management
Transactions with, Subsidiaries of the Company, the Company hereby irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of (i) the Obligations of such Foreign Subsidiary
Borrowers and (ii) the Rate Management Obligations and Banking Services
Obligations of any Subsidiary of the Company owing by such Subsidiaries to one
or more Lenders or their respective Affiliates (the obligations described in
clauses (i) and (ii) being referred to collectively in this Article XVI as the
“Guaranteed Subsidiary Obligations”). The Company further agrees that the due
and punctual payment of any such Guaranteed Subsidiary Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Guaranteed Subsidiary
Obligations.
The Company waives presentment to, demand of payment from and protest to any
Borrower or Subsidiary of any of the Guaranteed Subsidiary Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. This guaranty is absolute and unconditional, and the obligations of
the Company hereunder shall not be affected by (a) the failure of the Agent, the
LC Issuer, any Lender or any Affiliate of a Lender to assert any claim or demand
or to enforce any right or remedy against any Borrower under the provisions of
this Agreement, any other Loan Document, any instrument, document or agreement
evidencing Banking Services Obligations or Rate Management Obligations, or
otherwise; (b) any extension or renewal of any of the Guaranteed Subsidiary
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document, any instrument, document or agreement evidencing Banking Services
Obligations or Rate Management Obligations or any other instrument, document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Guaranteed Subsidiary Obligations; or (e) any other
act (other than payment of the Guaranteed Subsidiary Obligations), omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Guaranteed Subsidiary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Agent, the LC
Issuer, any Lender or any Affiliate of a Lender to any balance of any deposit
account or credit on the books of the Agent, the LC Issuer, any Lender or any
Affiliate of a Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Guaranteed Subsidiary Obligations), and shall not be subject to any defense or
set-off, counterclaim, recoupment

116

--------------------------------------------------------------------------------




or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Subsidiary Obligations, any
impossibility in the performance of any of the Guaranteed Subsidiary Obligations
or otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Subsidiary Obligation is rescinded or must
otherwise be restored by the Agent, the LC Issuer, any Lender or any Affiliate
of a Lender upon the bankruptcy or reorganization of any Borrower, any other
Subsidiary or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Agent, the LC Issuer, any Lender or any Affiliate of a Lender may have at
law or in equity against the Company by virtue hereof, upon the failure of any
Foreign Subsidiary Borrower or any Subsidiary to pay any Guaranteed Subsidiary
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Agent, forthwith
pay, or cause to be paid, to the Agent, in cash an amount equal to the unpaid
principal amount of such Guaranteed Subsidiary Obligations then due, together
with accrued and unpaid interest thereon. The Company further agrees that if
payment in respect of any Guaranteed Subsidiary Obligation shall be due in a
currency other than Dollars and/or at a place of payment other than at the
address of the Agent specified in Article XIII and if, by reason of any adoption
of, or change in, any law or regulation, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Guaranteed Subsidiary Obligation in such currency or at such place of payment
shall be impossible or, in the reasonable judgment of the Agent, disadvantageous
to the Agent, the LC Issuer, any Lender or any Affiliate of a Lender, in any
material respect, then, at the election of the Agent, the Company shall make
payment of such Guaranteed Subsidiary Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or at the address
of the Agent specified in Article XIII, and, as a separate and independent
obligation, shall indemnify the Agent, the LC Issuer and each Lender (or its
Affiliate) against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Foreign Subsidiary Borrower or any Subsidiary arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full in cash of all the Obligations and the termination of this Agreement in
accordance with Section 2.7(c).
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations in accordance with Section
2.7(c).
16.2.    Foreign Subsidiary Borrower Guaranty. On the date a Foreign Subsidiary
becomes a Foreign Subsidiary Borrower hereunder, whether on the Closing Date or
pursuant to Section 2.24., (i) such Foreign Subsidiary shall, to the extent
permitted by applicable law, execute and deliver in favor of the Agent, for the
benefit of the Lenders, a guaranty of payment of the Obligations of each other
Foreign Subsidiary Borrower and (ii) each other Borrower shall, to the extent
permitted by applicable law, execute and deliver a guaranty (or, as applicable,
a reaffirmation of guaranty) of payment of the Obligations of such Foreign
Subsidiary Borrower, in each case, in form and substance reasonably satisfactory
to the Agent, together with such supporting documentation, including authorizing
resolutions and/or opinions of counsel, as the Agent may reasonably request.

117

--------------------------------------------------------------------------------




Notwithstanding the foregoing, no Dutch Borrower shall be liable under such
Guaranty to the extent that, if it were so liable, its entry into such Guaranty
would violate sections 2:98c or 2:207 of the Dutch Civil Code (Burgerlijk
Wetboek).
16.3.    Limitation on Obligations of Foreign Subsidiary Borrowers.
Notwithstanding anything contained in this Agreement to the contrary, no Foreign
Subsidiary Borrower shall be liable hereunder for any of the Loans made to, or
any other Obligation incurred solely by or on behalf of, the Company or any
other Loan Party which is a Domestic Subsidiary.
16.4.    Keepwell. The Company hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
the Loan Documents in respect of Specified Swap Obligations. The obligations of
the Company under this Section 16.4 shall remain in full force and effect until
a discharge of the Guaranteed Obligations (as defined in the applicable
Subsidiary Guaranty) in accordance with the terms hereof and the other Loan
Documents. The Company intends that this Section 16.4 constitute, and this
Section 16.4 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
IN WITNESS WHEREOF, the Company, the Borrowers, the Lenders, the LC Issuers and
the Agent have executed this Agreement as of the date first above written.
ACTUANT CORPORATION
as the Company and as a Borrower


By:    /s/ Terry M. Braatz            
Name: Terry M. Braatz
Title: Treasurer
ACTUANT LIMITED,
as a Borrower


By:    /s/ Terry M. Braatz            
Name: Terry M. Braatz
Title: Director


ACTUANT FINANCE LIMITED,
as a Borrower


By:    /s/ Terry M. Braatz            
Name: Terry M. Braatz
Title: Director


118

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender, as an LC Issuer and as Agent


By:    /s/ Richard Barritt            
Name: Richard Barritt
Title: Vice President

Jurisdiction of tax residence: US
DTTP Scheme number: 13/M/0268710/DTTP
BANK OF AMERICA, N.A.,
as an LC Issuer and as a Lender


By:    /s/ Steven K. Kessler            
Name: Steven K. Kessler
Title: Senior Vice President

Jurisdiction of tax residence: USA
DTTP Scheme number: 13/B/7418/DTTP
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an LC Issuer and as a Lender


By:    /s/ Thomas P. Trail             
Name: Thomas P. Trail
Title: Director

Jurisdiction of tax residence: USA
DTTP Scheme number: 13/W/61173/DTTP
U.S. BANK NATIONAL ASSOCIATION,
as an LC Issuer and as a Lender


By:    /s/ Monica A. Stariha            
Name: Monica A. Stariha
Title: Vice President

Jurisdiction of tax residence: United States
DTTP Scheme number: 13/u/62184/DTTP

119

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Brian P. Fox                
Name: Brian P. Fox
Title: Vice President

Jurisdiction of tax residence: UNITED STATES
DTTP Scheme number: 13/K/216374DTTP
BMO HARRIS BANK N.A.,
as a Lender


By:    /s/ Ronald J. Carey            
Name: Ronald J. Carey
Title: Senior Vice President

Jurisdiction of tax residence: United States
DTTP Scheme number: 13/B359708/DTTP
SUNTRUST BANK,
as a Lender


By:    /s/ Chris Hursey                
Name: Chris Hursey
Title: Director

Jurisdiction of tax residence: United States    
DTTP Scheme number: 13/S.67712/DTTP
ROYAL BANK OF CANADA,
as a Lender


By:    /s/ Jason C. Hedrick            
Name: Jason C. Hedrick
Title: Authorized Signatory





120

--------------------------------------------------------------------------------




CITIZENS BANK, N.A.,
as a Lender


By:    /s/ Stephen A. Maenhout        
Name: Stephen A. Maenhout
Title: Senior Vice President

Jurisdiction of tax residence: U.S.A.
DTTP Scheme number: 13/R/356159/DTTP
PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ James P. McMullen             
Name: James P. McMullen
Title: Senior Vice President

Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/P/63904/DTTP
BRANCH BANKING AND TRUST COMPANY,
as a Lender


By:    /s/ Kurt Anstaett            
Name: Kurt Anstaett
Title: Senior Vice President

Jurisdiction of tax residence: United States
DTTP Scheme number: 13/B/357522/DTTP
MUFG UNION BANK, N.A.,
as a Lender


By:    /s/ Michael Gardner            
Name: Michael Gardner
Title: Director

Jurisdiction of tax residence: United States of America
DTTP Scheme number: 13/U/216367/DTTP

121

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY,
as a Lender


By:    /s/ Murtuza Ziauddin            
Name: Murtuza Ziauddin
Title: Vice President

Jurisdiction of tax residence: USA
DTTP Scheme number: 013/N/60122/DTTP
ASSOCIATED BANK, N.A.,
as a Lender


By:    /s/ Brian Cota                
Name: Brian Cota
Title: Vice President

Jurisdiction of tax residence: United States of America
DTTP Scheme number: Not a DTTP Lender



122

--------------------------------------------------------------------------------

    

COMMITMENT SCHEDULE


Lender
Revolving Loan Commitments
Initial Term Loan Commitments
Total Commitments
JPMorgan Chase Bank, N.A.
$60,666,666.67
$30,333,333.33
$91,000,000.00
Bank of America, N.A.
$60,666,666.67
$30,333,333.33
$91,000,000.00
Wells Fargo Bank, National Association
$60,666,666.67
$30,333,333.33
$91,000,000.00
U.S. Bank National Association
$60,666,666.67
$30,333,333.33
$91,000,000.00
KeyBank National Association
$48,000,000.00
$24,000,000.00
$72,000,000.00
BMO Harris Bank N.A.
$48,000,000.00
$24,000,000.00
$72,000,000.00
SunTrust Bank
$48,000,000.00
$24,000,000.00
$72,000,000.00
Royal Bank of Canada
$48,000,000.00
$24,000,000.00
$72,000,000.00
Citizens Bank, N.A.
$34,000,000.00
$17,000,000.00
$51,000,000.00
PNC Bank, National Association
$34,000,000.00
$17,000,000.00
$51,000,000.00
Branch Banking and Trust Company
$34,000,000.00
$17,000,000.00
$51,000,000.00
MUFG Union Bank, N.A.
$23,333,333.33
$11,666,666.67
$35,000,000.00
The Northern Trust Company
$23,333,333.33
$11,666,666.67
$35,000,000.00
Associated Bank, N.A.
$16,666,666.66
$8,333,333.34
$25,000,000.00
Total Allocations
$600,000,000.00
$300,000,000.00
$900,000,000.00







--------------------------------------------------------------------------------




PRICING SCHEDULE




Applicable
Margin
Level I Status
Level II
Status
Level III
Status
Level IV Status
Level V
Status
Level VI
Status
Eurocurrency  Rate
1.00%
1.25%
1.50%
1.75%
2.00%
2.25%
ABR
0.00%
0.25%
0.50%
0.75%
1.00%
1.25%

                
Applicable
Fee Rate
Level I Status
Level II
Status
Level III
Status
Level IV Status
Level V
Status
Level VI
Status
Commitment Fee
0.15%
0.175%
0.20%
0.25%
0.30%
0.35%

        


For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Pricing Leverage
Ratio is less than 0.75 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Pricing Leverage Ratio
is less than 1.25 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Pricing Leverage Ratio is less than 1.75 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Pricing Leverage Ratio is less than 2.50 to 1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Company has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Pricing Leverage Ratio is less than 3.25 to 1.00.    


“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Company
has not qualified for Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.    
    
    


“Pricing Leverage Ratio” means at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Company

EXH. A-1
ACTIVE 207422756v.3

--------------------------------------------------------------------------------




most recently ended as of such date. As of the end of any fiscal quarter, the
Company may use Net Consolidated Indebtedness instead of Consolidated
Indebtedness to determine the Pricing Leverage Ratio; provided that as of such
date of determination no Loans (other than Term Loans) are outstanding under
this Agreement. For purposes of this definition, if at any time the Pricing
Leverage Ratio is being determined the Company or any Subsidiary shall have
completed a Permitted Acquisition or an Asset Sale since the beginning of the
relevant four fiscal quarter period, the Pricing Leverage Ratio shall be
determined on a pro forma basis reasonably acceptable to the Agent after giving
effect to such Acquisition or Asset Sale, as if such Permitted Acquisition or
Asset Sale, any related incurrence or repayment of Indebtedness, had occurred at
the beginning of such period.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.


For the period from the Closing Date until the receipt of the Company’s
Financials for the first full fiscal quarter ending after the Closing Date, the
Applicable Margin and Applicable Fee Rate shall be determined in accordance with
the foregoing table based on Level IV Status. Thereafter, the Applicable Margin
and Applicable Fee Rate shall be determined in accordance with the foregoing
table based on the Company’s Status as reflected in the then most recent
Financials. Adjustments, if any, to the Applicable Margin or Applicable Fee Rate
shall be effective five Business Days after the Agent has received the
applicable Financials. If the Company fails to deliver the Financials to the
Agent at the time required pursuant to Section 6.1, then the Applicable Margin
and Applicable Fee Rate shall be the highest Applicable Margin and Applicable
Fee Rate set forth in the foregoing table until five days after such Financials
are so delivered.



EXH. A-2

--------------------------------------------------------------------------------






EXHIBIT A

[Reserved]



EXH. A-3

--------------------------------------------------------------------------------




EXHIBIT B

COMPLIANCE CERTIFICATE
Dated as of [_____________]
To:
The Lenders party to the
Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Fifth Amended
and Restated Credit Agreement dated as of May 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Actuant Corporation, a Wisconsin corporation (the “Company”), the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as Agent for the Lenders and as an LC Issuer. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected [Chief Financial Officer] [Treasurer] [Controller]
[principal accounting officer] of the Company;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements (the fiscal quarter ended on the
last day of the accounting period covered by the attached financial statements
is referred to below as the “Fiscal Quarter”);
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;
4.    Schedule I [and Schedule II] attached hereto set[s] forth financial data
and computations evidencing the Company’s compliance with certain covenants of
the Credit Agreement, all of which data and computations are true, complete and
correct; and
5.    Annex A attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance (including, without limitation, any
updates to the Exhibits to the Security Agreement as required by Section 4.12
thereof).

EXH. B-1

--------------------------------------------------------------------------------




Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
                                                
                                                
                                                
The foregoing certifications, together with the computations set forth in
Schedule I [and Schedule II] hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this ____
day of ____________, 20___.
ACTUANT CORPORATION



By:______________________
Name:
Title:


SCHEDULE I TO COMPLIANCE CERTIFICATE

EXH. B-2

--------------------------------------------------------------------------------




Consolidated EBITDA
 
+/– Consolidated Net Income (Loss)
$__________
+
+__________
+
+__________
+
+__________
+
+__________
+
+__________
+
+__________
+
+__________
+
+__________
+
+ __________
+
+__________
+
+__________
+
+__________
- extraordinary gains
- ___________
- gains from sales of assets other than inventory sold in the ordinary course of
business
- ___________
Consolidated EBITDA
=__________







A.    LEVERAGE RATIO (Section 6.19.1)
Calculate the Leverage Ratio for the four-fiscal quarter period ended on the
last day of the Fiscal Quarter, by dividing Consolidated Indebtedness by
Consolidated EBITDA. If a Permitted Acquisition or Asset Sale has occurred
during the applicable four-quarter period, calculate the Leverage Ratio on a pro
forma basis reasonably acceptable to the Agent (describe in reasonable detail on
Schedule II hereto pro forma adjustments for Permitted Acquisitions and Asset
Sales, if any, during such four-quarter period).

EXH. B-3

--------------------------------------------------------------------------------




Net Consolidated Indebtedness may be used instead of Consolidated Indebtedness
to calculate the Leverage Ratio if each of the following conditions are
satisfied: (1) the Company did not use Net Consolidated Indebtedness instead of
Consolidated Indebtedness to calculate the Leverage Ratio at the end of the
immediately preceding Fiscal Quarter, (2) the current Fiscal Quarter is not a
Holiday Quarter, and (3) there were no Loans outstanding (other than Term Loans)
under the Credit Agreement as of the calculation date of this Compliance
Certificate.
Consolidated Indebtedness as of the last day of the Fiscal Quarter
$___________
Consolidated EBITDA
$___________
(a) Actual Leverage Ratio for Fiscal Quarter
____ to 1.00
(b) Maximum permitted Leverage Ratio for Fiscal Quarter
[[3.75 to 1.00] [4.25 to 1.00 due to Specified Acquisition completed on
________, 20__]]
[[3.50 to 1.00] [4.00 to 1.00 due to Specified Acquisition completed on
________, 20__]]








EXH. B-4

--------------------------------------------------------------------------------




B.    INTEREST COVERAGE RATIO (Section 6.19.2)
Calculate the Interest Coverage Ratio for the four-fiscal quarter period ended
on the last day of the Fiscal Quarter, as follows:
   Consolidated EBITDA
$ ___________
   Consolidated Interest Expense
$___________
(a) Actual Interest Coverage Ratio for Fiscal Quarter
____ to 1.00
(b) Minimum Permitted Interest Coverage Ratio
3.50 to 1.00




EXH. B-5

--------------------------------------------------------------------------------




C.
MATERIAL DOMESTIC SUBSIDIARY AND MATERIAL FOREIGN SUBSIDIARY CLASSIFICATION
(DEFINITIONS, SECTION 6.21(a), (b))

1.    Material Domestic Subsidiaries

(a) 7.5% of the Consolidated Assets of the Company and its
Subsidiaries as of the last day of the Fiscal Quarter            $_________
(b) 7.5% of the Consolidated Operating Income of the Company
and its Subsidiaries for the Fiscal Quarter                $_________

(c) Identify on Exhibit A hereto each Domestic Subsidiary of the Company (i)
that directly holds any Equity Interest in any Material Foreign Subsidiary as of
the end of the Fiscal Quarter, (ii) directly or indirectly holds any Equity
Interest in a Foreign Subsidiary Borrower or (iii) on a consolidated basis with
its Subsidiaries, (A) had assets as of the last day of the Fiscal Quarter (other
than Equity Interests in Material Foreign Subsidiaries) that exceeded the amount
set forth in Item C.1(a) or (B) was responsible for a portion of the
Consolidated Operating Income of the Company and its Subsidiaries for the Fiscal
Quarter in excess of the amount set forth in Item C.1(a) (excluding, with
respect to any of the foregoing clauses (i), (ii) and (iii), any Domestic
Subsidiary that is a special purpose Subsidiary created to engage solely in a
Qualified Receivables Transaction); and
(d) indicate on Exhibit A hereto whether each such Domestic Subsidiary is a
Domestic Subsidiary Guarantor.


2.
Material Foreign Subsidiaries

(a) 10.0% of the Consolidated Assets of the Company and its
Subsidiaries as of the last day of the Fiscal Quarter            $_________

(b) 10.0% of the Consolidated Operating Income of the Company
and its Subsidiaries for the Fiscal Quarter                $_________

(c) Identify on Exhibit A hereto each Foreign Subsidiary of the Company any
Equity Interest of which are held by the Company or any Domestic Subsidiary and
that, on a consolidated basis with its Subsidiaries, (i) had assets as of the
last day of the Fiscal Quarter that exceeded the amount set forth Item C.2(a) or
(ii) was responsible for a portion of the Consolidated Operating Income of the
Company and its Subsidiaries for the Fiscal Quarter in excess of the amount set
forth in Item C.2(b); and


(d) indicate on Exhibit A hereto whether any Equity Interests in any such
Foreign Subsidiary have not been pledged to the Agent as and to the extent
required pursuant to Section 6.21(b).

EXH. B-6

--------------------------------------------------------------------------------




D.    ADDITIONAL GUARANTORS AND PLEDGED FOREIGN SUBSIDIARIES (SECTION 6.21(c))


(i)    85% of Company and Domestic Subsidiaries.


1.
85.0% of the aggregate assets of the Company and its
Domestic Subsidiaries (other than Equity Interests in Subsidiaries)
as of the last day of the Fiscal Quarter                $_________

2.
The aggregate assets (other than Equity Interests in Subsidiaries)
of the Company and the Domestic Subsidiary Guarantors as of the
last day of the Fiscal Quarter                         $_________

3.
Does Item D.i.2 exceed Item D.i.1?                    Yes/No

4.
85.0% of the aggregate operating income of the Company
and its Domestic Subsidiaries for the Fiscal Quarter            $_________

5.
The operating income of the Company and the Domestic Subsidiary
Guarantors for the Fiscal Quarter                    $_________

6.
Does Item D.i.5 exceed Item D.i.4?                    Yes/No

(ii)    Additional Guarantors and Pledged Subsidiaries.


1.
If the answer indicated in either of Item D.i.3 or D.i.6 is “No”, indicate on
Exhibit B hereto additional Domestic Subsidiaries that shall become Domestic
Subsidiary Guarantors in accordance with Section 6.21(a) or 6.21(c) and/or
additional Foreign Subsidiaries the Equity Interests of which shall be pledged
in accordance with Section 6.21(b), in each case such that, after giving effect
to such additional Guarantors and Collateral (and the compliance of any
additional Domestic Subsidiaries with the terms of Sections 6.21(a) and the
pledge of Equity Interests of any additional Foreign Subsidiaries pursuant to
Section 6.21(b)), the calculations set forth in this Section D would result in
the answers set forth in such Items being “Yes”.

2.
Provide on Exhibit B hereto detailed calculations demonstrating, as applicable,
either (i) that the answer indicated in both Items D.i.3 and D.i.6 is “Yes” or
(ii) compliance with the foregoing Item D.ii.1.




















EXH. B-7

--------------------------------------------------------------------------------




EXHIBIT A
TO
SCHEDULE 1 of COMPLIANCE CERTIFICATE


Material Domestic Subsidiaries



    Material Domestic Subsidiaries                Guarantor (Y/N)


_________________________                ________________________


_________________________                ________________________


_________________________                ________________________


_________________________                ________________________
Material Foreign Subsidiaries



    Material Foreign Subsidiary                Equity Interests Pledged (Y/N)


_________________________                ________________________


_________________________                ________________________


_________________________                ________________________


_________________________
________________________





EXHIBIT B
TO
SCHEDULE 1 of COMPLIANCE CERTIFICATE


[Additional Guarantors]


[Additional Pledged Foreign Subsidiaries]









EXH. B-8

--------------------------------------------------------------------------------




Calculations of Compliance with Section 6.21(c)
SCHEDULE II TO COMPLIANCE CERTIFICATE
[Add detail as applicable]




ANNEX A TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due



EXH. B-9

--------------------------------------------------------------------------------




EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:    __________________________________
2.    Assignee:    __________________________________, [an Affiliate/Approved
Fund                 of [identify Lender]]
3.    Company:    Actuant Corporation, a Wisconsin corporation
4.    Agent:        JPMorgan Chase Bank, N.A., as the Agent under the Credit
Agreement
5.    Credit Agreement:    Fifth Amended and Restated Credit Agreement dated as
of May 8, 2015 among Actuant Corporation, a Wisconsin corporation, the Foreign
Subsidiary Borrowers party thereto, the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as Agent.
6.    Assigned Interest:
Facility Assigned
(Revolving/Term)
Aggregate Amount of Commitment/Loans for all Lenders*
Amount of Commitment/Loans Assigned*
Percentage Assigned of Commitment/Loans
 
$
$
_______%
 
$
$
_______%
 
$
$
_______%


EXH. C-1

--------------------------------------------------------------------------------






7.    Trade Date:    ____________________________________


Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]


The terms set forth in this Assignment and Assumption are hereby agreed to


 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
By:_________________________________
 
 
Title:
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
By:_________________________________
 
 
Title:



 
 
Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Agent [[, as an LC Issuer and as Swing Line Lender] 
 
 
 
By:____________________________
 
Title:
 





[_________], as an LC Issuer] 
 
 
 
By:____________________________
Title:
 












EXH. C-2

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Documents, (v)
inspecting any of the property, books or records of the Company, any other
Borrower or any guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.
1.2.    Assignee. The Assignee (a) represents and warrants and agrees that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) it shall
indemnify and hold the Assignor harmless against all losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees) and liabilities
incurred by the Assignor in connection with or arising in any manner from the
Assignee’s non-performance of the obligations assumed under this Assignment and
Assumption, (vi) it has received a copy of the Credit Agreement, together with
copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee (including, in the case
of any assignment of a Revolving Loan Commitment or Revolving Loans, a duly
completed tax certificate in the form of Exhibit G to the Credit Agreement (Form
of UK Tax Certificate)) and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, Reimbursement

EXH. C-3

--------------------------------------------------------------------------------




Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.



EXH. C-4

--------------------------------------------------------------------------------




EXHIBIT D-1
FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Fifth Amended and Restated
Credit Agreement, dated as of May 8, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Actuant
Corporation, a Wisconsin corporation (the “Company”), the Foreign Subsidiary
Borrowers party thereto, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Agent for the Lenders and as an LC Issuer.


W I T N E S S E T H


WHEREAS, pursuant to Section 2.5(c) of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Loan Commitment and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more existing Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche;
WHEREAS, the Company has given notice to the Agent of its intention to [increase
the Aggregate Revolving Loan Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.5(c); and
WHEREAS, pursuant to Section 2.5(c) of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Loan Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Loan Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].
2. The Company hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Illinois.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

EXH. D-1-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]



By:____________________________________
Name:
Title:



Accepted and agreed to as of the date first written above:


ACTUANT CORPORATION




By:______________________________________
Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.,
as Agent




By:______________________________________
Name:
Title:





















EXH. D-1-2

--------------------------------------------------------------------------------




EXHIBIT D-2
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Fifth Amended and Restated Credit Agreement, dated as of May 8, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Actuant Corporation, a Wisconsin corporation (the
“Company”), the Foreign Subsidiary Borrowers party thereto, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent for the Lenders and as an LC
Issuer.
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.5(c) thereof that any bank,
financial institution or other entity may [extend Revolving Loan Commitments]
[and] [participate in tranches of Incremental Term Loans] under the Credit
Agreement subject to the approval of the Company and the Agent, by executing and
delivering to the Company and the Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Loan Commitment with respect to
Revolving Loans of $[__________]] [and] [a commitment with respect to
Incremental Term Loans of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants and agrees that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Supplement and to become a Lender under the Credit
Agreement, (ii) its payment instructions and notice instructions are as set
forth in Schedule 1 to this Supplement, (iii) none of the funds, monies, assets
or other consideration used to make Loans will be “plan assets” as defined under
ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (iv) it has received a copy of
the Credit Agreement, together with copies of financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement and to extend
Revolving Loan Commitments and make Loans on the basis of which it has made such
analysis and decision independently and without reliance on the Agent or any
other Lender, and (v) attached as Schedule 1 to this Supplement is any
documentation required to be delivered by the Augmenting Lender with respect to
its tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Augmenting Lender (including, in the case of any Revolving Loan
Commitment to make Revolving Loans, a duly completed tax certificate in the form
of Exhibit G to the Credit Agreement (Form of UK Tax Certificate)) and (b)
agrees that (i) it will, independently and without reliance on the Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender, and (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished

EXH. D-1-3

--------------------------------------------------------------------------------




pursuant hereto or thereto as are delegated to the Agent by the terms thereof,
together with such powers as are incidental thereto.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4. The Company hereby represents and warrants that no Default or Unmatured
Default has occurred and is continuing on and as of the date hereof.
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of Illinois.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

EXH. D-1-4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]
 

By:                             
Name:
Title:



Accepted and agreed to as of the date first written above:


ACTUANT CORPORATION




By:_____________________________________
Name:
Title:


Acknowledged as of the date first written above:


JPMORGAN CHASE BANK, N.A.,
as Agent




By:_____________________________________
Name:
Title:


Consented to and Accepted:
 
 
 
JPMORGAN CHASE BANK, N.A.,
as Agent [, an LC Issuer and Swing Line Lender] 
 
 
 
By:____________________________
 
Title:
 



[_________], as an LC Issuer] 
 
 
 
By:____________________________
Title:
 




EXH. D-1-5

--------------------------------------------------------------------------------




EXHIBIT E-1

NOTE FOR REVOLVING LOANS
____________, 20__
[Actuant Corporation, a Wisconsin corporation] [[_______], a company organized
under the laws of [_______]] (the “Borrower”), promises to pay to the order of
______________________________________ (the “Lender”) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Credit Agreement (as hereinafter defined), in
immediately available funds in Dollars or the applicable Agreed Currency at the
office of JPMorgan Chase Bank, N.A., as Agent, specified in Article XIII of the
Credit Agreement, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Credit Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on such Revolving
Loans in full on the Revolving Loan Termination Date.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Revolving Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fifth Amended and Restated Credit Agreement, dated as of May 8,
2015 (which, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time, is herein called the “Credit Agreement”), among
Actuant Corporation, a Wisconsin corporation, the Foreign Subsidiary Borrowers
party thereto, the lenders party thereto, including the Lender, the LC Issuers
and JPMorgan Chase Bank, N.A., as Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. This Note is secured pursuant to the Collateral
Documents and guaranteed pursuant to certain Guarantees, all as more
specifically described in the Credit Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

EXH. E-1-1

--------------------------------------------------------------------------------




This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.
[ACTUANT CORPORATION]
[FOREIGN SUBSIDIARY BORROWER]
 
By:
 
Name:
 
Title:
 
 




EXH. E-1-2

--------------------------------------------------------------------------------




EXHIBIT E-2

NOTE FOR TERM LOANS
____________, 20__
Actuant Corporation, a Wisconsin corporation (the “Borrower”), promises to pay
to the order of ____________________________________ (the “Lender”) the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds in Dollars at the office of JPMorgan
Chase Bank, N.A., as Agent, specified in Article XIII of the Credit Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Credit Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on such Term Loans on the dates and
in the amounts specified in the Credit Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each such Term Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fifth Amended and Restated Credit Agreement, dated as of May 8,
2015 (which, as it may be amended, restated, supplemented or otherwise modified
and in effect from time to time, is herein called the “Credit Agreement”), among
the Borrower, the Foreign Subsidiary Borrowers party thereto, the lenders party
thereto, including the Lender, the LC Issuers and JPMorgan Chase Bank, N.A., as
Agent, to which Credit Agreement reference is hereby made for a statement of the
terms and conditions governing this Note, including the terms and conditions
under which this Note may be prepaid or its maturity date accelerated. This Note
is secured pursuant to the Collateral Documents and guaranteed pursuant to
certain Guarantees, all as more specifically described in the Credit Agreement,
and reference is made thereto for a statement of the terms and provisions
thereof. Capitalized terms used herein and not otherwise defined herein are used
with the meanings attributed to them in the Credit Agreement.
The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

EXH. E-1-3

--------------------------------------------------------------------------------




This Note shall be governed by and construed in accordance with the internal
laws (including, without limitation, 735 ILCS Section 105/5-1 et seq., but
otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.
ACTUANT CORPORATION
 
By:
 
Name:
 
Title:
 
 




EXH. E-1-4

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF _________________,
DATED __________,
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 




EXH. E-1-5

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF _________________,
DATED __________,
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 






EXH. E-1-6

--------------------------------------------------------------------------------






EXHIBIT F


FORM OF ASSUMPTION LETTER


To the Agent and the Lenders
party to the Credit Agreement
referred to below
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement
dated as of May 8, 2015 among Actuant Corporation, a Wisconsin corporation (the
“Company”), the undersigned (upon the effectiveness of this Assumption Letter
and the satisfaction of certain other conditions), the other Foreign Subsidiary
Borrowers party thereto the financial institutions from time to time party
thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
and contractual representative for the Lenders (in such capacity, the “Agent”)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement and
used herein are used herein as defined therein.
The undersigned, [_____________], a company organized under the laws of
[_____________] (the “Subsidiary”), wishes to become a “Foreign Subsidiary
Borrower” under the Credit Agreement, and accordingly hereby agrees that from
the date hereof it shall become a “Foreign Subsidiary Borrower” under the Credit
Agreement and agrees that from the date hereof and until the payment in full of
the principal of and interest on all Loans made to it and performance of all of
its other obligations thereunder, it shall perform, comply with and be bound by
each of the provisions of the Credit Agreement which are stated to apply to the
“Borrowers” or a “Foreign Subsidiary Borrower.” Without limiting the generality
of the foregoing, the Subsidiary hereby represents and warrants that: (i) the
representations and warranties set forth in Section 5.23 of the Credit Agreement
are true and correct on and as of the date hereof, and (ii) it has heretofore
received a true and correct copy of the Credit Agreement (including any
amendments or modifications thereof or supplements or waivers thereto) as in
effect on the date hereof. In addition, the Subsidiary hereby authorizes the
Company to act on its behalf as and to the extent provided for in Article II of
the Credit Agreement.
CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.

EXH. F-1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.
[NAME OF SUBSIDIARY]



By::                                                       
Name:
Title:



Acknowledged by:
JPMORGAN CHASE BANK, N.A.,
as Agent


By: _____________________________________
Name:
Title:

ACTUANT CORPORATION, as the Company


By: _____________________________________
Name:
Title:
[FOREIGN SUBSIDIARY BORROWERS]

EXH. F-2

--------------------------------------------------------------------------------




REAFFIRMATION OF THE LOAN PARTIES
Each of the undersigned hereby acknowledges receipt of the foregoing Assumption
Letter. Capitalized terms used in this Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement referred to in the
foregoing Assumption Letter. Without in any way establishing a course of dealing
by the Agent or any Lender, each of the undersigned Loan Parties reaffirms the
terms and conditions of each and every Loan Document to which it is a party, and
each such Loan Party acknowledges and agrees that such Loan Documents executed
by it in connection with the Credit Agreement remain in full force and effect
and are hereby ratified, reaffirmed and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so amended by the Assumption Letter and as the same may
from time to time hereafter be amended, restated, supplemented or otherwise
modified. The failure of any Loan Party to sign this Reaffirmation shall not
release, discharge or otherwise affect the obligations of any of the Loan
Parties hereunder or under any of the Loan Documents.


[EACH LOAN PARTY]
                        
By: ____________________________
Name:
Title:



EXH. F-3

--------------------------------------------------------------------------------




(i)    EXHIBIT G
(ii)    FORM OF UK TAX CERTIFICATE
(b)    
To: JPMorgan Chase Bank, N.A. as Agent


From: [The Existing Lender] (the “Existing Lender”) and [The New Lender] (the
“New Lender”)


Dated:




ACTUANT CORPORATION and OTHERS – Fifth Amended and Restated Credit Agreement
dated as of May 8, 2015 (the “Agreement”)


1.
We refer to the Agreement. Terms defined in the Agreement have the same meaning
in this certificate unless given a different meaning in this certificate.

2.     We refer to Clause 12.3.1(v) of the Agreement:
The New Lender confirms by checking the relevant box that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is:


(xiii)
a Lender:



(i)
which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under a Loan Document; or

(b)
(i)    in respect of an advance made under a Loan Document by a person that was
a bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

(i)
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or





a company resident in the United Kingdom for United Kingdom tax purposes; or


a partnership each member of which is:




(i)
a company so resident in the United Kingdom; or


    

--------------------------------------------------------------------------------




(c)
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which is required to
bring into account in computing its chargeable profits (for the purposes of
section 19 of the Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Finance Document in computing
the chargeable profits (for the purposes of section 19 of the Corporation Tax
Act 2009) of that company; or






a Treaty Lender; or




a building society (as defined for the purpose of section 880 of the Income Tax
Act 2007) making an advance under a Loan Document; or


none of the above.




3.
This certificate may be executed in any number of counterparts and this has the
same     effect as if the signatures on the counterparts were on a single copy
of this certificate.



4.
The New Lender confirms (for the benefit of the Agent and without liability to
any Borrower) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [ ]),]) and is tax resident in [ ], so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and notifies the UK Borrowers that:

(a)    each UK Subsidiary which is a Borrower as at the date on which the New
Lender becomes a Lender under the Agreement (the “Transfer Date”) must, to the
extent that the New Lender becomes a Lender under a Loan which is made available
to that UK Subsidiary pursuant to Article II (The Credits) of the Agreement,
make an application to HM Revenue & Customs under form DTTP2 within 30 Business
Days of the Transfer Date; and
(b)    each UK Subsidiary which becomes a Borrower after the Transfer Date must,
to the extent that the New Lender is a Lender under a Loan which is made
available to that UK Subsidiary pursuant to Article II (The Credits) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 Business Days of becoming a Borrower.








--------------------------------------------------------------------------------




(i)    EXHIBIT H
(ii)    FORM OF SUBSIDIARY BORROWER TERMINATION


JPMorgan Chase Bank, N.A.
as Agent for the Lenders referred to below
10 South Dearborn, 7th Floor
Mail Code: IL1-0011
Chicago, IL 60603-2003
Attn: Leonida Mischke
Fax: (312) 385-7096


[Date]
Ladies and Gentlemen:
The undersigned, Actuant Corporation, a Wisconsin corporation (the “Company”),
refers to the Fifth Amended and Restated Credit Agreement dated as of May 8,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Agent or any Lender,
any other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrower until such time as all Loans made to the Terminated Borrowing
Subsidiary shall have been prepaid and all amounts payable by the Terminated
Borrowing Subsidiary in respect of interest and/or fees (and, to the extent
notified by the Agent or any Lender, any other amounts payable under the Credit
Agreement) pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.]


[Signature Page Follows]

    

--------------------------------------------------------------------------------






This instrument shall be construed in accordance with and governed by the laws
of the State of Illinois.
Very truly yours,


ACTUANT CORPORATION




By:_________________________________

                         Name:

                         Title:








--------------------------------------------------------------------------------






Schedule 1.2
Initial Material Domestic Subsidiaries




Material Domestic Subsidiary
Jurisdiction of Organization
Actuant Electrical, Inc.
New York
Actuant International Holdings, Inc.
Delaware
Engineered Solutions, L.P.
Indiana
Weasler Engineering, Inc.
Delaware
ASCP-Weasler Holdings, Inc.
Delaware



Other Subsidiary Guarantors


Subsidiary Guarantor
Jurisdiction of Organization
ATU M.E. Investments LLC
Nevada
Actuant UK Holdings, LLC
Delaware
B.W. Elliott Manufacturing Co., LLC
New York
Cortland Company, Inc.
Delaware
GB Tools & Supplies, LLC
Delaware
Hydratight Operations, Inc
Delaware
Maxima Holding Company, Inc.
Delaware
Maxima Holdings – Europe, Inc.
Delaware
Maxima Technologies & Systems, LLC
Delaware
Precision-Hayes International Inc.
Delaware
PSL Holdings, Inc.
Texas
Sanlo, Inc.
Delaware
Versa Technologies, Inc.
Delaware











--------------------------------------------------------------------------------




Schedule 1.3
Initial Material Foreign Subsidiaries




Material Foreign Subsidiary
Jurisdiction of Organization
Actuant Europe Holdings SAS
France
Actuant Global Sourcing, Ltd.
Hong Kong
ATU Hungary Holding Kft.
Hungary



Other Foreign Subsidiaries whose Stock is Pledged
Foreign Subsidiary
Jurisdiction of Organization
Actuant International Limited.
U.K.
Actuant Finance Limited
U.K.
Actuant Limited
U.K.
Actuant Acquisitions Limited
U.K.
Enerpac GmbH
Germany




    

--------------------------------------------------------------------------------




Schedule 1.4
Initial Foreign Law Pledgors and Foreign Law Pledge Agreements
Foreign Law Pledgor
Jurisdiction
Pledged Subsidiary
Pledged Subsidiary’s Jurisdiction
Actuant International Holdings, Inc.
Delaware
Actuant Europe Holding SAS
France
Actuant Europe Holding SAS
France
Actuant International Limited.
U.K.
Actuant International Limited
U.K.
Actuant Finance Limited
U.K.
Actuant Limited
U.K.
Engineered Solutions, L.P.
Indiana
Enerpac GmbH
Germany
GB Tools & Supplies, LLC
Delaware
Actuant Global Sourcing, Ltd.
Hong Kong



(i)
Securities Accounts Pledge Agreement by Actuant International Holdings, Inc.
over its shares in Actuant Europe Holding SAS in favor of JPMorgan Chase Bank,
N.A.

(ii)
Mortgage over Shares by Actuant Europe Holdings SAS, over its shares in Actuant
International Limited, in favor of JPMorgan Chase Bank, N.A. as affirmed by
Letter of Affirmation dated as of the Closing Date.

(iii)
Mortgage over Shares by Actuant International Limited over its shares in Actuant
Limited, in favor of JPMorgan Chase Bank, N.A. as affirmed by Letter of
Affirmation dated as of the Closing Date.

(iv)
Mortgage over Shares entered into by Actuant International Limited over its
shares in Actuant Finance Limited, in favor of JPMorgan Chase Bank, N.A. as
affirmed by Letter of Affirmation dated as of the Closing Date.

(v)
Mortgage over Shares entered into by Actuant Corporation over its shares in
Actuant Acquisitions Limited, in favor of JP Morgan Chase bank, N.A.

(vi)
Share Pledge Agreement by Engineered Solutions, L.P. over its shares in Enerpac
GmbH, to be entered into on a post-closing basis pursuant to section 6.21(g) of
the Credit Agreement.

(vii)
Mortgage of Shares by GB Tools & Supplies, LLC over its shares in Actuant Global
Sourcing, Ltd.





--------------------------------------------------------------------------------




Schedule 1.5
Existing Sale Leaseback Transactions
(i)
Lease of the Kahl, Germany campus of Heinrich Kopp GmbH, which the Company
subleases to Heinrich Kopp GmbH.

(ii)
Lease by Acme Electrical, Inc. of 1739 Commerce Drive, Creston, Iowa;

(iii)
Lease by Maxima Technologies & Systems, LLC of 1811 Rohrerstown Road, Lancaster,
Pennsylvania.

(iv)
Leases of equipment and other personal property existing on the Closing Date
entered into pursuant to that certain Master Lease Agreement dated May 14, 2010
between Actuant Corporation as Master Lessee and Macquarie Equipment Finance,
Inc., as Master Lessor, by each of Viking Seatech Limited (pursuant to the
Country Addendum for United Kingdom), Viking Seatech (Australia) Pty Limited
(pursuant to the Country Addendum for Australia) and Viking Seatech Norge, AS
(pursuant to the Country Addendum for Norway).

Existing Letters of Credit
Bank
Beneficiary
Original Issue Date
LOC Number
USD Equivalent Amount
Expiration/ Next Renewal
JPM
Doosan (HT Ops-Biach)
5/11/2012
S-209108


$15,400


10/1/2015
JPM
Doosan (HT Ops-Biach)
5/11/2012
S-209110


$11,760


8/1/2015
JPM
JPMORGAN CHASE BANK, N.A.
(ACTUANT FRANCE SAS)
12/2/2014
S-848553


$87,743


12/19/2015
JPM
JPMORGAN CHASE BANK, N.A.
(ENERPAC INTEGRATED SOLUTIONS B.V.)
12/8/2014
S-853385


$1,419,380


12/2/2015
JPM
JPMORGAN CHASE BANK, N.A.
(ENERPAC INTEGRATED SOLUTIONS B.V.)
12/8/2014
S-853387


$473,127


12/2/2015
JPM
JPMORGAN CHASE BANK, N.A.
(ENERPAC INTEGRATED SOLUTIONS B.V.)
12/8/2014
S-853398


$2,843,379


12/2/2015
JPM
JPMORGAN CHASE BANK, N.A. (HYDRATIGHT PTE. LTD)
3/14/2014
S-865943


$10,076


2/14/2016
JPM
TADEO CZERWENY SA TRANSFORMADORES (ACTUANT CORPORATION)
4/7/2015
S-429429


$271,753.00


7/31/2015


JPM
JPMORGAN CHASE BANK, N.A. (HYDRATIGHT PTE. LTD)
1/27/2015
S-904519


$8,701.40


1/20/2016





--------------------------------------------------------------------------------






Schedule 4.1
List of Closing Documents
See attached.


Schedule 5.7
Litigation
None.


Schedule 5.8
Subsidiaries


Organizational Chart is on file with Agent.
Schedule 5.15
Insurance




Reflected on Insurance Certificates Delivered to Agent.


Schedule 6.11
Indebtedness
Attributable debt under Sale and Leaseback Transactions set forth on Schedule
1.5 outstanding on Closing Date in an aggregate amount not in excess of $35
million.




--------------------------------------------------------------------------------




Schedule 6.14
Investments
See Schedule 5.8.


Schedule 6.15
Liens
Liens upon assets of the Company or any of its Subsidiaries subject to Sale and
Leaseback Transactions listed on Schedule 1.5.


Schedule 6.18
Contingent Obligations
The Company remains contingently liable for lease payments of businesses that it
previously divested or spun-off, in the event that such businesses are unable to
fulfill their lease payment obligations. The discounted present value of future
minimum lease payments for these leases was $19.5 million at February 28, 2015
(including $14.2 million related to the divested Electrical segment).






